






    
Exhibit 10.1


                                                    



--------------------------------------------------------------------------------





$200,000,000
FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of June 20, 2012
Among
CALLON PETROLEUM COMPANY
as Borrower,
THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders,
and
REGIONS BANK,
as Administrative Agent, Documentation Agent and Syndication Agent
and as an Issuing Lender

--------------------------------------------------------------------------------



                                                    




REGIONS CAPITAL MARKETS,
as Sole Lead Arranger and Sole Book Runner










--------------------------------------------------------------------------------




TABLE OF CONTENTS




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1

Section 1.01
Certain Defined Terms    1

Section 1.02
Computation of Time Periods    21

Section 1.03
Accounting Terms; Changes in GAAP.    21

Section 1.04
Types of Advances    21

Section 1.05
Miscellaneous    21

ARTICLE II
CREDIT FACILITIES    22

Section 2.01
Commitment for Advances.    22

Section 2.02
Borrowing Base.    22

Section 2.03
Method of Borrowing.    25

Section 2.04
Reduction of the Commitments.    27

Section 2.05
Prepayment of Advances.    27

Section 2.06
Repayment of Advances.    30

Section 2.07
Letters of Credit.    30

Section 2.08
Fees.    35

Section 2.09
Interest    36

Section 2.10
Payments and Computations.    37

Section 2.11
Sharing of Payments, Etc    38

Section 2.12
Breakage Costs    38

Section 2.13
Increased Costs.    39

Section 2.14
Taxes.    40

Section 2.15
Mitigation Obligations; Replacement of Lenders.    42

Section 2.16
Defaulting Lender Provisions.    43

ARTICLE III
CONDITIONS    45

Section 3.01
Conditions Precedent to Effectiveness    45

Section 3.02
Conditions Precedent to All Borrowings    49

ARTICLE IV
REPRESENTATIONS AND WARRANTIES    49

Section 4.01
Existence; Subsidiaries.    49

Section 4.02
Power     49

Section 4.03
Authorization and Approvals    50

Section 4.04
Enforceable Obligations    50

Section 4.05
Financial Statements.    50

Section 4.06
True and Complete Disclosure    51

Section 4.07
Litigation; Compliance with Laws.    51

Section 4.08
Use of Proceeds.    51

Section 4.09
Investment Company Act.    51

Section 4.10
Federal Power Act    51

Section 4.11
Taxes.    52

Section 4.12
Pension Plans    52



i




--------------------------------------------------------------------------------






Section 4.13    Condition of Property; Casualties    53
Section 4.14
No Defaults.    53

Section 4.15
Environmental Condition.    53

Section 4.16
Permits, Licenses, Etc    54

Section 4.17
Gas Contracts    54

Section 4.18
Liens; Titles, Leases, Etc    54

Section 4.19
Solvency.    54

Section 4.20
Hedging Agreements    54

Section 4.21
Material Agreements    55

Section 4.22
OFAC; Anti-Terrorism    55

ARTICLE V
AFFIRMATIVE COVENANTS    55

Section 5.01
Compliance with Laws, Etc    55

Section 5.02
Maintenance of Insurance.    55

Section 5.03
Preservation of Corporate Existence, Etc    57

Section 5.04
Payment of Taxes, Etc    57

Section 5.05
Visitation Rights.    57

Section 5.06
Reporting Requirements    57

Section 5.07
Maintenance of Property    60

Section 5.08
Agreement to Pledge.    61

Section 5.09
Use of Proceeds.    61

Section 5.10
Title Evidence    61

Section 5.11
Further Assurances; Cure of Title Defects.    61

Section 5.12
Post-Closing Covenant    62

ARTICLE VI
NEGATIVE COVENANTS    62

Section 6.01
Liens, Etc    62

Section 6.02
Debts, Guaranties, and Other Obligations    64

Section 6.03
Agreements Restricting Liens and Distributions.    65

Section 6.04
Merger or Consolidation; Asset Sales; Issuance of Securities:    65

Section 6.05
Restricted Payments.    67

Section 6.06
Investments    67

Section 6.07
Affiliate Transactions    68

Section 6.08
Compliance with ERISA.    68

Section 6.09
Sale-and-Leaseback    69

Section 6.10
Change of Business.    69

Section 6.11
Organizational Documents, Name Change    69

Section 6.12
Use of Proceeds; Letters of Credit    69

Section 6.13
Gas Imbalances, Take-or-Pay or Other Prepayments    69

Section 6.14
Limitation on Hedging    69

Section 6.15
Additional Subsidiaries.    70

Section 6.16
Account Payables.    70

Section 6.17
Amendments and Redemptions of Senior Unsecured Debt.    70

Section 6.18
Non-Guarantor Subsidiaries.    70

Section 6.19
Current Ratio    71

Section 6.20
Leverage Ratio    71

Section 6.21
Interest Coverage Ratio.    71



ii




--------------------------------------------------------------------------------






ARTICLE VII    EVENTS OF DEFAULT; REMEDIES    71
Section 7.01
Events of Default:    71

Section 7.02
Optional Acceleration of Maturity,    73

Section 7.03
Automatic Acceleration of Maturity    74

Section 7.04
Right of Set-off    74

Section 7.05
Non-exclusivity of Remedies.    75

Section 7.06
Application of Proceeds    75

ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDERS    75

Section 8.01
Authorization and Action.    75

Section 8.02
Administrative Agent's Reliance, Etc    75

Section 8.03
The Administrative Agent and Its Affiliates    76

Section 8.04
Lender Credit Decision    76

Section 8.05
Indemnification    76

Section 8.06
Successor Administrative Agent and Issuing Lenders.    77

Section 8.07
Additional Agents    78

Section 8.08
Collateral Matters.    78

ARTICLE IX
MISCELLANEOUS    78

Section 9.01
Amendments, Etc.    78

Section 9.02
Notices, Etc    79

Section 9.03
No Waiver; Remedies.    79

Section 9.04
Costs and Expenses    79

Section 9.05
Binding Effect    80

Section 9.06
Lender Assignments and Participations.    80

Section 9.07
Indemnification; Waiver of Damages.    82

Section 9.08
Execution in Counterparts    84

Section 9.09
Survival of Representations, Etc    84

Section 9.10
Severability    84

Section 9.11
Business Loans    84

Section 9.12
Governing Law; Submission to Jurisdiction.    84

Section 9.13
Confidentiality    85

Section 9.14
Restatement    85

Section 9.15
WAIVER OF JURY TRIAL    86

Section 9.16
USA Patriot Act    86

Section 9.17
Obligations as Senior Indebtedness; Senior Secured Debt    86

Section 9.18
Notices of Swap Counterparty    86

Section 9.19
Notices of Treasury Management Bank    86

Section 9.20
ORAL AGREEMENTS    86



iii




--------------------------------------------------------------------------------








SCHEDULES:
Schedule I        -    Pricing Grid
Schedule II        -    Borrower, Administrative Agent, and Lender Information
Schedule 4.01        -    Subsidiaries
Schedule 4.05        -    Existing Debt
Schedule 4.20        -     Hedging Agreements
Schedule 4.21        -    Material Agreements
Schedule 6.01        -    Existing Liens
Schedule 6.06        -    Existing Investments


EXHIBITS:
Exhibit A
-    Form of Assignment and Acceptance

Exhibit B
-    Form of Compliance Certificate

Exhibit C        -    Form of Guaranty
Exhibit D        -    Form of Mortgage
Exhibit E
-    Form of Note

Exhibit F
-    Form of Notice of Borrowing

Exhibit G
-    Form of Notice of Conversion or Continuation

Exhibit H        -    Form of Pledge Agreement
Exhibit I        -    Form of Security Agreement
Exhibit J
-    Form of Transfer Letters

Exhibit K-1
-    Form of Borrower's Counsel Opinion

Exhibit K-2        -    Form of Borrower's Local Counsel Opinion


iv




--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 20, 2012 is
among CALLON PETROLEUM COMPANY, a Delaware corporation ("Borrower"), the Lenders
(as defined below), REGIONS BANK, an Alabama banking corporation (“Regions”), as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”), and as an issuing lender for such Lenders (in such capacity, the
“Issuing Lender”).
RECITALS
A.    The Borrower is party to that certain Third Amended and Restated Credit
Agreement dated as of January 29, 2010, among the Borrower, the lenders party
thereto, Administrative Agent and Issuing Lender, as amended by that certain
First Amendment to Third Amended and Restated Credit Agreement dated as of
November 12, 2010 and by that certain Second Amendment to Third Amended and
Restated Credit Agreement dated as of May 9, 2011 (as so amended, the "Existing
Agreement").
B.    In order to secure the full and punctual payment and performance of the
obligations under the Existing Agreement, the Borrower and the Guarantors (as
defined in the Existing Agreement) have executed and delivered mortgages, deeds
of trust, collateral assignments, security agreements, pledge agreements and
financing statements in favor of the Administrative Agent (collectively, the
"Existing Security Instruments") granting a mortgage lien and continuing
security interest in and to the collateral described in such Existing Security
Instruments.
C.    The Borrower, the Administrative Agent, the Issuing Lender and the Lenders
desire to (i) amend and restate (but not extinguish) the Existing Agreement in
its entirety as hereinafter set forth through the execution of this Agreement
and (ii) have the obligations of the Borrower hereunder continue to be secured
by the liens and security interests created under the Existing Security
Instruments.
D.    It is the intention of the parties hereto that this Agreement is an
amendment and restatement of the Existing Agreement, and is not a new or
substitute credit agreement or novation of the Existing Agreement.
E.    The purpose of the credit facility provided under this Agreement is to
provide funds (a) to finance the acquisition, exploration, development,
maintenance and production of Oil and Gas Properties, and (b) for other working
capital and general corporate purposes.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, the Administrative Agent, the
Issuing Lenders, and the Lenders (i) do hereby agree that the Existing Agreement
is amended and restated (but not substituted or extinguished) in its entirety as
set forth herein, and (ii) do hereby further agree as follows:
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Certain Defined Terms. As used in this Agreement, the term
defined above shall have the meaning set forth therein and the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):
1




--------------------------------------------------------------------------------






"2016 Senior Notes" means the 13% Senior Notes due September 15, 2016, issued by
the Borrower under the 2016 Senior Notes Indenture, as modified, renewed, or
supplemented from time to time to the extent permitted under this Agreement.
"2016 Senior Notes Indenture" means the Indenture dated November 24, 2009,
between the Borrower and American Stock Transfer & Trust Company, as trustee, as
modified, renewed, or supplemented from time to time to the extent permitted
under this Agreement.
"Acceptable Security Interest" in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby other than Permitted Subject Liens, (c) secures the Obligations, and
(d) is perfected and enforceable.
“Accounting Change” means a change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants, the Public Company Oversight Board (United States), or, if
applicable, the SEC.
"Acquisition" means the purchase by the Borrower or any of its Subsidiaries of
any Oil and Gas Properties or any business, including the purchase of associated
assets, operations of a business unit, or stock (or other ownership interests)
of a Person.
"Adjusted Reference Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1%, and (c) the
One-Month LIBOR in effect on such day plus 1%. Any change in the Adjusted
Reference Rate due to a change in the Reference Rate, Eurodollar Rate or the
Federal Funds Rate shall be effective on the effective date of such change in
the Reference Rate, Eurodollar Rate or the Federal Funds Rate.
"Administrative Agent" means Regions Bank, in its capacity as agent pursuant to
Article VIII, and any successor agent pursuant to Section 8.06.
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent or such other form provided by a Lender and
acceptable to the Administrative Agent.
"Advance" means an advance by a Lender to the Borrower pursuant to Section
2.01(a) as part of a Borrowing and refers to a Reference Rate Advance or a
Eurodollar Rate Advance.
"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term "control" (including the terms "controlled by" or "under common control
with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise. Without limiting
the generality of the foregoing, a Person shall be deemed to be controlled by
another Person if such other Person possesses, directly or indirectly, the power
to vote 10% or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.
"Agreement" means this Fourth Amended and Restated Credit Agreement, as the same
may be amended, supplemented, and otherwise modified from time to time.
2




--------------------------------------------------------------------------------






"Applicable Margin" means, with respect to any Advance, (a) during such times as
any Event of Default exists, two percent (2.0%) per annum plus the rate per
annum set forth in the Pricing Grid for the relevant Type of such Advance based
on the present Utilization Level applicable from time to time, and (b) at all
other times, the rate per annum set forth in the Pricing Grid for the relevant
Type of such Advance based on the relevant Utilization Level applicable from
time to time. The Applicable Margin for any Advance shall change when and as the
relevant Utilization Level changes and when and as any such Event of Default
commences or terminates.
"Applicable Percentage" with respect to the Facility and to any Lender, (i) the
ratio (expressed as a percentage) of such Lender's Commitment at such time to
the aggregate Commitments of the Lenders at such time, (ii) if the Commitments
have been terminated or expired, the ratio (expressed as a percentage) of such
Lender's aggregate outstanding Advances at such time to the total outstanding
Advances at such time, or (iii) if no Advances are then outstanding, then
"Applicable Percentage" shall mean the "Applicable Percentage" most recently in
effect, after giving pro forma effect to any Assignment and Acceptances.
"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.
"Borrower's" Account" means Account No. 0206201438 maintained by the Borrower
with the Administrative Agent.
"Borrowing" means a borrowing consisting of simultaneous Advances of the same
Type made by each Lender pursuant to Section 2.03(a), continued by each Lender
pursuant to Section 2.03(b), or Converted by each Lender to Advances of a
different Type pursuant to Section 2.03(b).
"Borrowing Base" means at any particular time, the Dollar amount determined as
the "Borrowing Base" in accordance with Section 2.02 on account of Proven
Reserves attributable to Borrowing Base Properties of the Borrower and the
Guarantors subject to an Acceptable Security Interest (to the extent required
under Section 5.08) and described in the most recent Independent Engineering
Report or Internal Engineering Report, as applicable, delivered to the
Administrative Agent and the Lenders pursuant to Section 2.02.
"Borrowing Base Properties" means those Oil and Gas Properties of Borrower and
the Guarantors elected by the Borrower to be evaluated for Borrowing Base
purposes and included in the most recent Engineering Report delivered to the
Lenders under this Agreement and are evaluated by Lenders for purposes of
establishing the Borrowing Base then in effect.
"Borrowing Base Utilization Percentage" means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of (i) the
aggregate outstanding amount of Advances and (ii) the Letter of Credit Exposure
on such day, and the denominator of which is the Borrowing Base in effect on
such day.
"Business Day" means a day of the year on which banks are not required or
authorized to close in Atlanta, Georgia, and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on by
banks in the London interbank market.
"Capital Leases" means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
3




--------------------------------------------------------------------------------






"Cash Collateral Account" means a special interest bearing cash collateral
account pledged by the Borrower to the Administrative Agent containing cash
deposited pursuant to Sections 2.05(b), 7.02(b), or 7.03(b) to be maintained
with Administrative Agent in accordance with Section 2.07(g) and bear interest
or be invested in the Administrative Agent's reasonable discretion.
"Cash Collateralize" means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
Lenders, as collateral for Obligations, as applicable, or the obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and the Issuing
Lender shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
"Change in Control" means the occurrence of any of the following events: (a) any
Person or two or more Persons, other than the Borrower or any Affiliate of the
Borrower, acting as a group shall acquire beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act, and including holding proxies to vote for the election of
directors other than proxies held by the Borrower's management or their
designees to be voted in favor of persons nominated by the Borrower's Board of
Directors) of 40% or more of the outstanding voting securities of the Borrower,
measured by voting power (including both ordinary shares and any preferred stock
or other equity securities entitling the holders thereof to vote with the
holders of common stock in elections for directors of the Borrower), (b) the
Borrower shall fail beneficially to own, directly or indirectly, 100% of the
outstanding shares of voting capital stock of any of its Subsidiaries on a
fully-diluted basis except pursuant to a sale or other transaction permitted by
this Agreement, or (c) 50% or more of the directors of the Borrower shall
consist of Persons not nominated by the Borrower's Board of Directors (not
including as Board nominees any directors which the Board is obligated to
nominate pursuant to shareholders agreements, voting trust arrangements or
similar arrangements).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
"Closing Date" means the date on which all of the conditions precedent to
effectiveness of this Agreement set forth in Section 3.01 shall have been
satisfied by the Borrower or waived in writing by the Lenders.
"Code" means the Internal Revenue Code of 1986, as amended, and any successor
statute.
4




--------------------------------------------------------------------------------






"Collateral" means (a) all "Collateral", "Pledged Collateral" and "Mortgaged
Properties" (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower's and its
Subsidiaries' (other than those of any Non-Guarantor Subsidiary's) bank accounts
(other than funds held for third parties); provided that, notwithstanding the
foregoing, none of the Borrower's or any of its Subsidiaries' ownership interest
in and to Medusa Spar, LLC shall constitute "Collateral."
"Commitment" means, for any Lender, the amount set opposite such Lender's name
on the Schedule II as its Commitment, or if such Lender has entered into any
Assignment and Acceptance, as set forth for such Lender as its Commitment in the
Register maintained by the Administrative Agent pursuant to Section 9.06(c), as
such amount may be reduced or terminated pursuant to Section 2.04 or Article VII
or otherwise under this Agreement, and "Commitments" shall mean all such
Commitments collectively. The aggregate Commitments on the date of this
Agreement are Two Hundred Million Dollars ($200,000,000.00).
"Commitment Fee Rate" means the per annum commitment fee rate set forth on the
Pricing Grid applicable from time to time. The Commitment Fee Rate shall change
when and as the relevant Utilization Level changes.
"Commitment Termination Date" means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
Article VII.
"Compliance Certificate" means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.
"Control Percentage" means, with respect to any Person, the percentage of the
outstanding Equity Interest (including any options, warrants or similar rights
to purchase such Equity Interest) of such Person having ordinary voting power
which gives the direct or indirect holder of such Equity Interest the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.
"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
"Convert," "Conversion," and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).
"CPOC" means Callon Petroleum Operating Company, a Delaware corporation.
"Credit Extensions" means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by any Issuing Lender.
"Debt," for any Person, means without duplication:
(a)    indebtedness of such Person for borrowed money;
(b)    obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;
5




--------------------------------------------------------------------------------






(c)    obligations of such Person to pay the deferred purchase price of Property
or services (including obligations that are non-recourse to the credit of such
Person but are secured by the assets of such Person to the extent of the fair
market value of such assets, but excluding trade accounts payable);
(d)    obligations of such Person (i) as lessee under Capital Leases which would
be shown as a liability on a balance sheet of such Person prepared in accordance
with GAAP and (ii) in respect of synthetic leases;
(e)    reimbursement obligations of such Person (whether contingent or
otherwise) under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing;
(f)    obligations of such Person under any Hedge Contract;
(g)    obligations of such Person owing in respect of preferred stock or other
preferred Equity Interests of such Person that is, in each case, mandatorily
redeemable at the option of the holder at any time prior to the date which is
two years after the Maturity Date;
(h)    any obligations of such Person owing in connection with any volumetric
production prepayments or production prepayments;
(i)    obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (h) above; and
(j)    indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) secured by any Lien on or in respect of any Property of
such Person, to the extent of the value of such Property.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.
"Default Rate" means a per annum rate equal to (a) in the case of principal of
any Advance, the rate applicable to such Advance as provided in clause (a) of
the definition of Applicable Margin in this Section 1.01, and (b) in the case of
any other Obligation, 2.00% plus the non-default rate applicable to Reference
Rate Advances as provided in Section 2.09(a).
“Defaulting Lender” means, subject to Section 2.16, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination in good faith that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Lender in writing that it does not intend to
comply
6




--------------------------------------------------------------------------------






with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender's
obligation to fund an Advance hereunder and states that such position is based
on such Lender's determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.
"Dollars" and "$" means lawful money of the United States of America.
"EBITDAX" means with respect to the Borrower and its consolidated Subsidiaries,
for any period, without duplication, the sum of (a) consolidated Net Income for
such period plus (b) to the extent deducted in determining consolidated Net
Income, Interest Expense, taxes, exploration expenses, depreciation,
amortization (including amortization of good will and debt issue costs),
depletion and other non-cash charges for such period (including any provision
for the reduction in the carrying value of assets recorded in accordance with
GAAP and including non-cash charges resulting from the requirements of SFAS 133
or 143) for such period minus (c) all non-cash items of income, excluding
volumetric production prepayments or production payments included in income,
which were included in determining such consolidated Net Income (including
non-cash income resulting from the requirements of SFAS 133 or 143), and any
capitalized general and administrative expense; provided that, "EBITDAX" shall
be subject to pro forma adjustments after giving effect to any Acquisition (but
only to the extent such Acquisition was funded with proceeds from Debt issued by
the Borrower which is otherwise permitted by the terms hereof) made by the
Borrower or any of its consolidated Subsidiaries during the period beginning on
the first day of the relevant four-quarter period and through the date of
calculation, as if such Acquisition had occurred on the first day of such
four-quarter period; provided further that (i) such pro forma adjustments shall
be made in accordance with GAAP and in a manner otherwise reasonably acceptable
to the Administrative Agent, (ii) the corresponding pro forma adjustments to the
Borrower's consolidated Interest Expense is made for such four-quarter period,
and (iii) promptly after the funding of such Acquisition, the Borrower shall
have provided to the Administrative Agent a written notice of such Acquisition
setting forth the details of such Acquisition, including the consideration paid
therefor, the source of such consideration and a calculation of the pro forma
adjustments to be made as a result of such Acquisition.
"Eligible Assignee" means (a) any Lender (other than a Defaulting Lender), (b)
any Subsidiary or Affiliate of a Lender, and (c) any other Person (other than a
natural Person) approved by the
7




--------------------------------------------------------------------------------






Administrative Agent, the Issuing Lenders, and, if no Default or Event of
Default exists, the Borrower; notwithstanding the foregoing, "Eligible Assignee"
shall not include the Borrower or any Affiliate or Subsidiary of the Borrower.
"Engineering Report" means either an Independent Engineering Report or an
Internal Engineering Report.
"Environment" or "Environmental" shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).
"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
"Environmental Law" means, as to the Borrower or its Subsidiaries, all Legal
Requirements or common law theories applicable to the Borrower or such
Subsidiary arising from, relating to, or in connection with the Environment,
health, or safety, including CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous substances,
medical infections, or toxic substances, materials or wastes; (d) the safety or
health of employees; or (e) the manufacture, processing, handling,
transportation, distribution in commerce, use, storage or disposal of hazardous
substances, medical infections, or toxic substances, materials or wastes.
"Environmental Liability" shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Substances, (c) exposure to any Hazardous Substances, (d) the
Release of any Hazardous Substances or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under any Environmental Law.
"Equity Interest" means, with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person, including any options, warrants or similar rights to purchase
such Equity Interests.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated thereunder.
"ERISA Affiliate" means each member of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employee under Section 414
of the Code.
8




--------------------------------------------------------------------------------






"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
"Eurodollar Base Rate" means (a) in determining Eurodollar Rate for purposes of
the "One Month LIBOR", the rate per annum for Dollar deposits quoted by the
Administrative Agent as the inter-bank offered rate in effect from time to time
for delivery of funds for one (1) month in amounts approximately equal to the
principal amount of the applicable Advances; provided that, the Administrative
Agent may base its quotation of the inter-bank offered rate upon such offers or
other market indicators of the inter-bank market as the Administrative Agent in
its reasonable discretion deems appropriate including the rate determined under
the following clause (b), and (b) in determining Eurodollar Rate for all other
purposes, the rate per annum (rounded upward to the nearest whole multiple of
1/100th of 1%) equal to the interest rate per annum set forth on the Reuters
Reference LIBOR1 page as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of the applicable Interest Period and for a period equal to such Interest
Period; provided that, if such quotation is not available for any reason, then
for purposes of this clause (b), Eurodollar Base Rate shall then be the rate
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Advances being made, continued
or converted by the Lenders and with a term equivalent to such Interest Period
would be offered by the Administrative Agent's London Branch (or other branch or
Affiliate of the Administrative Agent, or in the event that the Administrative
Agent does not have a London branch, the London branch of a Lender chosen by the
Administrative Agent) to major banks in the London or other offshore inter-bank
market for Dollars at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period.
"Eurodollar Rate" means for purposes of determining the rate applicable for any
Interest Period with respect to any Eurodollar Rate Advance and for purposes of
determining the Adjusted Reference Rate, a rate per annum determined by the
Administrative Agent (which determination shall be conclusive in the absence of
manifest error) pursuant to the following formula:
Eurodollar Rate =
                 Eurodollar Base Rate
1.00 - Eurodollar Rate Reserve Percentage



"Eurodollar Rate Advance" means an Advance which bears interest as provided in
Section 2.09(b).
"Eurodollar Rate Reserve Percentage" means, as of any day, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities. The Eurodollar Rate for each
outstanding Advance shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Percentage.
"Event of Default" has the meaning specified in Section 7.01.
"Excluded Contracts" has the meaning set forth in the Security Agreement.
"Expiration Date" means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
"Existing Agreement" has the meaning specified in the recitals hereof.
9




--------------------------------------------------------------------------------






"Facility" means, collectively, (a) the credit facility described in Section
2.01(a) and (b) the letter of credit subfacility provided by the Issuing Lender
described in Section 2.07.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
regulations promulgated thereunder or official interpretations thereof.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for any such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.
"Fee Letter" means that certain fee letter agreement dated May 7, 2012 from
Regions Bank to the Borrower.
"Financial Statements" means the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of and for the fiscal year ending
December 31, 2011 and the related audited consolidated statements of income,
cash flow, and retained earnings of the Borrower and its consolidated
Subsidiaries, and including the certification of the independent certified
public accountants preparing such statements and footnotes to any of the
foregoing, all prepared in accordance with GAAP, the copies of which have been
delivered to the Administrative Agent and the Lenders.
"Fronting Exposure" means, at any time there is a Defaulting Lender or a
Potential Defaulting Lender, with respect to the Issuing Lender, such Defaulting
Lender's or Potential Defaulting Lender's Applicable Percentage of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender's or Potential Defaulting Lender's
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Funded Debt” means, with regards to any Person at any time, without
duplication, Debt of such Person (a) of the type described in clauses (a), (b),
(d), (e) and (h) of the definition of "Debt"; provided that Debt with respect to
letters of credit referred to in clause (e) of such definition shall be
considered "Funded Debt" only to the extent such letters of credit are drawn or
funded, (b) of the type described in clause (f) of the definition of "Debt" to
the extent such Debt is long term debt; provided that, the amount of such Debt
considered to be "Funded Debt" is limited to the net mark to market value of
such Hedge Contract, and (c) of the type described in clauses (i) and (j) of the
definition of "Debt" to the extent that such guaranty covers, or such Lien
secures, Debt of the type described in clauses (a) and (b) of this definition of
"Funded Debt".
"GAAP" means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority,
10




--------------------------------------------------------------------------------






instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
"Guarantor" means each entity which may from time to time execute a Guaranty or
a supplement to a Guaranty, including CPOC and each Subsidiary of the Borrower
(other than each Non-Guarantor Subsidiary).
"Guaranty" means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor; and "Guaranties" shall mean all such guaranties
collectively.
"Hazardous Substance" means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including pollutants,
contaminants, petroleum, petroleum products, radionuclides, radioactive
materials, and medical and infectious waste.
"Hazardous Waste" means the substances regulated as such pursuant to any
Environmental Law.
"Hedge Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Hydrocarbon Hedge Agreement" means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.
"Hydrocarbons" means oil, gas, coal seam gas, coalbed methane, casinghead gas,
drip gasoline, natural gasoline, condensate, distillate, and all other liquid
and gaseous hydrocarbons produced or to be produced in conjunction therewith
from a well bore and all products, by-products, and other substances derived
therefrom or the processing thereof, and all other minerals and substances
produced in conjunction with such substances, including sulfur, geothermal
steam, water, carbon dioxide, helium, and any and all minerals, ores, or
substances of value and the products and proceeds therefrom.
"Independent Engineer" means any engineering firm selected by the Borrower and
which is reasonably acceptable to the Administrative Agent.
"Independent Engineering Report" means a report, in form and substance
satisfactory to the Administrative Agent, prepared by an Independent Engineer,
addressed to the Administrative Agent and the Lenders and covering only the
Borrowing Base Properties owned by the Borrower or a Guarantor (or to be
acquired by the Borrower or any Guarantor, as applicable) which are or are to be
included in the Borrowing Base, which report shall (a) set forth the oil and gas
reserves attributable to such Borrowing Base Properties together with a
projection of the rate of production and future net income, taxes,
11




--------------------------------------------------------------------------------






operating expenses and capital expenditures with respect thereto as of the
effective date of such report, based upon the pricing assumptions consistent
with SEC reporting requirements at such time, and (b) contain such other
information as is customarily obtained from and provided in such reports or is
otherwise reasonably requested by the Administrative Agent.
"Interest Expense" means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and related
expenses incurred in connection with any Debt for such period, whether paid or
accrued, including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers' acceptance
financing, imputed interest under Capital Leases, and net costs under Interest
Hedge Agreements, all as determined in conformity with GAAP; provided that,
"Interest Expense" shall be subject to pro forma adjustments after giving effect
to any Acquisition (but only to the extent such Acquisition was funded with
proceeds from Debt issued by the Borrower which is otherwise permitted by the
terms hereof) made by the Borrower or any of its consolidated Subsidiaries
during the period beginning on the first day of the relevant four-quarter period
and through the date of calculation, as if such Acquisition had occurred on the
first day of such four-quarter period; provided further that (i) such pro forma
adjustments shall be made in accordance with GAAP and in a manner otherwise
reasonably acceptable to the Administrative Agent, (ii) the corresponding pro
forma adjustments to the Borrower's consolidated EBITDAX is made for such
four-quarter period, and (iii) prior to the funding of such Acquisition, the
Borrower shall have provided to the Administrative Agent a written notice of
such Acquisition setting forth the details of such Acquisition, including the
consideration expected to be paid therefor, the source of such consideration and
a calculation of the pro forma adjustments to be made as a result of such
Acquisition.
"Interest Hedge Agreement" means a Hedge Contract between the Borrower or one of
its Subsidiaries and one or more financial institutions providing for the
exchange of nominal interest obligations between the Borrower or such Subsidiary
and such financial institution or the cap of the interest rate on any Debt of
the Borrower or such Subsidiary.
"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03. The duration of each
such Interest Period shall be one, two, three or six months, in each case as the
Borrower may, upon notice received by the Administrative Agent not later than
12:00 p.m. Jackson, Mississippi, time on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:
(a)    the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;
(b)    Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and
12




--------------------------------------------------------------------------------






(d)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
"Interim Financial Statements" means the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as of March 31, 2012 and the
related unaudited consolidated statements of income, cash flow, and retained
earnings of the Borrower and its consolidated Subsidiaries, and including the
certification of a Responsible Officer of the Borrower, all prepared in
accordance with GAAP, the copies of which have been delivered to the
Administrative Agent and the Lenders.
"Internal Engineering Report" means a report, in form and substance satisfactory
to the Administrative Agent, prepared by the Borrower and certified by a
Responsible Officer of the Borrower, addressed to the Administrative Agent and
the Lenders and covering only the Borrowing Base Properties owned by the
Borrower or any Guarantor (or to be acquired by the Borrower or any Guarantor,
as applicable) which are or are to be included in the Borrowing Base, which
report shall (a) set forth the oil and gas reserves attributable to such
Borrowing Base Properties together with a projection of the rate of production
and future net income, taxes, operating expenses and capital expenditures with
respect thereto as of the effective date of such report, based upon the pricing
assumptions consistent with SEC reporting requirements at such time, and (b)
contain such other information as is customarily obtained from and provided in
such reports or is otherwise reasonably requested by the Administrative Agent.
"Investments" has the meaning set forth in Section 6.06.
"Issuing Lender" means (a) Regions Bank, in its capacity as an issuer of Letters
of Credit hereunder, (b) any other Lender designated in writing, from time to
time, to the Administrative Agent by the Borrower (and consented to by such
Lender) as an issuer of Letters of Credit, in its capacity as an issuer of
Letters of Credit hereunder, and (c) any successor issuing bank pursuant to
Section 8.06.
"Leases" means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.
"Legal Requirement" means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including Regulations D, T, U, and
X, which is applicable to such Person.
"Lender Parties" means the Lenders, the Issuing Lender and the Administrative
Agent.
"Lenders" means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.06.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
"Letter of Credit" means, individually, any letter of credit issued by any
Issuing Lender for the account of the Borrower in connection with the
Commitments and which is subject to this Agreement, and "Letters of Credit"
means all such letters of credit collectively.
13




--------------------------------------------------------------------------------






"Letter of Credit Application" means the applicable Issuing Lender's standard
form letter of credit application for letters of credit that has been executed
by the Borrower and accepted by such Issuing Lender in connection with the
issuance of a Letter of Credit.
"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
"Letter of Credit Exposure" means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of all Letters of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.
"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.
"Letter of Credit Sublimit" means, as of any date of determination, an amount
equal to the greater of (a) $10,000,000 and (b) ten percent (10%) of the
Borrowing Base in effect at such time.
"Lien" means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, Capital
Lease, or other title retention agreement).
"Liquid Investments" means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States or any agency thereof
maturing within one year from the date of any acquisition thereof;
(b)    (i) negotiable or nonnegotiable certificates of deposit, time deposits,
or other similar banking arrangements maturing within one year from the date of
acquisition thereof or which may be liquidated for the full amount thereof
without penalty or premium ("bank debt securities"), issued by (A) any Lender
(or any Affiliate of any Lender), or (B) any other bank or trust company so long
as such certificate of deposit is pledged to secure the Borrower's or any
Subsidiaries' ordinary course of business bonding requirements, or any other
bank or trust company which has combined capital and surplus and undivided
profit of not less than $500,000,000.00, if at the time of deposit or purchase,
such bank debt securities are rated at least the third highest credit rating
given by either Standard & Poor's Ratings Group or Moody's Investors Service,
Inc., and (ii) commercial paper issued by (A) any Lender (or any Affiliate of
any Lender) or (B) any other Person if at the time of purchase such commercial
paper is rated at the highest or the second highest credit rating given by
either Standard & Poor's Ratings Group or Moody's Investors Service, Inc., or
upon the discontinuance of both of such services, such other nationally
recognized rating service or services, as the case may be, as shall be selected
by the Borrower with the consent of the Required Lenders;
(c)    deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above;
(d)    repurchase agreements relating to investments described in clauses (a)
and (b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital and surplus and
undivided profit of not less than $500,000,000.00, if at the time of entering
into such
14




--------------------------------------------------------------------------------






agreement the debt securities of such Person are rated at the highest or the
second highest credit rating given by either Standard & Poor's Ratings Group or
Moody's Investors Service, Inc.; and
(e)    such other instruments (within the meaning of Article 9 of the Texas
Business and Commerce Code) or investment property as the Borrower may request
and the Administrative Agent may approve in writing.
"Loan Documents" means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Fee Letter, and each
other agreement, instrument, or document executed by the Borrower, any
Guarantor, or any of their respective Subsidiaries or any of their officers at
any time in connection with this Agreement.
"Material Adverse Change" means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties of the Borrower, any Guarantor or
any of their respective Subsidiaries), condition (financial or otherwise),
results of operations or prospects of the Borrower, any Guarantor or any of
their respective Subsidiaries, taken as a whole, since the date of the Financial
Statements or the financial statements most recently delivered pursuant to
Section 5.06(a); provided that the failure to receive a return on any Investment
described in Section 6.06(g) taken alone shall not constitute a "Material
Adverse Change" under this clause (a), or (b) a material adverse effect on the
Borrower's, or any Guarantor's or any of their respective Subsidiary's ability
to perform its obligations under this Agreement, any Note, any Guaranty, or any
other Loan Document.
"Maturity Date" means July 31, 2014.
"Maximum Exposure Amount" means, at any time for each Lender, the sum of (a) the
unfunded Commitment held by such Lender at such time plus (b) the aggregate
unpaid principal amount of the Advances held by such Lender at such time plus
(c) the aggregate amount of such Lender's risk participation and funded
participation in the Letter of Credit Exposure (including any such Letter of
Credit Exposure that has been reallocated pursuant to Section 2.16).
"Maximum Rate" means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
if required by such laws, certain fees and other costs).
"Mortgages" means, collectively, each of the mortgage or deed of trust executed
by any one or more of the Borrower, a Guarantor or any of their respective
Subsidiaries in favor of the Administrative Agent for the ratable benefit of the
Secured Parties in substantially the form of the attached Exhibit D or such
other form as may be requested by the Administrative Agent, in each case as the
same may be amended, modified, restated or supplemented from time-to-time,
together with any assumptions or assignments of the obligations thereunder by
the Borrower, any Guarantor or any of their respective Subsidiaries, and
"Mortgages" shall mean all of such Mortgages collectively.
"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA.
"Net Income" means, with respect to the Borrower and its consolidated
Subsidiaries, for any period, the net income for such period after taxes, as
determined in accordance with GAAP, excluding, however, (a) extraordinary items,
including (i) any net non-cash gain or loss during such period arising from the
sale, exchange, retirement or other disposition of capital assets (such term to
include all fixed assets and all securities) other than in the ordinary course
of business, and (ii) any write-up or write-down of assets and (b) the
cumulative effect of any change in GAAP.
15




--------------------------------------------------------------------------------






“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
"Non-Guarantor Subsidiaries" means, collectively, Callon Offshore Production,
Inc. and Mississippi Marketing, Inc.
"Note" means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit E, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.
"Notice of Borrowing" means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.
"Notice of Conversion or Continuation" means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.
"Obligations" means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower, any Guarantor or
any of their respective Subsidiaries to the Administrative Agent, the Issuing
Lenders or the Lenders under the Loan Documents, including the Letter of Credit
Obligations, (b) all Treasury Management Obligations, and (c) all obligations of
the Borrower or any Guarantor owing to any Swap Counterparty under any Hedge
Contract; provided that, (i) when any Swap Counterparty assigns or otherwise
transfers any interest held by it under any Hedge Contract to any other Person
pursuant to the terms of such agreement, the obligations thereunder shall
constitute Obligations only if such assignee or transferee is also then a Lender
or an Affiliate of a Lender and (ii) if a Swap Counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, obligations owing to
such Swap Counterparty shall be included as Obligations only to the extent such
obligations arise from transactions under such Hedge Contracts that were
(x) entered into at the time such Swap Counterparty was a Lender hereunder or an
Affiliate of a Lender hereunder or (y) in existence on the date of this
Agreement so long as such Swap Counterparty was a Lender hereunder or an
Affiliate of a Lender on the date of this Agreement, in each case, without
giving effect to any extension, increases, or modifications thereof which are
made after such Swap Counterparty ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Oil and Gas Properties" means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments, back-in interests and
reversionary interests and similar mineral interests, and all unsevered and
unextracted Hydrocarbons in, under, or attributable to such oil and gas
Properties and interests.
"One Month LIBOR" means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
"Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including an Environmental Permit.
"Permitted Liens" means the Liens permitted to exist pursuant to Section 6.01.
16




--------------------------------------------------------------------------------






"Permitted Subject Liens" means the Liens permitted under paragraphs (b), (c),
(d), (e), (f), (g), (h), (i), (j) and (k) of Section 6.01.
"Person" (whether or not capitalized) means an individual, partnership,
corporation (including a business trust), joint stock company, limited liability
company, limited liability partnership, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof or any trustee, receiver, custodian or similar official.
"Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
"Pledge Agreement" means a Pledge Agreement in substantially the form of the
attached Exhibit H, executed by the Borrower, any Guarantor or any of their
respective Subsidiaries, as the same may be amended, modified, restated or
supplemented from time to time.
"Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in clause (d) of the definition of “Defaulting Lender” has occurred
in respect of any financial institution affiliate of such Lender, or (ii) as to
which the Administrative Agent or Issuing Lender has in good faith determined
and notified the Borrower and, in the case of any good faith determination and
notification made by the Issuing Lender), the Administrative Agent, that such
Lender or its direct or indirect parent company or a financial institution
affiliate thereof has notified the Administrative Agent or Issuing Lender, or
has stated publicly, that it will not comply with its funding obligations under
any other loan agreement or credit agreement or other similar financing
agreement. Any determination that a Lender is a Potential Defaulting Lender
under any of clauses (i) or (ii) above will be made by the Administrative Agent
or, in the case of clause (ii), the Issuing Lender, in its sole discretion
acting in good faith.
"Pricing Grid" means the pricing information set forth in Schedule I.
"Pro Rata Share" means, with respect to any Lender, (a) with respect to amounts
owing under the Commitments, (i) if such Commitments have not been canceled, the
ratio (expressed as a percentage) of such Lender's uncancelled Commitment at
such time to the aggregate uncancelled Commitments at such time, or (ii) if the
aggregate Commitments have been terminated, the ratio as determined pursuant to
the preceding clause (i) immediately prior to such termination or (b) with
respect to amounts owing generally under this Agreement and the other Loan
Documents, the ratio (expressed as a percentage) of aggregate Commitments of
such Lender to the aggregate Commitments of all the Lenders (or if such
Commitments have been terminated, the ratio (expressed as a percentage) of
Credit Extensions owing to such Lender to the aggregate Credit Extensions owing
to all such Lenders).
"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
"Proven Reserves" means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties under then existing economic and operating conditions
(i.e., prices and costs as of the date the estimate is made).
"Reference Rate" means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Regions Bank, as its reference rate, whether or not the Borrower has notice
thereof.
17




--------------------------------------------------------------------------------






"Reference Rate Advance" means an Advance which bears interest as provided in
Section 2.09(a).
"Register" has the meaning set forth in paragraph (c) of Section 9.06.
"Regulations D, T, U, and X" mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
"Reimbursement Obligations" means all of the obligations of the Borrower to
reimburse the Issuing Lenders for amounts paid by the applicable Issuing Lender
under Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person.
"Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
"Required Lenders" means, at any time, Lenders holding at least 66⅔% of the
Commitments or, if the Commitments have been terminated, the outstanding
principal amount of the Advances and Letter of Credit Exposure; provided that
(i) the Maximum Exposure Amount of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders unless all Lenders are
Defaulting Lenders, and (ii) for purposes of this definition, Letter of Credit
Exposure which is not reallocated or Cash Collateralized in accordance with
Section 2.16 shall be deemed to be held by the Lender that is the Issuing
Lender.
"Response" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
"Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer, Treasurer or Vice President, (b) with respect to any Person that is a
limited liability company, a manager or a Responsible Officer of such Person's
managing member or manager, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person's general partner or partners.
"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection any Equity Interest of such Person, including any retirement,
purchase, redemption or other acquisition of such Equity Interest, or any
options, warrants or rights to purchase or acquire any such Equity Interest or
(b) principal or interest payments (in cash, Property or otherwise) on, or
redemptions of, subordinated debt of such Person; provided that, the term
"Restricted Payment" shall not include any dividend or distribution payable
solely in Equity Interests of the Borrower or warrants, options or other rights
to purchase such Equity Interests.
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC.
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.
18




--------------------------------------------------------------------------------






“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
"Secured Parties" means the Administrative Agent, the Issuing Lenders, the
Lenders, each Treasury Management Bank and the Swap Counterparties.
"Security Agreements" means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower, any Guarantor or any
of their respective Subsidiaries as the same may be amended, modified, or
supplemented from time to time.
"Security Instruments" means, collectively: (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreement, (d) the Security Agreements, (e) each other
agreement, instrument or document executed by the Borrower, any Guarantor or any
of their respective Subsidiaries at any time in connection with the Pledge
Agreement, the Security Agreements, or the Mortgages, (f) each agreement,
instrument or document executed by the Borrower, any Guarantor or any of their
respective Subsidiaries in connection with the Cash Collateral Account, and
(g) each other agreement, instrument or document executed by the Borrower, any
Guarantor or any of their respective Subsidiaries at any time in connection with
securing the Obligations.
“Senior Unsecured Debt” means the 2016 Senior Notes and any other Debt permitted
under Section 6.02(e).
“Senior Unsecured Debt and Preferred Equity Charges” means, with regards to any
Debt permitted under Section 6.02(e) and preferred Equity Interests issued
pursuant to Section 6.04(c) at any time and without duplication, the sum of (a)
to the extent paid or payable in cash and treated as interest expense in
accordance with GAAP, (i) all scheduled payments of interest paid or payable by
the Borrower or any Subsidiary with respect to such Debt (including capitalized
interest expense), (ii) all fees and other charges paid or payable by the
Borrower or any Subsidiary with respect to such Debt, and (iii) all discounts
and premium payments with respect to such Debt, in each case, paid or payable by
the Borrower or any Subsidiary, (b) all scheduled payments of principal paid or
payable by the Borrower or any Subsidiary with respect to such Debt and (c) all
cash Restricted Payments (including fees, cash charges and cash dividends with
respect thereto and cash redemptions thereof) made by the Borrower with respect
to such preferred Equity Interests. For purposes of this definition and this
Agreement, any charges of the type described in clauses (a), (b) or (c) above
that are accrued or incurred during any calendar quarter shall be deemed to be
payable during such calendar quarter.
"Solvent" means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
19




--------------------------------------------------------------------------------






"Subsidiary" of a Person means any corporation or other entity of which more
than 50% of the outstanding Equity Interests having ordinary voting power under
ordinary circumstances to elect a majority of the board of directors or similar
governing body of such corporation or other entity (irrespective of whether at
such time Equity Interests of any other class or classes of such corporation or
other entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more Subsidiaries of such Person or by one or
more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term "Subsidiary" shall mean a Subsidiary of the Borrower.
"Swap Counterparty" means any counterparty to a Hedge Contract with the Borrower
or any Guarantor; provided that, (i) with respect to any Hedge Contract existing
on the date hereof, such counterparty is a Lender or an Affiliate of a Lender on
the date hereof and (ii) with respect to any Hedge Contract entered into after
the date hereof, such counterparty is a Lender or an Affiliate of a Lender on
such date.
"Termination Event" means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30‑day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
"Transfer Letters" means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage, as each of the same may be amended, modified or supplemented from
time-to-time.
“Treasury Management Agreement” means any agreement governing the provision of
Treasury Management Services.
“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with the Borrower or any Subsidiary and (b) any Lender on the Closing
Date or Affiliate of such Lender that is a party to a Treasury Management
Agreement with the Borrower or any Subsidiary in existence on the Closing Date.
"Treasury Management Obligations" means any and all obligations of the Borrower
or any Subsidiary owing to a Treasury Management Bank, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Treasury Management Services.
“Treasury Management Services” means treasury or cash management services,
including deposit accounts, funds transfer, automated clearinghouse, commercial
credit cards, purchasing cards, cardless e-payable services, debit cards, stored
value cards, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.
"Type" has the meaning set forth in Section 1.04.
“United States” or “U.S.” means the United States of America.
20




--------------------------------------------------------------------------------






"Unused Commitment Amount" means, with respect to a Lender at any time, the
lesser of (a) such Lender's Commitment at such time and (b) such Lender's Pro
Rata Share of the Borrowing Base then in effect at such time minus, in each
case, the sum of (i) the aggregate outstanding principal amount of all Advances
owed to such Lender at such time plus (ii) such Lender's Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
"Utilization Level" means the applicable category (being Level I, Level II, or
Level III) of pricing criteria contained in Schedule I, which is based, at any
time of its determination, on the percentage obtained by dividing (a) the
outstanding principal amount of the Advances and the Letter of Credit Exposure
at such time by (b) the lesser of (i) the Commitments and (ii) the Borrowing
Base in effect at such time.
Section 1.02    Computation of Time Periods. In this Agreement, with respect to
the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including" and the words "to" and "until"
each means "to but excluding".
Section 1.03    Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof) be
prepared, in accordance with GAAP applied on a basis consistent with those used
in the preparation of the latest financial statements furnished to the Lenders
hereunder (which prior to the delivery of the first financial statements under
Section 5.06, shall mean the Financial Statements). All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with that used in the preparation of the annual or quarterly
financial statements furnished to the Lenders pursuant to Section 5.06 most
recently delivered prior to or concurrently with such calculations (or, prior to
the delivery of the first financial statements under Section 5.06, used in the
preparation of the Financial Statements). In addition, all calculations and
defined accounting terms used herein shall, unless expressly provided otherwise,
when referring to any Person, where applicable, refer to such Person on a
consolidated basis and mean such Person and its consolidated Subsidiaries.
Notwithstanding the foregoing, if at any time any Accounting Change would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change (subject to the approval of the Borrower and the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
Accounting Change and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such Accounting Change.
Section 1.04    Types of Advances. Advances are distinguished by "Type." The
"Type" of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance.
Section 1.05    Miscellaneous. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
21




--------------------------------------------------------------------------------






contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified and shall
include all schedules and exhibits thereto unless otherwise specified. The words
"hereof", "herein", and "hereunder" and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term "including" means "including,
without limitation,". Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
ARTICLE II


CREDIT FACILITIES
Section 2.01    Commitment for Advances.
(a)    Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement (including, without limitation, the terms set forth in
Section 3.01, 3.02 and 3.03), to make Advances to the Borrower from time to time
on any Business Day during the period from the date of this Agreement until the
Commitment Termination Date in an amount for each Lender not to exceed such
Lender's Unused Commitment Amount. Each Borrowing shall, in the case of
Borrowings consisting of Reference Rate Advances, be in an aggregate amount not
less than $250,000 and in integral multiples of $100,000 in excess thereof, and
in the case of Borrowings consisting of Eurodollar Rate Advances, be in an
aggregate amount not less than $500,000 and in integral multiples of $100,000 in
excess thereof, and in each case shall consist of Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender's Commitment, and subject to the
terms of this Agreement, the Borrower may from time to time borrow, prepay, and
reborrow Advances.
(b)    Notes. The indebtedness of the Borrower to each Lender resulting from the
Advances owing to such Lender shall be evidenced by a Note of the Borrower
payable to the order of such Lender.
Section 2.02    Borrowing Base.
(a)    Borrowing Base. The initial Borrowing Base in effect as of Effective Date
has been set by the Administrative Agent and the Lenders and acknowledged by the
Borrower as Sixty Million Dollars ($60,000,000). Such initial Borrowing Base
shall remain in effect until the next redetermination made pursuant to this
Section 2.02. The Borrowing Base shall be determined in accordance with the
standards set forth in Section 2.02(d) and is subject to periodic
redetermination pursuant to Sections 2.02(b) and 2.02(c).
(b)    Calculation of the Borrowing Base.
(i)    The Borrower shall deliver to the Administrative Agent and each of the
Lenders on or before each March 1, beginning March 1, 2013, an Independent
Engineering Report dated effective as of the immediately preceding January 1,
and such other information as may be reasonably requested by any Lender with
respect to the Borrowing Base Properties included or to be included in the
Borrowing Base. Upon receipt of such information, the Administrative Agent
shall, in the normal course of business (but in any event within 30 days after
receipt of such information), propose to the Lenders a new Borrowing Base (for
purposes of this subsection, the "Proposed Borrowing Base"). After having
received notice of such proposal,
22




--------------------------------------------------------------------------------






the Lenders shall have 14 days to agree or disagree with the Proposed Borrowing
Base. If at the end of the 14 days, any Lender has not communicated its approval
or disapproval to the Administrative Agent, such silence shall be deemed to be
an approval of the Proposed Borrowing Base. If at the end of such 14 days, the
Required Lenders (or all of the Lenders if the Borrowing Base is to be
increased) have approved or have been deemed to have approved the Proposed
Borrowing Base, then the Proposed Borrowing Base shall become the new Borrowing
Base, effective on the date specified in Section 2.02(b)(iii). To the extent
that within such 14 day period the Administrative Agent has not received the
requisite number of approvals from the Lenders, the requisite number of Lenders
shall, within a reasonable period of time, agree on a new Borrowing Base.
(ii)    The Borrower shall deliver to the Administrative Agent and each Lender
on or before each September 30, beginning September 30, 2012, an Internal
Engineering Report dated effective as of the immediately preceding July 1, and
such other information as may be reasonably requested by the Administrative
Agent with respect to the Borrowing Base Properties included or to be included
in the Borrowing Base. Upon receipt of such information, the Administrative
Agent shall, in the normal course of business (but in any event within 30 days
after receipt of such information), propose to the Lenders a new Borrowing Base
(for purposes of this subsection, the "Proposed Borrowing Base"). After having
received notice of such proposal, the Lenders shall have 14 days to agree or
disagree with the Proposed Borrowing Base. If at the end of the 14 days, any
Lender has not communicated its approval or disapproval to the Administrative
Agent, such silence shall be deemed to be an approval of the Proposed Borrowing
Base. If at the end of such 14 days, the Required Lenders (or all of the Lenders
if the Borrowing Base is to be increased) have approved or have been deemed to
have approved the Proposed Borrowing Base, then the Proposed Borrowing Base
shall become the new Borrowing Base, effective on the date specified in Section
2.02(b)(iii). To the extent that within such 14 day period the Administrative
Agent has not received the requisite number of approvals from the Lenders, the
requisite number of Lenders shall, within a reasonable period of time, agree on
a new Borrowing Base.
(iii)    If the Borrower or any Subsidiary shall terminate or create any
off-setting positions which have the economic effect of terminating any Hedge
Contract (regardless of how evidenced) upon which the Lenders relied in
determining the Borrowing Base, and which would adversely affect the Borrowing
Base (after giving effect to any replacement Hedge Contract), then, to the
extent required by the Required Lenders, the Borrowing Base shall be reduced in
an amount determined by the Required Lenders equal to the value given to such
Hedge Contracts in the Borrowing Base.
(iv)    If, during any six-month period between scheduled Borrowing Base
redeterminations, the Borrower or its Subsidiaries shall sale, lease, transfer,
assign, farm-out, convey or otherwise dispose (including casualty events) of any
Oil and Gas Properties to which Proven Reserves have been attributed in the most
recent Engineering Report delivered pursuant to this Agreement, which
individually or in the aggregate have a discounted present value (as set forth
in the most recent Engineering Report delivered to the Lenders under this
Agreement) in excess of 5% of the then effective Borrowing Base, then, to the
extent required by the Required Lenders, the Borrowing Base shall be reduced by
an amount determined by the Required Lenders.
(v)    After a redetermined Borrowing Base is approved or deemed approved by the
Required Lenders or all of the Lenders, as applicable, the Administrative Agent
shall notify the Borrower of the amount of the redetermined Borrowing Base, and
such amounts shall become the Borrowing Base, effective and applicable to the
Borrower, and subject to the other
23




--------------------------------------------------------------------------------






provisions of this Agreement, shall be the basis on which the Borrowing Base
shall thereafter be calculated until the effective date of the next
redetermination of the Borrowing Base as set forth in this Section 2.02.
(vi)    In the event that the Borrower does not furnish to the Administrative
Agent and the Lenders the Independent Engineering Report, Internal Engineering
Report or other information specified in clauses (i) and (ii) above by the date
specified therein, the Administrative Agent and the Lenders may nonetheless
redetermine the Borrowing Base and redesignate the Borrowing Base from
time-to-time thereafter in their sole discretion until the Administrative Agent
and the Lenders receive the relevant Independent Engineering Report, Internal
Engineering Report, or other information, as applicable, whereupon the
Administrative Agent and the Lenders shall redetermine the Borrowing Base as
otherwise specified in this Section 2.02.
(vii)    Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that,
except as expressly disclosed by the Borrower to the Administrative Agent and
the Lenders pursuant to Section 5.06 or otherwise, (A) the Borrower and the
Guarantors, as applicable, own the Borrowing Base Properties specified therein
with at least 90% (by value) of the Proven Reserves covered therein subject to
an Acceptable Security Interest and free and clear of any Liens (except
Permitted Liens), and (B) on and as of the date of such Engineering Report each
Borrowing Base Property described as "proved developed" therein was developed
for oil and gas, and the wells pertaining to such Borrowing Base Properties that
are described therein as producing wells ("Wells"), were each producing oil and
gas in paying quantities, except for Wells that were utilized as water or gas
injection wells or as water disposal wells or wells temporarily shut-in for
workovers or other repairs in the ordinary course of business.
(c)    Interim Redetermination. In addition to the Borrowing Base
redeterminations provided for in Section 2.02(b), the Administrative Agent and
the Lenders may (i) in their sole discretion make one additional redetermination
of the Borrowing Base during any six-month period between scheduled
redeterminations and (ii) at the request of the Borrower make one additional
redetermination of the Borrowing Base during any six-month period between
scheduled redeterminations, and in any case, based on such information as the
Administrative Agent and the Lenders deem relevant (but in accordance with
Section 2.02(d)). The party requesting the redetermination shall give the other
party at least 10 days' prior written notice that a redetermination of the
Borrowing Base pursuant to this paragraph (c) is to be performed. In connection
with any redetermination of the Borrowing Base under this Section 2.02(c), the
Borrower shall provide the Administrative Agent and the Lenders with such
information regarding the Borrower and the Guarantors' business (including its
Borrowing Base Properties, the Proven Reserves attributable thereto, and
production relating thereto) as the Administrative Agent may request, including
an updated Independent Engineering Report. The Administrative Agent shall
promptly notify the Borrower in writing of each redetermination of the Borrowing
Base pursuant to this Section 2.02(c) and the amount of the Borrowing Base as so
redetermined.
(d)    Standards for Redetermination. Each redetermination of the Borrowing Base
by the Administrative Agent and the Lenders pursuant to this Section 2.02 shall
be made (i) in the sole discretion of the Administrative Agent and the Lenders
(but in accordance with the other provisions of this Section 2.02(d)), (ii) in
accordance with the Administrative Agent's and the Lenders' customary internal
standards and practices for valuing and redetermining the value of Oil and Gas
Properties in connection with reserve based oil and gas loan transactions, (iii)
in conjunction with the most recent Independent Engineering Report or Internal
Engineering Report, as applicable, or other information received by the
Administrative Agent and the Lenders relating to the Proven Reserves of the
Borrower and the
24




--------------------------------------------------------------------------------






Guarantors, and (iv) based upon the estimated value of the Proven Reserves owned
by the Borrower and the Guarantors as determined by the Administrative Agent and
the Lenders. In valuing and redetermining the Borrowing Base, the Administrative
Agent and the Lenders may also consider the business, financial condition, and
Debt obligations of the Borrower and its Subsidiaries and such other factors as
the Administrative Agent and the Lenders customarily deem appropriate, including
without limitation, commodity price assumptions, projections of production,
operating expenses, general and administrative expenses, capital costs, working
capital requirements, liquidity evaluations, dividend payments, environmental
costs, and legal costs. In that regard, the Borrower acknowledges that the
determination of the Borrowing Base each contains an equity cushion (market
value in excess of loan value), which is essential for the adequate protection
of the Administrative Agent and the Lenders. No Proven Reserves shall be
included or considered for inclusion in the Borrowing Base unless the
Administrative Agent and the Lenders shall have received, at the Borrower's
expense, evidence of title satisfactory in form and substance to the
Administrative Agent and evidence satisfactory to the Administrative Agent that
the Administrative Agent has an Acceptable Security Interest in the Borrowing
Base Properties relating thereto pursuant to the Security Instruments and
subject to Sections 5.10 and 5.11 of this Agreement. At all times after the
Administrative Agent has given the Borrower notification of a redetermination of
the Borrowing Base under this Section 2.02, the Borrowing Base shall be equal to
the redetermined amount or such lesser amount designated by the Borrower and
disclosed in writing to the Administrative Agent and the Lenders until the
Borrowing Base are subsequently redetermined in accordance with this Section
2.02.
Section 2.03    Method of Borrowing.
(a)    Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
(or by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 12:00 noon Jackson, Mississippi, time (i) on the third
Business Day before the date of the proposed Borrowing, in the case of a
Borrowing comprised of Eurodollar Rate Advances or (ii) on the Business Day of
the proposed Borrowing, in the case of a Borrowing comprised of Reference Rate
Advances, which shall in turn give to each Lender prompt notice of such proposed
Borrowing by telecopier. Each Notice of a Borrowing shall be given by
telecopier, confirmed immediately in writing, specifying the information
required therein. Each Lender shall, before 2:00 p.m. Jackson, Mississippi, time
on the date of such Borrowing, make available for the account of its applicable
Lending Office to the Administrative Agent at its address referred to in
Section 9.02, or such other location as the Administrative Agent may specify by
notice to the Lenders, in same day funds, in the case of a Borrowing, such
Lender's Pro Rata Share of such Borrowing. After the Administrative Agent's
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent shall make such funds available
to the Borrower in Borrower's Account.
(b)    Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent's office no later than 12:00 noon Jackson, Mississippi,
time (i) on the date which is at least three Business Days in advance of the
proposed Conversion or continuation date in the case of a Conversion to or a
continuation of a Borrowing comprised of Eurodollar Rate Advances and (ii) on
the Business Day of the proposed Conversion, in the case of a Conversion to a
Borrowing comprised of Reference Rate Advances. Each such Notice of Conversion
or Continuation shall be in writing or by telecopier confirmed immediately in
writing specifying the information required therein. Promptly after receipt of a
Notice of Conversion or Continuation under this Section, the Administrative
Agent shall provide each Lender with a copy thereof and, in the case of a
Conversion to or a continuation of a Borrowing comprised of Eurodollar Rate
Advances, notify each Lender of the applicable interest rate under
Section 2.09(b).
25




--------------------------------------------------------------------------------






(c)    Certain Limitations. Notwithstanding anything to the contrary contained
in paragraphs (a) and (b) above:
(i)    at no time shall there be more than six Interest Periods applicable to
outstanding Eurodollar Rate Advances and the Borrower may not select Eurodollar
Rate Advances for any Borrowing at any time that a Default has occurred and is
continuing;
(ii)    if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
applicable Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Reference Rate Advance;
(iii)    if the Administrative Agent is unable to determine the Eurodollar Rate
for Eurodollar Rate Advances comprising any requested Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;
(iv)    if the Required Lenders shall, at least one Business Day before the date
of any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and
(v)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01 and
paragraph (b) of this Section 2.03, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders and such Advances shall be made available to
the Borrower on the date of such Borrowing as Reference Rate Advances or, if an
existing Advance, Convert into Reference Rate Advances.
(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing for which the related Notice of Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrower shall indemnify each Lender
against any loss, out-of-pocket cost, or expense incurred by such Lender as a
result of any failure by the Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article III including any loss (including any loss of anticipated
profits), cost, or expense incurred by reason of the liquidation or reemployment
of deposits
26




--------------------------------------------------------------------------------






or other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.
(e)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Borrowing that such Lender
shall not make available to the Administrative Agent such Lender's Pro Rata
Share of a Borrowing, the Administrative Agent may assume that such Lender has
made its Pro Rata Share of such Borrowing available to the Administrative Agent
on the date of such Borrowing in accordance with paragraph (a) of this Section
2.03, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that any Lender shall not have so made its Pro Rata Share of such
Borrowing available to the Administrative Agent, such Lender and the Borrower
severally agree to immediately repay to the Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate for such
day. If such Lender shall repay to the Administrative Agent such corresponding
amount and interest as provided above, such corresponding amount so repaid shall
constitute such Lender's Advance as part of such Borrowing for purposes of this
Agreement even though not made on the same day as the other Advances comprising
such Borrowing.
(f)    Lender Obligations Several. The failure of any Lender to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, to make its Advance on the date of such Borrowing. No
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.
Section 2.04    Reduction of the Commitments.
(a)    The Borrower shall have the right, upon at least three Business Days'
irrevocable notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portion of the Commitments; provided, that, each
partial reduction shall be in the aggregate amount of $500,000 or in integral
multiples of $100,000 in excess thereof.
(b)    Any reduction and termination of the Commitments pursuant to this
Section 2.04 shall be applied ratably to each Lender's Commitment and shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.
Section 2.05    Prepayment of Advances.
(a)
Optional. The Borrower may prepay the Advances, after giving by 12:00 noon
Jackson, Mississippi, time on (i) in the case of Eurodollar Rate Advances, at
least three Business Days' or (ii) in the case of Reference Rate Advances, same
Business Day's, irrevocable prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment. If
any such notice is given, the Borrower shall prepay the Advances in whole or
ratably in part (other than Advances owing to a Defaulting Lender as provided in
Section 2.16) in an aggregate principal amount equal to the amount specified in
such notice, together with accrued interest to the date of such prepayment on
the principal amount prepaid and amounts, if any, required to be paid pursuant
to Section 2.12 as a result of such prepayment being made on such date;
provided, however, that each partial prepayment with respect to: (A) any amounts
prepaid in respect of Eurodollar Rate Advances shall be applied to Eurodollar
Rate Advances comprising part of the same Borrowing; (B) any prepayments made in
respect of Reference Rate Advances shall be made in minimum amounts of $100,000
and in integral multiples of



27




--------------------------------------------------------------------------------






$50,000 in excess thereof, and (C) any prepayments made in respect of any
Borrowing comprised of Eurodollar Rate Advances shall be made in an aggregate
principal amount of at least $500,000 and in integral multiples of $100,000 in
excess thereof. Full prepayments of any Borrowing are permitted without
restriction of amounts.
(b)    Borrowing Base Deficiency. If the aggregate outstanding amount of the
Advances plus the Letter of Credit Exposure ever exceeds the lesser of (x) the
Borrowing Base and (y) the aggregate Commitments, the Borrower shall after
receipt of written notice from the Administrative Agent regarding such
deficiency, take any of the following actions (and the failure of the Borrower
to take such actions to remedy such Borrowing Base deficiency shall constitute
an Event of Default):
(i)    prepay Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base deficiency is cured
within 10 days after the date such deficiency notice is received by the Borrower
from the Administrative Agent;
(ii)    pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Required Lenders in their sole discretion (and
deliver such title evidence thereto to the extent required under Section 5.10
and deliver Engineering Reports covering such Oil and Gas Properties acceptable
to the Required Lenders) such that the Borrowing Base deficiency is cured within
30 days after the date such deficiency notice is received by the Borrower from
the Administrative Agent;
(iii)    (A) deliver, within 10 days after the date such deficiency notice is
received by the Borrower to the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower's election to repay the Advances
and make deposits into the Cash Collateral Account to provide cash collateral
for the Letters of Credit, each in five equal consecutive monthly installments
equal to one-fifth of such Borrowing Base deficiency with the first such
installment due 30 days after the date such deficiency notice is received by the
Borrower from the Administrative Agent and each following installment due 30
days after the preceding installment due date, and (B) make such payments and
deposits within such time periods (provided, however, that if at the end of such
five (5) month period, the aggregate principal balance of the Advances plus the
Letter of Credit Exposure again exceeds the lesser of (x) the Borrowing Base or
(y) the aggregate Commitments, interest shall accrue on the Advances at the
Default Rate until such time Borrowing Base is equal to or exceeds the aggregate
principal balance of the Advances); or
(iv)    (A) deliver, within 10 days after the date such deficiency notice is
received by the Borrower to the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower's election to combine the options
provided in clause (ii) and clause (iii) above, and also indicating the amount
to be prepaid in installments and the amount to be provided as additional
Collateral, and (B) make such six equal consecutive monthly installments and
deliver such additional Collateral within the time required under clause (ii)
and clause (iii) above.
Each prepayment pursuant to this Section 2.05(b) shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date. Each prepayment under clauses (i), (iii) and (iv) of
this Section 2.05(b) shall be applied to the Advances as requested by the
Borrower if no Default then exists or, if a Default then exists, shall be
applied to the Advances as determined by the Administrative Agent.
28




--------------------------------------------------------------------------------






(c)    Reduction of Commitments.
(i)    On the date of each reduction of the aggregate Commitments pursuant to
Section 2.04, the Borrower agrees to make a prepayment in respect of the
outstanding amount of the Advances to the extent, if any, that the aggregate
unpaid principal amount of all Advances plus the Letter of Credit Exposure
exceeds the lesser of (A) the aggregate Commitments, as so reduced, and (B) the
Borrowing Base. Each prepayment pursuant to this Section 2.05(c) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.12 as
a result of such prepayment being made on such date. Each prepayment under this
Section 2.05(c) shall be applied to the Advances as requested by the Borrower if
no Default then exists or, if a Default then exists, as determined by the
Administrative Agent.
(ii)    Defaulting Lender. At any time when a Lender is then a Defaulting
Lender, the Borrower, at Borrower's election, may elect to terminate such
Defaulting Lender's Commitment hereunder; provided that (A) such termination
must be of all of the Defaulting Lender's Commitment, (B) the Borrower shall pay
all amounts owed by the Borrower to such Defaulting Lender in such Lender's
capacity as a Lender under this Agreement and under the other Loan Documents
(including principal of and interest on the Advances owed to such Defaulting
Lender, accrued Commitment Fees (subject to Section 2.16(a)(iii)), and letter of
credit fees (subject to Section 2.15(a)(iii) but specifically excluding any
amounts owing under Section 2.12 as result of such payment of such Advances) and
shall deposit with the Administrative Agent into the Cash Collateral Account
cash collateral in the amount equal to such Defaulting Lender's Applicable
Percentage of the Letter of Credit Exposure (but including any such portion
thereof that has been reallocated pursuant to Section 2.15), (C) a Defaulting
Lender's Commitment may be terminated by the Borrower under this Section
2.1(c)(ii) if and only if at such time, the Borrower has elected, or is then
electing, to terminate the Commitments of all then existing Defaulting Lenders,
and (D) no Default has occurred and is continuing at the time of such election
and termination. Upon written notice to the Defaulting Lender and Administrative
Agent of the Borrower's election to terminate a Defaulting Lender's Commitment
pursuant to this clause (ii) and the payment and deposit of amounts required to
be made by the Borrower under clause (B) and (C) above, (1) such Defaulting
Lender shall cease to be a " Lender" hereunder for all purposes except that such
Lender's rights and obligations as a Lender under Sections 2.05(d), 2.13, 2.14,
8.03, 9.04 and 9.07 shall continue with respect to events and occurrences
occurring before or concurrently with its ceasing to be a " Lender" hereunder,
(2) such Defaulting Lender's Commitment shall be deemed terminated, and (3) such
Defaulting Lender shall be relieved of its obligations hereunder as a " Lender"
except as to its obligations under Section 8.03 and any other obligations that
expressly survive, which obligations shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a " Lender"
hereunder, provided that, any such termination will not be deemed to be a waiver
or release of any claim by the Borrower, the Administrative Agent, Issuing
Lender or any Lender may have against such Defaulting Lender.
(d)    Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
applicable Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 12:00 noon Jackson, Mississippi, time
(A) if not prohibited by law, on the last day of the Interest Period for each
outstanding Eurodollar Rate Advance made by such Lender or (B) if required by
such notice, on the second Business Day following its receipt of such notice,
prepay all of the Eurodollar Rate Advances
29




--------------------------------------------------------------------------------






made by such Lender then outstanding, together with accrued interest on the
principal amount prepaid to the date of such prepayment and amounts, if any,
required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date, (ii) such Lender shall simultaneously make a Reference
Rate Advance to the Borrower on such date in an amount equal to the aggregate
principal amount of the Eurodollar Rate Advances prepaid to such Lender, and
(iii) the right of the Borrower to select Eurodollar Rate Advances from such
Lender for any subsequent Borrowing shall be suspended until such Lender shall
notify the Administrative Agent that the circumstances causing such suspension
no longer exist.
(e)    No Additional Right; Ratable Prepayment. The Borrower shall have no right
to prepay any principal amount of any Advance except as provided in this Section
2.05, and all notices given pursuant to this Section 2.05 shall be irrevocable
and binding upon the Borrower. Each payment of any Advance pursuant to this
Section 2.05 shall be made in a manner such that all Advances comprising part of
the same Borrowing are paid in whole or ratably in part.
Section 2.06    Repayment of Advances. Borrower shall repay to Administrative
Agent for the ratable benefit of the Lenders the outstanding principal amount of
each Advance, together with any accrued interest thereon, on the earlier of: (i)
the Maturity Date, or (ii) such earlier date as may be required pursuant to
Section 2.05(b), Section 7.02 or Section 7.03.
Section 2.07    Letters of Credit.
(a)    Commitment. From time to time from the date of this Agreement until 10
days prior to the Maturity Date, at the request of the Borrower, the requested
Issuing Lender shall, on the terms and conditions set forth in this Agreement
(including, without limitation, the terms of Section 3.01), issue, increase, or
extend the Expiration Date of, Letters of Credit for the account of the Borrower
on any Business Day. No Letter of Credit will be issued, increased, or extended:
(i)    if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Sublimit and (B) the
lesser of (1) the aggregate Commitments at such time and (2) the Borrowing Base
in effect at such time minus, in each case under this clause (B), the aggregate
outstanding principal amount of all Advances at such time;
(ii)    if such Letter of Credit has an Expiration Date later than 10 days prior
to the Maturity Date;
(iii)    if such Letter of Credit has an expiration date later than one year
after its issuance or extension; provided that any such Letter of Credit with a
one-year tenor may expressly provide that it is renewable at the option of the
applicable Issuing Lender for additional one-year periods;
(iv)    unless such Letter of Credit Documents are in form and substance
acceptable to the applicable Issuing Lender in its sole discretion;
(v)    if such Letter of Credit is a standby letter of credit, it does not
support the repayment of indebtedness for borrowed money of any Person;
(vi)    unless the Borrower has delivered to the applicable Issuing Lender a
completed and executed Letter of Credit Application;
30




--------------------------------------------------------------------------------






(vii)    unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the applicable Issuing
Lender;
(viii)    by Regions Bank, as Issuing Lender, if such issuance, increase or
extension would cause the sum of (A) the Reimbursement Obligations owing to
Regions Bank, as Issuing Lender plus (B) the aggregate undrawn maximum face
amount of all outstanding Letters of Credit issued by Regions Bank, as Issuing
Lender, to exceed $10,000,000;
(ix)    by any Issuing Lender (other than Regions Bank) unless such issuance,
increase or extension, if made by Regions Bank as Issuing Lender, would cause
the sum of (A) the Reimbursement Obligations owing to Regions Bank, as Issuing
Lender plus (B) the aggregate undrawn maximum face amount of all outstanding
Letters of Credit issued by Regions Bank, as Issuing Lender would exceed
$10,000,000;
(x)    if any Lender is at such time a Defaulting Lender hereunder, unless the
applicable Issuing Lender has entered into satisfactory arrangements with the
Borrower or such Defaulting Lender to eliminate such Issuing Lender's risk with
respect to such Defaulting Lender (including depositing cash collateral into the
Cash Collateral Account equal to the Defaulting Lender's Pro Rata Share of the
Letter of Credit Exposure attributable to such Letter of Credit, or if
acceptable to such Issuing Lender, the Administrative Agent and the Borrower,
calculating each Lender's participation in the Letter of Credit subject to such
issuance, increase or extension without giving effect to such Defaulting
Lender's Pro Rata Share; provided, however, that after giving effect thereto, no
Lender's participation in such Letter of Credit would exceed its Unused
Commitment Amount); and
(xi)    if any Lender is at such time a Defaulting Lender or a Potential
Defaulting Lender hereunder, unless the Issuing Lender has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the
Issuing Lender's Fronting Exposure with respect to such Lender.
If the terms of any Letter of Credit Application referred to in the foregoing
clause (vi) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.
(b)    Participations. Upon the date of the issuance or increase of a Letter of
Credit, the applicable Issuing Lender shall be deemed to have sold to each other
Lender having a Commitment and each other Lender having a Commitment shall have
been deemed to have purchased from such Issuing Lender a participation in the
related Letter of Credit Obligations equal to such Lender's Pro Rata Share at
such date and such sale and purchase shall otherwise be in accordance with the
terms of this Agreement. The applicable Issuing Lender shall promptly notify the
Administrative Agent and each such participant Lender having a Commitment by
telephone, or telecopy of each Letter of Credit issued, increased, or extended,
and the actual dollar amount of such Lender's participation in such Letter of
Credit.
(c)    Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given to the applicable
Issuing Lender and the Administrative Agent not later than 2:00 p.m. Jackson,
Mississippi, time on the third Business Day before the date of the proposed
issuance, increase, or
31




--------------------------------------------------------------------------------






extension of the Letter of Credit, and the applicable Issuing Lender shall (i)
promptly after receipt of such Letter of Credit Application, confirm with the
Administrative Agent that the Administrative Agent has also received a copy of
such Letter of Credit Application and, if not, the such Issuing Lender shall
notify the Administrative Agent of the contents thereof, and (ii) give to each
other Lender prompt notice thereof by telephone, or telecopy. Each Letter of
Credit Application shall be delivered by facsimile or by mail specifying the
information required therein; provided that, if such Letter of Credit
Application is delivered by facsimile, the Borrower shall follow such facsimile
with an original by mail to the applicable Issuing Lender. After the applicable
Issuing Lender's receipt of such Letter of Credit Application (by facsimile or
by mail) and upon fulfillment of the applicable conditions set forth in
Article III and so long as the Issuing Lender has not received a notice (in
writing, by facsimile or by e-mail) of the limitation set forth in Section
2.07(a)(i) or (ix), such Issuing Lender shall issue, increase, or extend such
Letter of Credit for the account of the Borrower. Each Letter of Credit
Application shall be irrevocable and binding on the Borrower.
(d)    Reimbursement. The Borrower hereby agrees to pay on demand to the
applicable Issuing Lender an amount equal to any amount paid by such Issuing
Lender under any Letter of Credit. In the event the applicable Issuing Lender
makes a payment pursuant to a request for draw presented under a Letter of
Credit and such payment is not promptly reimbursed by the Borrower upon demand,
such Issuing Lender shall give the Administrative Agent notice of the Borrower's
failure to make such reimbursement and the Administrative Agent shall promptly
notify each Lender having a Commitment of the amount necessary to reimburse such
Issuing Lender. Upon such notice from the Administrative Agent, each Lender
shall promptly reimburse such Issuing Lender for such Lender's Pro Rata Share of
such amount, and such reimbursement shall be deemed for all purposes of this
Agreement to be an Advance to the Borrower transferred at the Borrower's request
to such Issuing Lender. If such reimbursement is not made by any Lender to the
applicable Issuing Lender on the same day on which the Administrative Agent
notifies such Lender to make reimbursement to such Issuing Lender hereunder,
such Lender shall pay interest on its Pro Rata Share thereof to such Issuing
Lender at a rate per annum equal to the Federal Funds Rate. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Lenders to record and otherwise treat such
reimbursements to the applicable Issuing Lender as Reference Rate Advances under
a Borrowing requested by the Borrower (without regard to the minimums and
multiples referenced in Section 2.1) to reimburse such Issuing Lender which have
been transferred to such Issuing Lender at the Borrower's request.
(e)    Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit Documents;
(ii)    any amendment or waiver of, or any consent to or departure from, any
Letter of Credit Documents;
(iii)    the existence of any claim, set‑off, defense, or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;
32




--------------------------------------------------------------------------------






(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower's rights under Section 2.07(f).
(f)    Liability of Issuing Lenders. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. No Issuing Lender nor any of its
officers or directors shall be liable or responsible for:
(i)    the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
(ii)    the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
(iii)    payment by any Issuing Lender against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
(iv)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING AN ISSUING LENDER'S OWN NEGLIGENCE),
except that the Borrower may make a claim against such Issuing Lender for any
direct, as opposed to consequential, damages suffered by the Borrower which the
Borrower claims to have been caused by such Issuing Lender's willful misconduct
or gross negligence or such Issuing Lender's willful failure to pay under any
Letter of Credit after presentation to it by the beneficiary of a sight draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit; provided that, such Issuing Lender shall not be required to reimburse
or pay the Borrower for any such damages unless a court determines in a final,
non-appealable judgment that such damages were caused by such Issuing Lender's
willful misconduct or gross negligence or such Issuing Lender's willful failure
to pay under any Letter of Credit after presentation to it by the beneficiary of
a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, an Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.
33




--------------------------------------------------------------------------------






(g)    Cash Collateral Account.
(i)    If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to the terms hereof, then the Borrower and the Administrative
Agent shall establish the Cash Collateral Account and the Borrower shall execute
any documents and agreements, including the Administrative Agent's standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent a first priority security interest in such account and the
funds therein. The Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Obligations.
(ii)    So long as no Default or Event of Default exists, (A) the Administrative
Agent may apply the funds held in the Cash Collateral Account only to the
reimbursement of any Letter of Credit Obligations, and (B) the Administrative
Agent shall release to the Borrower at the Borrower's written request any funds
held in the Cash Collateral Account in excess of the amount required to be on
deposit to cure a Borrowing Base Deficiency pursuant to Section 2.05(b). During
the existence of any Default or Event of Default, the Administrative Agent may
apply any funds held in the Cash Collateral Account to the Obligations in any
order determined by the Administrative Agent, regardless of any Letter of Credit
Exposure that may remain outstanding. The Administrative Agent may in its sole
discretion at any time release to the Borrower any funds held in the Cash
Collateral Account.
(iii)    The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
Property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
(iv)    If a Defaulting Lender or a Potential Defaulting Lender deposits funds
in a deposit account with the Administrative Agent pursuant to the terms of this
Section 2.07(g)(iv) and Section 2.07(h), then such Lender and the Administrative
Agent shall establish such cash collateral account and such Lender shall execute
any documents and agreements, including the Administrative Agent's standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish such account and grant the Administrative
Agent a first priority security interest in such account and the funds therein.
Such Defaulting Lender hereby pledges to the Administrative Agent and grants the
Administrative Agent a security interest in such collateral account, whenever
established, all funds held in such account from time to time, and all proceeds
thereof as security for the payment of the Letter of Credit Obligations of the
Borrower to be applied as provided in Section 2.07(h) below.
(h)    Defaulting Lender - Cash Collateral. Subject to Section 2.16, if, at any
time, a Defaulting Lender or a Potential Defaulting Lender exists hereunder,
then, at the request of Issuing Lender subject to Section 2.16, the Borrower
shall fully Cash Collateralize the Issuing Lender's Fronting Exposure with
respect to such Defaulting Lender or Potential Defaulting Lender (determined
after giving effect to Section 2.16 and any Cash Collateral provided by such
Defaulting Lender). Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.07(h) or Section 2.16
in respect of Letters of Credit shall
34




--------------------------------------------------------------------------------






be applied to the satisfaction of the Defaulting Lender's obligation to fund
participations in respect of Letter of Credit Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein. Cash
Collateral (or the appropriate portion thereof) provided to reduce the Issuing
Lender's Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.07(h) following (a) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (b) the determination by the Administrative
Agent and Issuing Lender that there exists excess Cash Collateral; provided
that, (1) subject to Section 2.16, the Person providing Cash Collateral and the
Issuing Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations, (2) to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents, and (3)
to the extent that such Cash Collateral was provided by the Borrower, during the
existence of an Event of Default the application of such Cash Collateral shall
be subject to Section 2.07(g)(ii) above, the second sentence in this Section
2.07(h) and Section 2.16(a)(ii).
Section 2.08    Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender having a Commitment a commitment fee at a per
annum rate equal to the Commitment Fee Rate on the daily Unused Commitment
Amount of such Lender, from the date of this Agreement until the Commitment
Termination Date; provided that, no such commitment fee shall accrue on the
Commitment of a Defaulting Lender during the period such Lender remains a
Defaulting Lender. The commitment fees shall be due and payable quarterly in
arrears on the last day of each March, June, September, and December commencing
on June 30, 2012, and continuing thereafter through and including the Commitment
Termination Date.
(b)    Letter of Credit Fees.
(i)    The Borrower agrees to pay (A) to the Administrative Agent for the pro
rata benefit of the Lenders having a Commitment a per annum letter of credit fee
for each Letter of Credit issued hereunder in an amount equal to the greater of
(y) a per annum rate equal to the Applicable Margin then in effect for
Eurodollar Rate Advances on the face amount of such Letter of Credit for the
period such Letter of Credit is to be outstanding and (z) $500.00, and (B) to
each Issuing Lender, a fronting fee for each Letter of Credit issued by such
Issuing Lender equal to 0.125% per annum on the face amount of such Letter of
Credit for the period such Letter of Credit is to be outstanding. The fees set
forth in (A) and (B) above shall be computed quarterly in arrears and shall be
due and payable on the last day of each March, June, September, and December and
on the Commitment Termination Date.
(ii)    The Borrower also agrees to pay to each Issuing Lender such other usual
and customary fees associated with any transfers, amendments, drawings,
negotiations or reissuances of any Letters of Credit issued by such Issuing
Lender.
(c)    Other Fees. The Borrower agrees to pay to (i) Regions Bank the fees
provided for in the Fee Letter and (ii) Regions Capital Markets, a division of
Regions Bank, and the Administrative Agent, for their own respective accounts,
any and all fees in such amounts and at such times to which the Borrower and
Regions Capital Markets or the Administrative Agent, as applicable, shall
reasonably agree. Except as otherwise reasonably agreed to by the Borrower and
Regions Capital Markets or the
35




--------------------------------------------------------------------------------






Administrative Agent, as applicable, such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
Section 2.09    Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(a)    Reference Rate Advances. If such Advance is a Reference Rate Advance, a
rate per annum equal at all times to the Adjusted Reference Rate in effect from
time to time plus the Applicable Margin in effect from time to time, payable
quarterly in arrears on the last day of each March, June, September, and
December and on the date such Reference Rate Advance shall be paid in full.
(b)    Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and
in the case of six month Interest Periods, on the day which occurs during such
Interest Period three months from the first day of such Interest Period.
(c)    Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.01(a) or 7.01(e),
all Obligations shall bear interest, after as well as before judgment, at the
Default Rate and (ii) upon the occurrence and during the continuance of any
Event of Default (including under Section 7.01(a) or 7.01(e)), upon the request
of the Majority Lenders, all Obligations shall bear interest, after as well as
before judgment, at the Default Rate. Interest accrued pursuant to this
Section 2.10(d) and all interest accrued but unpaid on or after the Maturity
Date shall be due and payable on demand. Notwithstanding anything to the
contrary contained in this Section, in no event shall the rate of interest
accruing from and after the occurrence of an Event of Default exceed the maximum
amount allowed by applicable law.
(d)    Usury Recapture.
(i)    If, with respect to any Lender, the effective rate of interest contracted
for under the Loan Documents, including the stated rates of interest and fees
contracted for hereunder and any other amounts contracted for under the Loan
Documents which are deemed to be interest, at any time exceeds the Maximum Rate,
then the outstanding principal amount of the loans made by such Lender hereunder
shall bear interest at a rate which would make the effective rate of interest
for such Lender under the Loan Documents equal the Maximum Rate until the
difference between the amounts which would have been due at the stated rates and
the amounts which were due at the Maximum Rate (the "Lost Interest") has been
recaptured by such Lender.
(ii)    If, when the loans made hereunder are repaid in full, the Lost Interest
has not been fully recaptured by such Lender pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Lender the interest rates charged under Section 2.09 hereunder shall be
retroactively increased such that the effective rate of interest under the Loan
Documents was at the Maximum Rate since the effectiveness of this Agreement to
the extent necessary to recapture the Lost Interest not recaptured pursuant to
the preceding sentence and, to the extent allowed by law, the Borrower shall pay
to such Lender the amount of the Lost Interest remaining to be recaptured by
such Lender.
(iii)    NOTWITHSTANDING the foregoing or any other term in this Agreement and
the Loan Documents to the contrary,
36




--------------------------------------------------------------------------------






it is the intention of each Lender and the Borrower to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Maximum
Rate, then any such excess shall be canceled automatically and, if previously
paid, shall at such Lender's option be applied to the outstanding amount of the
ADVANCES made hereunder by such Lender or be refunded to the Borrower.
Section 2.10    Payments and Computations.
(a)    Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 1:00 p.m. Jackson, Mississippi,
time on the day when due in Dollars to the Administrative Agent at the location
referred to in the Notes (or such other location as the Administrative Agent
shall designate in writing to the Borrower) in same day funds without deduction,
setoff, or counterclaim of any kind; provided that, the Borrower may setoff
amounts owing to any Lender that is at such time a Defaulting Lender against
Advances that such Defaulting Lender failed to the fund to the Borrower under
this Agreement (the "Unfunded Advances") so long as (i) the Borrower shall have
delivered prior written notice of such setoff to the Administrative Agent and
such Defaulting Lender, (ii) the Advances made by the Non-Defaulting Lenders as
part of the original Borrowing to which the Unfunded Advances applied shall
still be outstanding, (iii) if such Defaulting Lender failed to fund Advances
under more than one Borrowing, such setoff shall be applied in a manner
satisfactory to the Administrative Agent, and (iv) upon the application of such
setoff, the Unfunded Advances shall be deemed to have been made by such
Defaulting Lender on the effective date of such setoff. The Administrative Agent
may charge, when due and payable, Borrower's Account for all interest,
principal, fees and other amounts owing to the Administrative Agent, any Issuing
Lender or any Lender on or with respect to this Agreement, the Advances or the
Loan Documents. The Administrative Agent shall promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Administrative Agent, an
Issuing Lender, or a specific Lender pursuant to Section 2.08(a), 2.09(c), 2.12,
2.13, 2.14, 8.05, or 9.07, but after taking into account payments effected
pursuant to Section 9.04) in accordance with each Lender's Pro Rata Share to the
Lenders for the account of their respective applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender or any
Issuing Lender to such Lender for the account of its applicable Lending Office,
in each case to be applied in accordance with the terms of this Agreement.
(b)    Computations. All computations of interest and fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate or fee shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Non‑Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the immediately preceding Business Day.
(d)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Lenders that the
37




--------------------------------------------------------------------------------






Borrower shall not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such date an amount equal
to the amount then due such Lender. If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender, together with interest, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate for such day.
Section 2.11    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise) on account of the Advances or Letter of Credit Obligations made by
it in excess of its Pro Rata Share of payments on account of the Advances or
Letter of Credit Obligations obtained by all the Lenders (other than as a result
of a termination of a Defaulting Lender's Commitment under Section 2.04(a), the
setoff right of the Borrower under Section 2.10(a) above, or the non-pro rata
application of payments provided in the last sentence of this Section 2.11),
such Lender shall notify the Administrative Agent and forthwith purchase from
the other Lenders such participations in the Advances made by them or Letter of
Credit Obligations held by them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such Lender's ratable share (according to the proportion of (a) the
amount of the participation sold by such Lender to the purchasing Lender as a
result of such excess payment to (b) the total amount of such excess payment) of
such recovery, together with an amount equal to such Lender's ratable share
(according to the proportion of (i) the amount of such Lender's required
repayment to the purchasing Lender to (ii) the total amount of all such required
repayments to the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.11 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set‑off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. If a Lender fails
to fund an Advance with respect to a Borrowing as and when required hereunder
and the Borrower subsequently makes a repayment of any Advances, then, after
taking into account any setoffs made pursuant to Section 2.10(a) above, such
payment shall be applied among the Non-Defaulting Lenders ratably in accordance
with their respective Commitment percentages until each Lender (including any
Lender that is at such time a Defaulting Lender) has its percentage of all of
the outstanding Advances and the balance of such repayment shall be applied
among the Lenders in accordance with their Applicable Percentage. The provisions
of this Section 2.11 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Advances or participations in Letter of
Credit Exposure to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this Section
2.11 shall apply).
Section 2.12    Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)
any continuation, conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for in Section 2.05(a) or Section 2.16) of any Advance other than a
Reference Rate Advance on a day other than the last day of the



38




--------------------------------------------------------------------------------






Interest Period for such Advance (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or convert any Advance
other than a Reference Rate Advance on the date or in the amount notified by the
Borrower; or
(c)    any assignment of an Eurodollar Advance on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.14;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.12, the
requesting Lender shall be deemed to have funded the Eurodollar Advances made by
it at the Eurodollar Base Rate used in determining the Eurodollar Rate for such
Advance by a matching deposit or other borrowing in the offshore interbank
market for Dollars for a comparable amount and for a comparable period, whether
or not such Eurodollar Advance was in fact so funded.
Section 2.13    Increased Costs.
(a)    Eurodollar Rate Advances. If, due to either (i) the adoption of or any
change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in any
applicable Legal Requirement or in the interpretation of any applicable Legal
Requirement by any Governmental Authority or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case which constitutes a
Change in Law, there shall be any increase in the cost to any Lender of agreeing
to make or making, funding, or maintaining Eurodollar Rate Advances, then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), immediately pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost and detailing the calculation of such cost submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
(b)    Capital Adequacy. If any Lender or any Issuing Lender determines in good
faith that compliance with any applicable Legal Requirement or any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), in each case which constitutes a Change in Law,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Issuing Lender or any corporation controlling
such Lender or such Issuing Lender and that the amount of such capital is
increased by or based upon the existence of such Lender's commitment to lend or
such Issuing Lender's commitment to issue the Letters of Credit and other
commitments of this type, then, within 30 days after receipt of the certificate
required by this subsection (b) from such Lender or such Issuing Lender (with a
copy of any such demand to the Administrative Agent), the Borrower shall pay to
the Administrative Agent for the account of such Lender or to such Issuing
Lender, as the case may be, from time to time as specified by such Lender or
such Issuing Lender, additional amounts sufficient to compensate such Lender or
such Issuing Lender, in light of such circumstances, (i) with respect to such
Lender, to the extent that such Lender reasonably determines such increase in
capital to be allocable to the existence of such Lender's commitment to lend
under this Agreement and (ii) with respect to such Issuing Lender, to the extent
that such Issuing Lender reasonably
39




--------------------------------------------------------------------------------






determines such increase in capital to be allocable to the issuance or
maintenance of the Letters of Credit. A certificate as to such amounts and
detailing the calculation of such amounts submitted to the Borrower by such
Lender or such Issuing Lender shall be conclusive and binding for all purposes,
absent manifest error.
(c)    Letters of Credit. If any change after the Closing Date in any applicable
Legal Requirement or in the interpretation thereof by any court or
administrative or Governmental Authority charged with the administration thereof
shall either (i) impose, modify, or deem applicable any reserve, special
deposit, or similar requirement against letters of credit issued by, or assets
held by, or deposits in or for the account of, any Issuing Lender or (ii) impose
on any Issuing Lender any other condition regarding the provisions of this
Agreement relating to the Letters of Credit or any Letter of Credit Obligations,
and the result of any event referred to in the preceding clause (i) or (ii)
shall be to increase the cost to such Issuing Lender of issuing or maintaining
any Letter of Credit (which increase in cost shall be determined by such Issuing
Lender's reasonable allocation of the aggregate of such cost increases resulting
from such event), then, upon demand by such Issuing Lender, the Borrower shall
pay to such Issuing Lender, from time to time as specified by such Issuing
Lender, additional amounts which shall be sufficient to compensate such Issuing
Lender for such increased cost. A certificate as to such increased cost incurred
by such Issuing Lender, as a result of any event mentioned in clause (i) or (ii)
above, and detailing the calculation of such increased costs submitted by such
Issuing Lender to the Borrower, shall be conclusive and binding for all
purposes, absent manifest error.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.13 shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.13 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 2.14    Taxes.
(a)
No Deduction for Certain Taxes. Any and all payments by the Borrower shall be
made, in accordance with Section 2.10, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender, each Issuing Lender, and the Administrative Agent, each of the
following: (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America or such other jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower or any
Guarantor is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.15(a)), any
withholding tax that is imposed by the United States of America on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.14(d), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to clauses (a)
or (c) of this Section 2.14, and (d) any United States withholding tax that is
imposed under FATCA. (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as "Taxes").
If the Borrower shall be required by applicable Legal Requirement to



40




--------------------------------------------------------------------------------






deduct any Taxes from or in respect of any sum payable to any Lender, any
Issuing Lender, or the Administrative Agent: (i) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.14), such Lender, such Issuing Lender, or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made; (ii) the Borrower shall make such deductions; and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
(b)    Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Notes, or the other Loan Documents (hereinafter referred to as "Other Taxes").
(c)    Indemnification. THE BORROWER INDEMNIFIES EACH LENDER, EACH ISSUING
LENDER, AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 2.14) PAID BY SUCH LENDER, SUCH ISSUING LENDER, OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING
INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED. EACH PAYMENT
REQUIRED TO BE MADE BY THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE
MADE TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY PARTY CLAIMING SUCH
INDEMNIFICATION WITHIN 30 DAYS FROM THE DATE THE BORROWER RECEIVES WRITTEN
DEMAND THEREFOR FROM THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AS
ADMINISTRATIVE AGENT, ANY SUCH ISSUING LENDER, OR ANY SUCH LENDER. IF ANY
LENDER, THE ADMINISTRATIVE AGENT, OR ANY ISSUING LENDER RECEIVES A REFUND IN
RESPECT OF ANY TAXES PAID BY THE BORROWER UNDER THIS PARAGRAPH (C), SUCH LENDER,
THE ADMINISTRATIVE AGENT, OR SUCH ISSUING LENDER, AS THE CASE MAY BE, SHALL
PROMPTLY PAY TO THE BORROWER THE BORROWER'S SHARE OF SUCH REFUND.
(d)    Foreign Lender Withholding Exemption. Each Lender and Issuing Lender that
is not incorporated under the laws of the United States of America or a state
thereof agrees that it shall deliver to the Borrower and the Administrative
Agent (i) two duly completed copies of United States Internal Revenue Service
Form W8-ECI or W8-BEN or successor applicable form, as the case may be,
certifying in each case that such Lender is entitled to receive payments under
this Agreement and the Notes payable to it, without deduction or withholding of
any United States federal income taxes, (ii) if applicable, an Internal Revenue
Service Form W‑8 or W‑9 or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax, and (iii) any
other governmental forms which are necessary or required under an applicable tax
treaty or otherwise by law to reduce or eliminate any withholding tax, which
have been reasonably requested by the Borrower or the Administrative Agent. Each
Lender which delivers to the Borrower and the Administrative Agent a Form W8-ECI
or W8-BEN and Form W‑8 or W‑9 pursuant to the immediately preceding sentence
further undertakes to deliver to the Borrower and the Administrative Agent two
further copies of the said letter and Form W8-ECI or W8-BEN and Form W‑8 or W‑9,
or successor applicable forms, or other manner of certification, as the case may
be, on or before the date that any such letter or form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent letter and form previously delivered by it to the Borrower and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower and the Administrative Agent certifying in the case
of a Form W8-ECI or
41




--------------------------------------------------------------------------------






W8-BEN that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. If
an event (including any change in treaty, law or regulation) has occurred prior
to the date on which any delivery required by the preceding sentence would
otherwise be required which renders all such forms inapplicable or which would
prevent any Lender from duly completing and delivering any such letter or form
with respect to it and such Lender advises the Borrower and the Administrative
Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, and in the case of a Form W‑8
or W‑9, establishing an exemption from United States backup withholding tax,
such Lender shall not be required to deliver such letter or forms. The Borrower
shall withhold tax at the rate and in the manner required by the laws of the
United States with respect to payments made to a Lender failing to timely
provide the requisite Internal Revenue Service forms. Notwithstanding the
preceding Section 2.14(d), the completion, execution and submission of such
documentation (other than the Form W-8 ECI, Form W-8 EN or Form W-9,
respectfully) shall not be required if, in the Lender's reasonable judgment,
such completion, execution or submission would subject any such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(e)    FATCA. Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person, if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Section 2.15    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A Lender shall not be required to make any such
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such delegation
cease to apply.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.13, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, (iii) any Lender suspends its obligation to continue, or Convert
Advances into, Eurodollar Advances pursuant to Section 2.03(c)(ii) or Section
2.05(d), (iv) any Lender becomes a Defaulting Lender, or (v) any Lender refuses
to consent to an amendment, modification or waiver of this Agreement that
requires consent of 100% of the Lenders pursuant to
42




--------------------------------------------------------------------------------






Section 9.01 and that has been approved by the Required Lenders (any such Lender
described in any of the preceding clauses (i) - (iv), being a "Subject Lender"),
then the Borrower may, at the Borrower's sole expense and effort and upon notice
to such Subject Lender and the Administrative Agent and, in the case of a
Defaulting Lender, the Administrative Agent may, upon notice to such Defaulting
Lender and the Borrower, require such Subject Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment) provided that:
(i)    other than for an assignment of a Defaulting Lender requested by the
Administrative Agent, the Borrower shall have paid to the Administrative Agent
the assignment fee specified in Section 9.06;
(ii)    such Subject Lender shall have received payment of an amount equal to
the outstanding principal of its Advances and participations in Letter of Credit
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.12 other than in the case of a Defaulting Lender) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Legal Requirements;
and
(v)    a Subject Lender shall not be required to make any such assignment if,
prior thereto, as a result of a waiver by such Subject Lender or otherwise, the
circumstances entitling the Borrower to require such assignment cease to apply.
Solely for purposes of effecting any assignment involving a Defaulting Lender
under this Section 2.15(b) and to the extent permitted under applicable Legal
Requirements, each Lender hereby designates and appoints the Administrative
Agent as true and lawful agent and attorney-in-fact, with full power and
authority, for and on behalf of and in the name of such Lender to execute,
acknowledge and deliver the Assignment and Acceptance required hereunder if such
Lender is a Defaulting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same. In lieu of the Borrower or the Administrative Agent
replacing a Defaulting Lender as provided in this Section 2.15(b), the Borrower
may terminate such Defaulting Lender's applicable Commitment as provided in
Section 2.04.
Section 2.16    Defaulting Lender Provisions.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Legal Requirement:
(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
43




--------------------------------------------------------------------------------






(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.04 shall be applied at such time or
times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent; second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lender hereunder; third, on a pro rata basis,
to Cash Collateralize the Issuing Lender's Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.07(h); fourth, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender's potential future funding obligations with
respect to Advances under this Agreement and (y) Cash Collateralize the Issuing
Lender's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.07(h); sixth, to the payment of any amounts owing to the Lenders
or the Issuing Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances or Letter of
Credit Obligations in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
3.02 were satisfied or waived, such payment shall be applied solely to pay the
Advances of, and Letter of Credit Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Advances of, or Letter of Credit Obligations owed to, such Defaulting Lender
until such time as all Advances and funded and unfunded participations in Letter
of Credit Obligations are held by the Lenders pro rata in accordance with the
Commitments under the Facility without giving effect to Section 2.16(a)(vi). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(1)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(2)    No Defaulting Lender shall be entitled to receive letter of credit fees
for any period during which that Lender is a Defaulting Lender, except to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.07(h).
44




--------------------------------------------------------------------------------






(3)    With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender's participation in
Letter of Credit Obligations that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to Issuing Lender, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to Issuing Lender's Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender's participation in the Letter of Credit
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender's applicable Commitments) but only to the extent that (x) the
conditions set forth in Section 3.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the sum of (1) the aggregate amount of
Advances owing to such Non-Defaulting Lender, plus (2) such Non-Defaulting
Lender's participation in Letters of Credit to exceed such Non-Defaulting
Lender's Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, within
one Business Day, Cash Collateralize the Issuing Lender's Fronting Exposure in
accordance with the procedures set forth in Section 2.07(h).
(vi)    Defaulting Lender Cure. If the Borrower, Administrative Agent, and
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit to be held pro rata by
the applicable Lenders in accordance with the applicable Commitments under the
Facility (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.
45




--------------------------------------------------------------------------------






ARTICLE III


CONDITIONS
Section 3.01    Conditions Precedent to Effectiveness. The Existing Agreement
shall be amended and restated in its entirety as set forth herein and this
Agreement shall become effective upon the occurrence of the following conditions
precedent:
(a)    Documentation. The Administrative Agent shall have received the following
duly executed (which may be, in the Administrative Agent's sole discretion, by
facsimile or scanned pdf email) by all the parties thereto, in form and
substance satisfactory to the Administrative Agent, the Issuing Lenders and the
Lenders, and, where applicable, in sufficient copies for each Lender:
(i)    this Agreement, a Note payable to the order of each Lender in the amount
of its Commitment, the Security Agreements, the Guaranties, the Pledge
Agreements, and Mortgages encumbering at least 90% (by value) of all of the
Borrower's and the Guarantors' Oil and Gas Properties constituting Proven
Reserves, and each of the other Loan Documents, and all attached exhibits and
schedules;
(ii)    a favorable opinion of (A) the Borrower's and the Guarantors' counsel
dated as of the date of this Agreement and substantially in the form of the
attached Exhibit K-1 and (B) the Borrower's and the Guarantors' local counsel
dated as of the date of this Agreement and substantially in the form of the
attached Exhibit K-2 covering the matters discussed in such Exhibit and such
other matters as any Lender through the Administrative Agent may reasonably
request;
(iii)    a certificate of the secretary, assistant secretary or Responsible
Officer of the Borrower certifying copies as of the date of this Agreement of
(A) the resolutions of the board of directors of the Borrower approving the Loan
Documents to which the Borrower is a party, (B) the articles or certificate of
incorporation and the bylaws of the Borrower, (C) certificates of good standing
and existence for the Borrower in (1) the state, province or territory in which
the Borrower is organized and (2) each other state, province or territory in
which the Borrower is required to be qualified to do business under Section
5.03, which certificates shall be dated a date not earlier than 30 days prior to
the date hereof, (D) the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, the Notes, Notices of Borrowing,
Notices of Conversion or Continuation, and the other Loan Documents and Hedge
Contracts to which the Borrower is a party and (E) all other documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Notes, and the other Loan Documents;
(iv)    a certificate of the secretary, an assistant secretary or Responsible
Officer of each Guarantor certifying copies as of the date of this Agreement of
(A) the resolutions of the Board of Directors (or other applicable governing
body) of such Guarantor approving the Loan Documents to which it is a party,
(B) the articles or certificate (as applicable) of incorporation (or
organization) and bylaws of such Guarantor, (C) certificates of good standing
and existence for each Guarantor in (1) the state, province or territory in
which each Guarantor is organized and (2) each other state, province or
territory in which each Guarantor is required to be qualified to do business
under Section 5.03, which certificates shall be dated a date not earlier than 30
days prior to the date hereof, (D) the names and true signatures of officers of
such Guarantor authorized to sign the Guaranty, Security Instruments and the
other Loan Documents to which such Guarantor
46




--------------------------------------------------------------------------------






is a party and (E) all other documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Guaranty, the
Security Instruments, and the other Loan Documents to which such Guarantor is a
party;
(v)    a certificate dated as of the Closing Date from a Responsible Officer of
the Borrower stating that (A) all representations and warranties of the Borrower
set forth in this Agreement are true and correct in all material respects;
(B) no Default has occurred and is continuing; and (C) the conditions in this
Section 3.01 have been met;
(vi)    appropriate UCC-1 and UCC-3, as applicable, Financing Statements
covering the Collateral for filing with the appropriate authorities and any
other documents, agreements or instruments necessary to create an Acceptable
Security Interest in such Collateral;
(vii)    insurance certificates naming the Administrative Agent as lender loss
payee or additional insured, as applicable, and evidencing insurance which meets
the requirements of this Agreement and the Security Instruments, and which is
otherwise satisfactory to the Administrative Agent;
(viii)    a copy of the most recent Independent Engineering Report delivered
pursuant to the Existing Agreement;
(ix)    to the extent required in connection with the Pledge Agreements, (A)
stock or, to the extent applicable under the Person's organizational documents,
membership or partnership interest certificates, and stock powers executed in
blank for each such stock certificate endorsed in blank to the Administrative
Agent and (B) to the extent such Person is a limited liability company or a
limited partnership, copies of its limited liability company agreement,
partnership agreement or other similar document the terms of which expressly
provide that membership interests or partnership interests, as applicable, in
such Person are securities governed by Chapter 8 of the Uniform Commercial Code
as in effect in the State of Texas; and
(x)    such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request.
(b)    Payment of Fees. On the date of this Agreement, the Borrower shall have
paid the fees required by Sections 2.08(a) and 2.08(c)(i) and all costs and
expenses that have been invoiced not less than three (3) days prior to the
Closing Date and are payable pursuant to Section 9.04.
(c)    Delivery of Financial Statements. The Administrative Agent and the
Lenders shall have received true and correct copies of (i) the Financial
Statements, (ii) the Interim Financial Statements and (iii) such other financial
information as the Lenders may reasonably request.
(d)    Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent to determine that the
Administrative Agent (for its benefit and the benefit of the Lenders) shall have
an Acceptable Security Interest in the Collateral (which shall include 90% of
the discounted present value (as set forth in the Independent Engineering Report
dated as of January 1, 2012) of the Borrower's and the Guarantors' Oil and Gas
Properties constituting Proven Reserves) and that all actions or filings
necessary to protect, preserve and validly perfect such Liens have been made,
taken or obtained, as the case may be, and are in full force and effect.
47




--------------------------------------------------------------------------------






(e)    Title. The Administrative Agent shall be satisfied in its sole discretion
with the title to the Borrowing Base Properties and that such Borrowing Base
Properties constitute a percentage of such Collateral reasonably satisfactory to
the Administrative Agent, including mortgagee's title opinions in favor of the
Administrative Agent and the Lenders in form and substance satisfactory to the
Administrative Agent and issued by title counsel satisfactory to the
Administrative Agent covering at least 80% of the discounted present value of
(i) Proven Reserves and (ii) Proven Reserves which are categorized as "proved,
developed and producing", in each case, as set forth on the Independent
Engineering Report delivered to the Administrative Agent prior to the effective
date of this Agreement.
(f)    No Default. No Default shall have occurred and be continuing.
(g)    Representations and Warranties. The representations and warranties
contained in Article IV and in each other Loan Document shall be true and
correct in all material respects.
(h)    Material Adverse Change. No event or circumstance that could reasonably
be expected to cause a Material Adverse Change shall have occurred.
(i)    No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with (A) any
of the Borrowing Base Properties or other Properties of the Borrower and its
Subsidiaries which, in the Administrative Agent's sole discretion, could
reasonably be expected to result in a Material Adverse Change or (B) this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent, could reasonably be expected to result
in a Material Adverse Change.
(j)    Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses and approvals required in accordance with
applicable Legal Requirements, or in accordance with any document, agreement,
instrument or arrangement to which the Borrower, any Guarantor or any of their
respective Subsidiaries is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement and the other Loan
Documents. In addition, the Borrower, the Guarantors and their respective
Subsidiaries shall have all such material consents, licenses and approvals
required in connection with the continued operation of the Borrower, such
Guarantors and such Subsidiaries and such approvals shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on this Agreement and the actions
contemplated hereby.
(k)    Material Contracts. The Borrower shall have delivered to the
Administrative Agent copies of all material contracts, agreements or instruments
to the extent requested by the Administrative Agent.
(l)    Notice of Borrowing. If a Loan is requested on the Closing Date, the
Administrative Agent shall have received a Notice of Borrowing from the Borrower
in the form of Exhibit F, with appropriate insertions and executed by a duly
authorized Responsible Officer of the Borrower.
(m)    USA Patriot Act. The Borrower has delivered to each Lender that is
subject to the Act such information requested by such Lender in order to comply
with the Act.
48




--------------------------------------------------------------------------------






(n)    Hedging Arrangements. The Administrative Agent and the Lenders shall be
satisfied with the Borrower's and its Subsidiaries' existing Hedge Contracts.
(o)    Minimum Liquidity. The sum of the Borrower's unrestricted cash and Unused
Commitment Amount, after giving effect to the closing of the facility evidenced
hereby and the making of any Credit Extensions, shall be at least $5,000,000 as
of the Closing Date.
(p)    Flood Insurance. With respect to any real property that constitutes
Collateral and on which a "building" or "mobile home" (in each case, as such
terms are defined for purposes of the National Flood Insurance Program) is
located, the Administrative Agent shall have received (i) a flood determination
certificate issued by the appropriate Governmental Authority or third party
indicating whether such property is designated as a "flood hazard area" and (ii)
if such property is designated to be in a "flood hazard area", evidence of flood
insurance on such property obtained by the Borrower or any Subsidiary of the
Borrower, as applicable, in such total amount as required by Regulation H of the
Federal Reserve Board, and all official rulings and interpretations thereunder
or thereof, and otherwise in compliance with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973.
Section 3.02    Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of each Issuing
Lender to issue, increase, or extend any Letter of Credit shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit, the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or Letter of Credit Application and the acceptance by the Borrower of
the proceeds of such Borrowing or the issuance, increase, or extension of such
Letter of Credit shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or on the date of such issuance, increase, or
extension of such Letter of Credit, as applicable, such statements are true):
(a)    the representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects on and as of the date of such Borrowing or the
date of the issuance, increase, or extension of such Letter of Credit, before
and after giving effect to such Borrowing or to the issuance, increase, or
extension of such Letter of Credit and to the application of the proceeds from
such Borrowing, as though made on and as of such date (except in the case of
representations and warranties which are made solely as of an earlier date or
time, which representations and warranties shall be true and correct in all
material respects as of such earlier date and time); and
(b)    no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit.
ARTICLE IV


REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants as follows:
Section 4.01    Existence; Subsidiaries. The Borrower is a corporation duly
organized and validly existing under the laws of Delaware and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of Property or conduct of its business requires such qualification,
49




--------------------------------------------------------------------------------






except where failure to be so qualified could not reasonably be expected to
result in a Material Adverse Change. Each Subsidiary of the Borrower (other than
any Non-Guarantor Subsidiary) is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of formation and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of Property or conduct of its business requires such qualification, except where
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Change. As of the date of this Agreement, the Borrower has no
Subsidiaries other than listed on Schedule 4.01 and the Borrower owns no other
Equity Interests in any Person except in such Subsidiaries and otherwise as set
forth in Schedule 4.01.
Section 4.02    Power. The execution, delivery, and performance by the Borrower
of this Agreement, the Notes, and the other Loan Documents to which it is a
party and by the Guarantors of the Guaranties and the other Loan Documents to
which they are a party and the consummation of the transactions contemplated
hereby and thereby (a) are within the Borrower's and such Guarantors' governing
powers, (b) have been duly authorized by all necessary governing action, (c) do
not contravene (i) the Borrower's or any Guarantor's certificate or articles of
incorporation or formation, limited partnership agreement, bylaws, limited
liability company agreement, or other similar governance documents or (ii) any
law or any contractual restriction binding on or affecting the Borrower or any
Guarantor, and (d) will not result in or require the creation or imposition of
any Lien prohibited by this Agreement. At the time of each Advance and the
issuance, extension or increase of a Letter of Credit, such Advance and such
Letter of Credit, and the use of the proceeds of such Advance and such Letter of
Credit, will be within the Borrower's governing powers, will have been duly
authorized by all necessary governing action, will not contravene (i) the
Borrower's certificate of incorporation, bylaws or other organizational
documents or (ii) any law or any contractual restriction binding on or affecting
the Borrower and will not result in or require the creation or imposition of any
Lien prohibited by this Agreement.
Section 4.03    Authorization and Approvals. No consent, order, authorization,
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required for the due execution,
delivery, and performance by the Borrower of this Agreement, the Notes, or the
other Loan Documents to which the Borrower is a party or by each Guarantor of
its Guaranty or the other Loan Documents to which it is a party or the
consummation of the transactions contemplated thereby, except for (a) the filing
of UCC-1 Financing Statements and the Mortgages in the state and county filing
offices and (b) those consents and approvals that have been obtained or made on
or prior to the date of this Agreement and that are in full force and effect. At
the time of each Borrowing and each issuance, increase or extension of a Letter
of Credit, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
such issuance, increase or extension of such Letter of Credit or the use of the
proceeds of such Borrowing or such Letter of Credit, except for (i) the filing
of any additional UCC-1 Financing Statements and the Mortgages in the state and
county filing offices and (ii) those consents and approvals that have been
obtained or made on or prior to the date of such Borrowing, which are, as of the
date of such Borrowing, in full force and effect.
Section 4.04    Enforceable Obligations. This Agreement, the Notes, and the
other Loan Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower and the Guaranties and the other Loan Documents to
which each Guarantor is a party have been duly executed and delivered by such
Guarantors. Each Loan Document is the legal, valid, and binding obligation of
the Borrower and any Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable Debtor Relief Law or other
similar law affecting creditors' rights generally and by general principles of
equity.
50




--------------------------------------------------------------------------------






Section 4.05    Financial Statements.
(a)    The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements and the Interim Financial Statements, and the
Financial Statements and the Interim Financial Statements are accurate and
complete in all material respects and present fairly the financial condition of
Borrower and its Subsidiaries as of their respective dates and for their
respective periods in accordance with GAAP. As of the date of the Financial
Statements, there were no material contingent obligations, liabilities for
taxes, unusual forward or long-term commitments, or unrealized or anticipated
losses of the Borrower, except as disclosed therein and adequate reserves for
such items have been made in accordance with GAAP.
(b)    Since the date of the Financial Statements, no event or circumstance that
could reasonably be expected to cause a Material Adverse Change has occurred.
(c)    As of the date of this Agreement, neither the Borrower nor any of its
Subsidiaries has any Debt other than the Debt listed on Schedule 4.05.
Section 4.06    True and Complete Disclosure. All factual information (excluding
estimates) heretofore or contemporaneously furnished by or on behalf of the
Borrower or any of the Guarantors in writing to any Lender or the Administrative
Agent for purposes of or in connection with this Agreement, any other Loan
Document or any transaction contemplated hereby or thereby is, and all other
such factual information hereafter furnished by or on behalf of the Borrower and
the Guarantors in writing to the Administrative Agent or any of the Lenders
shall be, true and accurate in all material respects on the date as of which
such information is dated or certified and does not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements contained therein not misleading at such time. All projections,
estimates, and pro forma financial information furnished by the Borrower were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections, estimates, and pro forma
financial information were furnished.
Section 4.07    Litigation; Compliance with Laws.
(a)    There is no pending or, to the knowledge of the Borrower, threatened
action or proceeding affecting the Borrower or any of the Guarantors before any
court, Governmental Authority or arbitrator which could reasonably be expected
to cause a Material Adverse Change or which purports to affect the legality,
validity, binding effect or enforceability of this Agreement, any Note, or any
other Loan Document. Additionally, there is no pending or, to the knowledge of
the Borrower, threatened action or proceeding instituted against the Borrower or
any of the Guarantors which seeks to adjudicate the Borrower or any of the
Guarantors as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any Debtor Relief Law, or seeking the entry of an order
for relief or the appointment of a receiver, trustee or other similar official
for it or for any substantial part of its Property.
(b)    The Borrower and its Subsidiaries have complied in all respects with all
statutes, rules, regulations, orders and restrictions of any Governmental
Authority having jurisdiction over the conduct of their respective businesses or
the ownership of their respective Property where non-compliance could reasonably
be expected to result in a Material Adverse Change.
Section 4.08    Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 5.09. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No
51




--------------------------------------------------------------------------------






proceeds of any Advance will be used to purchase or carry any margin stock in
violation of Regulation T, U or X.
Section 4.09    Investment Company Act. Neither the Borrower nor any of the
Guarantors is an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.
Section 4.10    Federal Power Act. Neither the Borrower nor any of the
Guarantors is subject to regulation under the Federal Power Act, as amended or
any other Legal Requirement which regulates the incurring by such Person of
Debt, including Legal Requirements relating to common contract carriers or the
sale of electricity, gas, steam, water or other public utility services.
Section 4.11    Taxes.
(a)    Reports and Payments. All Returns (as defined below in clause (c) of this
Section 4.11) required to be filed by or on behalf of the Borrower, the
Guarantors, or any member of the Controlled Group (hereafter collectively called
the "Tax Group") have been duly filed on a timely basis or appropriate
extensions have been obtained, except where the failure to so file could not be
reasonably expected to cause a Material Adverse Change; such Returns are
complete and correct in all material respects; and all Taxes shown to be due and
payable on the Returns or on subsequent assessments with respect thereto have
been paid in full on a timely basis, and no other Taxes will be payable by the
Tax Group with respect to items or periods covered by such Returns, except in
each case to the extent of (i) reserves reflected in the Financial Statements or
(ii) taxes that are being contested in good faith. The reserves for accrued
Taxes reflected in the financial statements delivered to the Lenders under this
Agreement are adequate in the aggregate for the payment of all unpaid Taxes,
whether or not disputed, for the period ended as of the date thereof and for any
period prior thereto, and for which the Tax Group may be liable in its own
right, as withholding agent or as a transferee of the assets of, or successor
to, any Person, except for such Taxes or reserves therefor, the failure to pay
or provide for which does not and could not reasonably be expected to cause a
Material Adverse Change.
(b)    Taxes Definition. "Taxes" in this Section 4.11 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including income, gross receipts, excise,
real or personal property, sales, occupation, use, service, leasing,
environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on or with respect to any such assessment).
(c)    Returns Definition. "Returns" in this Section 4.11 shall mean any
federal, state, local, or foreign report, declaration of estimated Tax,
information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
Section 4.12    Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No "accumulated funding deficiency" (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. The present value of all benefits vested under each Plan
(based on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of
52




--------------------------------------------------------------------------------






the assets of such Plan allocable to such vested benefits. Neither the Borrower
nor any member of the Controlled Group has had a complete or partial withdrawal
from any Multiemployer Plan for which there is any withdrawal liability. As of
the most recent valuation date applicable thereto, neither the Borrower nor any
member of the Controlled Group would become subject to any liability under ERISA
if the Borrower or any member of the Controlled Group has received notice that
any Multiemployer Plan is insolvent or in reorganization. Based upon GAAP
existing as of the date of this Agreement and current factual circumstances, the
Borrower has no reason to believe that the annual cost during the term of this
Agreement to the Borrower or any member of the Controlled Group for
post-retirement benefits to be provided to the current and former employees of
the Borrower or any member of the Controlled Group under Plans that are welfare
benefit plans (as defined in Section 3(1) of ERISA) could, in the aggregate,
reasonably be expected to cause a Material Adverse Change.
Section 4.13    Condition of Property; Casualties. Each of the Borrower and the
Guarantors has good and defensible title to all of its material (individually
and in the aggregate) Properties as is customary in the oil and gas industry in
all material respects, free and clear of all Liens except for Permitted Liens.
The Properties used or to be used in the continuing operations of the Borrower
and each of the Guarantors are in good repair, working order and condition,
except to the extent that the failure to be in such condition could not
reasonably be expected to result in a Material Adverse Change. Since the date of
the Financial Statements, neither the business nor any Property of the Borrower
or any Guarantor has been adversely affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy, except to the extent
such adverse event could not reasonably be expected to cause a Material Adverse
Change.
Section 4.14    No Defaults.
(a)    Neither the Borrower nor any of its Subsidiaries is in default under or
with respect to any contract, agreement, lease, or other instrument to which the
Borrower or any Subsidiary is a party and which could reasonably be expected to
cause a Material Adverse Change or under any agreement in connection with any
Debt.
(b)    No Default has occurred and is continuing.
Section 4.15    Environmental Condition.
(a)    Permits, Etc. The Borrower and the Guarantors (i) have obtained all
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
at all times been and are in compliance with all terms and conditions of such
Permits and with all other requirements of applicable Environmental Laws;
(iii) have not received notice of any violation or alleged violation of any
Environmental Law or Permit; and (iv) are not subject to any actual or
contingent Environmental Claim, except, in the case of clauses (i) through (iv),
where such failure to obtain, such failure to comply, such violation or such
Environmental Claim could not reasonably be expected to cause a Material Adverse
Change.
(b)    Certain Liabilities. To the Borrower's actual knowledge, none of the
present or previously owned or operated Property of the Borrower or any
Guarantor or of any of their former Subsidiaries, wherever located: (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a
53




--------------------------------------------------------------------------------






potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws and which
listing, event or other circumstance described in this clause (i) could
reasonably be expected to cause a Material Adverse Change; (ii) is subject to a
Lien, arising under or in connection with any Environmental Laws, that attaches
to any revenues or to any Property owned or operated by the Borrower or any of
the Guarantors, wherever located, which could reasonably be expected to cause a
Material Adverse Change; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third‑party site any condition that has resulted in or
could reasonably be expected to result in the need for Response that would cause
a Material Adverse Change.
(c)    Certain Actions. Without limiting the foregoing: (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project undertaken by the Borrower or the Guarantors or any of their former
Subsidiaries on any of their presently or formerly owned or operated Property,
except where failure to file such notices or failure to take such action could
not reasonably be expected to cause a Material Adverse Change, and (ii) the
present and, to the Borrower's knowledge, future liability, if any, of the
Borrower and the Guarantors which could reasonably be expected to arise in
connection with requirements under Environmental Laws could not reasonably be
expected to result in a Material Adverse Change.
Section 4.16    Permits, Licenses, Etc. The Borrower and the Guarantors (a)
possess all authorizations, Permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade name rights and copyrights which
are material to the conduct of their business and (b) manage and operate their
business in all material respects in accordance with all applicable Legal
Requirements and good industry practices, except, in each case, to the extent
failure to do so could not reasonably be expected to cause a Material Adverse
Change.
Section 4.17    Gas Contracts. Neither the Borrower nor any of the Guarantors,
as of the date hereof and as of the Closing Date: (a) is obligated in any
material respect by virtue of any prepayment made under any contract containing
a "take-or-pay" or "prepayment" provision or under any similar agreement to
deliver hydrocarbons produced from or allocated to any of the Borrower's and the
Guarantors' Borrowing Base Properties at some future date without receiving full
payment therefor at the time of delivery, except to the extent such obligations
could not reasonably be expected to cause a Material Adverse Change, or (b)
except as has been disclosed to the Administrative Agent, has produced gas, in
any material amount, subject to, and none of the Borrower's and the Guarantors'
Borrowing Base Properties is subject to, balancing rights of third parties or
subject to balancing duties under governmental requirements, except where being
subject to such rights and duties could not reasonably be expected to cause a
Material Adverse Change.
Section 4.18    Liens; Titles, Leases, Etc. None of the Property of the Borrower
or any of the Guarantors is subject to any Lien other than Permitted Liens. On
the Closing Date, all governmental actions and all other filings, recordings,
registrations, third party consents and other actions which are necessary to
perfect the Liens provided for in the Security Instruments will have been made,
obtained and taken in all relevant jurisdictions or, with respect to any filings
or recordings necessary to create and perfect such Liens, arrangements to do so
shall have been made. All leases and agreements necessary for the conduct of
business of the Borrower and the Guarantors are valid and subsisting, in full
force and effect and there exists no default or event of default or circumstance
which with the giving of notice or lapse of time or both would give rise to a
default under any such leases or agreements, in each case, other than to the
extent it could not reasonably be expected to result in a Material Adverse
Change. Except as disclosed in writing to the Administrative Agent, no
"building" or "mobile home" (in each case, as such terms are defined for
purposes of the National Flood Insurance Program) exists on any real property
that
54




--------------------------------------------------------------------------------






constitutes Collateral. The Borrower and each of its Subsidiaries has obtained
and provided evidence to the Administrative Agent of all flood insurance
required to be obtained under Section 5.02(e).
Section 4.19    Solvency. Before and after giving effect to the making of the
each Credit Extension, each of the Borrower and its Subsidiaries is Solvent.
Section 4.20    Hedging Agreements. Schedule 4.20 sets forth, as of the date
hereof and as of the Closing Date, a true and complete list of all Interest
Hedge Agreements, Hydrocarbon Hedge Agreements, and any other Hedge Contract of
the Borrower and each Guarantor, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counterparty to each such
agreement.
Section 4.21    Material Agreements. Other than the Loan Documents and any Hedge
Contracts listed on Schedule 4.20, Schedule 4.21 sets forth a complete and
correct list of (a) all material agreements and other instruments of the
Borrower and the Guarantors in effect or to be in effect as of the Closing Date
relating to the purchase, transportation by pipeline, gas processing, marketing,
sale and supply of natural gas and other Hydrocarbons which are not cancelable
on 60 days notice or less without penalty and have a maturity or expiry date of
longer than six (6) months from the date hereof, and (b) all material
agreements, leases, indentures, purchase agreements, obligations in respect of
letters of credit, guarantees, joint venture agreements, and other instruments
in effect or to be in effect as of the Closing Date providing for, evidencing,
securing or otherwise relating to any Debt of the Borrower, any Guarantor or any
of their respective Subsidiaries, and all obligations of the Borrower, any
Guarantor or any of their respective Subsidiaries to issuers of surety or appeal
bonds issued for account of the Borrower, any Guarantor or any of their
respective Subsidiaries, and such list correctly sets forth the names of the
debtor or lessee and creditor or lessor with respect to the Debt or lease
obligations outstanding or to be outstanding and the Property subject to any
Lien securing such Debt or lease obligation. Except as detailed otherwise in
Schedule 4.21, the Borrower has heretofore delivered to the Administrative Agent
and the Lenders a complete and correct copy of all such material credit
agreements, indentures, purchase agreements, contracts, letters of credit,
guarantees, joint venture agreements, or other instruments listed therein,
including any modifications or supplements thereto, as in effect as of the
Closing Date and requested by the Administrative Agent.
Section 4.22    OFAC; Anti-Terrorism. Neither Borrower nor any Subsidiary of a
Borrower is in violation of any of the country or list based economic and trade
sanctions administered and enforced by OFAC. Neither Borrower nor any Subsidiary
of a Borrower (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its
assets located in Sanctioned Entities, or (c) derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities. No proceeds
of any Advance will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
55




--------------------------------------------------------------------------------






ARTICLE V


AFFIRMATIVE COVENANTS
So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding or any Letter of Credit Exposure
shall exist, or any Lender shall have any Commitment hereunder, the Borrower
agrees, unless the Required Lenders shall otherwise consent in writing, to
comply with the following covenants:
Section 5.01    Compliance with Laws, Etc. The Borrower shall comply, and cause
each of its Subsidiaries to comply, in all respects with all Legal Requirements,
except in such instances in which (a) such Legal Requirement is being contested
in good faith by appropriate proceedings diligently conducted or (b) failure to
comply could not reasonably be expected to result in a Material Adverse Change.
Without limitation of the foregoing, the Borrower shall, and shall cause each of
its Subsidiaries to, (a) maintain and possess all authorizations, Permits,
licenses, trademarks, trade names, rights and copyrights which are necessary to
the conduct of its business, except to the extent failure to do so could not
reasonably be expected to result in a Material Adverse Change, and (b) obtain,
as soon as practicable, all consents or approvals required from the United
States or any states of the United States (or other Governmental Authorities)
necessary to grant the Administrative Agent an Acceptable Security Interest in
the Borrower's and its Subsidiaries' Borrowing Base Properties to the extent
required under Section 5.08.
Section 5.02    Maintenance of Insurance.
(a)    The Borrower shall, on behalf of itself and each of its Subsidiaries,
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance (after giving effect to any self-insurance
compatible with the following standard) in form and amounts and issued by
companies, associations or organizations reasonably satisfactory to the
Administrative Agent covering such casualties, risks, perils, liabilities and
other hazards reasonably required by the Administrative Agent. In addition, the
Borrower shall, on behalf of itself and each of its Subsidiaries, comply with
all requirements regarding insurance contained in the Security Instruments.
(b)    Borrower shall furnish to Administrative Agent certified copies of
policies or certificates thereof, and endorsements and renewals thereof for all
such policies promptly upon request by the Administrative Agent. All Property
insurance policies shall have attached thereto a Lender's loss payable
endorsement for the benefit of the Administrative Agent, as loss payee in form
reasonably satisfactory to the Administrative Agent and all liability insurance
policies shall name the Administrative Agent as an additional insured. All
policies or certificates of insurance shall set forth the coverage, the limits
of liability, the name of the carrier, the policy number, and the period of
coverage. In addition, all policies with respect to Property insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act of negligence of the Borrower, or a Subsidiary or any
party holding under the Borrower or a Subsidiary which might otherwise result in
a forfeiture of the insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against the Borrower and its
Subsidiaries. All such policies shall contain a provision that notwithstanding
any contrary agreements between the Borrower, its Subsidiaries, and the
applicable insurance company, such policies will not be canceled, allowed to
lapse without renewal, surrendered or amended (which provision shall include any
reduction in the scope or limits of coverage) without at least 30 days' prior
written notice to the Administrative Agent. In the event that, notwithstanding
the "lender's loss payable endorsement" requirement of this Section 5.02, the
proceeds of any insurance policy described above are paid to the Borrower or a
Subsidiary and any Obligations are outstanding, except as permitted under
Section 5.02(c) below, the Borrower shall deliver such proceeds to the
Administrative Agent immediately upon receipt.
56




--------------------------------------------------------------------------------






(c)    To the extent that Administrative Agent is entitled to receive insurance
claim proceeds as loss payee, unless (i) there is deemed to be a total loss and
as such a particular piece of Collateral is not replaceable or repairable or
(ii) there exists an Event of Default, such insurance claim proceeds shall first
be applied to replace or repair the damaged or lost Collateral and then the
remaining proceeds, if any, shall be delivered to the Administrative Agent.
(d)    In the event that any insurance proceeds are paid to the Borrower or any
of its Subsidiaries in violation of clause (b) or clause (c) above, the Borrower
or such Subsidiary shall hold the proceeds in trust for the Administrative
Agent, segregate the proceeds from the other funds of the Borrower or such
Subsidiary, and promptly pay the proceeds to the Administrative Agent with any
necessary endorsement. Upon the request of the Administrative Agent, each of the
Borrower and its Subsidiaries shall execute and deliver to the Administrative
Agent any additional assignments and other documents as may be necessary or
desirable to enable the Administrative Agent to directly collect the proceeds as
set forth herein.
(e)    If at any time any real property that constitutes Collateral and on which
a "building" or "mobile home" (in each case, as such terms are defined for
purposes of the National Flood Insurance Program) is located is designated a
"flood hazard area" in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), the Borrower shall, and
shall cause each of its Subsidiaries to, (i) obtain flood insurance in such
total amount as required by Regulation H of the Federal Reserve Board, as from
time to time in effect and all official rulings and interpretations thereunder
or thereof, and otherwise comply with the National Flood Insurance Program as
set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time and (ii) provide evidence in form and substance satisfactory
to the Administrative Agent of such flood insurance to the Administrative Agent.
Section 5.03    Preservation of Corporate Existence, Etc. The Borrower shall
preserve and maintain, and cause each of its Subsidiaries (other than a
Non-Guarantor Subsidiary) to preserve and maintain, its corporate, partnership
or limited liability company, as applicable, existence (except as otherwise
permitted pursuant to Section 6.04), rights, franchises, and privileges in the
jurisdiction of its incorporation or organization, as applicable, and qualify
and remain qualified, and cause each such Subsidiary to qualify and remain
qualified, as a foreign entity in each jurisdiction in which qualification is
necessary or desirable in view of its business and operations or the ownership
of its Properties, and, in each case, where failure to qualify or preserve and
maintain its rights and franchises could reasonably be expected to cause a
Material Adverse Change.
Section 5.04    Payment of Taxes, Etc. The Borrower shall pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which such reserves as may be
required by GAAP, if any, have been established.
Section 5.05    Visitation Rights. At any reasonable time and from time to time,
upon reasonable notice, the Borrower shall, and shall cause its Subsidiaries to,
permit the Administrative Agent and any Lender or any of their respective agents
or representatives thereof, to (a) examine and make copies of and abstracts from
the records and books of account of, and visit and inspect at their reasonable
57




--------------------------------------------------------------------------------






discretion the Properties of, the Borrower and any such Subsidiary, and
(b) discuss the affairs, finances and accounts of the Borrower and any such
Subsidiary with any of their respective officers or directors.
Section 5.06    Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender:
(a)    Annual Financials. As soon as available and in any event not later than
90 days after the end of each fiscal year of the Borrower and its consolidated
Subsidiaries: (i) a copy of the annual audit report for such year for the
Borrower and such consolidated Subsidiaries, including therein the Borrower's
and such consolidated Subsidiaries' balance sheet as of the end of such fiscal
year and the Borrower's and such consolidated Subsidiaries' statement of income,
cash flows, and retained earnings, in each case certified by independent
certified public accountants of national standing reasonably acceptable to the
Administrative Agent, (ii) a certificate of such accounting firm reasonably
acceptable to the Administrative Agent certifying that (A) the audit of the
business of the Borrower and its consolidated Subsidiaries was conducted by such
accounting firm in accordance with the standards of the Public Company
Accounting Oversight Board (United States) and (B) balance sheet and related
statements of income, cash flow, and retained earnings were prepared in
accordance with GAAP, and (iii) a Compliance Certificate executed by a
Responsible Officer of the Borrower;
(b)    Quarterly Financials. As soon as available and in any event not later
than 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and its consolidated Subsidiaries: (i) the unaudited
balance sheet and the unaudited consolidated statement of income, cash flows,
and retained earnings of the Borrower and such consolidated Subsidiaries for
such fiscal period and for the period commencing at the end of the previous
fiscal year and ending with the end of such fiscal quarter, all in reasonable
detail and duly certified (subject to the absence of footnotes and to year-end
audit adjustments) by a Responsible Officer of the Borrower as having been
prepared in accordance with GAAP; and (ii) a Compliance Certificate executed by
a Responsible Officer of the Borrower;
(c)    Oil and Gas Engineering Reports.
(i)    At the times required by Section 2.02(b), an Independent Engineering
Report;
(ii)    As At the times required by Section 2.02(b), an Internal Engineering
Report;
(iii)    Such other information as may be reasonably requested by the
Administrative Agent with respect to the Borrowing Base Properties included or
to be included in the Borrowing Base;
(iv)    With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (a) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct, (b) the Borrower or the Guarantor, as applicable, owns good
and defensible title to the Borrowing Base Properties evaluated in such
Engineering Report as is customary in the oil and gas industry in all material
respects, and such Properties are subject to an Acceptable Security Interest to
the extent required herein and are free of all Liens except for Permitted Liens,
(c) none of its Borrowing Base Properties listed in the immediately preceding
Engineering Report as having proved reserves have
58




--------------------------------------------------------------------------------






been sold since the date of the last Borrowing Base determination except as set
forth on an exhibit to the certificate, which certificate shall list all of such
Borrowing Base Properties sold and in such detail as reasonably required by the
Administrative Agent, and (d) attached to the certificate is a list of Persons
disbursing at least 80% of proceeds to the Borrower or to a Guarantor, as
applicable, from its Borrowing Base Properties;
(d)    Production Reports. Within 30 days of receipt of a written request by the
Administrative Agent to the Borrower, a report setting forth the production
revenue and expenses for the Borrowing Base Properties of the Borrower and the
Guarantors evaluated in the most recent Engineering Report, in form and
substance reasonably satisfactory to the Administrative Agent, together with a
certificate signed by a Responsible Officer of the Borrower as to the accuracy
of such information in all material respects;
(e)    Defaults. Promptly and in any event within five days after the occurrence
of any Default, a statement of a Responsible Officer of the Borrower setting
forth the details of such Default and the actions which the Borrower has taken
and proposes to take with respect thereto;
(f)    Termination Events. Promptly and in any event (i) within 30 days after
(A) the Borrower knows or has reason to know that any Termination Event
described in clause (a) of the definition of Termination Event with respect to
any Plan has occurred, or (B) the Borrower acquires knowledge that any member of
the Controlled Group knows that any Termination Event described in clause (a) of
the definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after (A) the Borrower knows or has reason to know that any
other Termination Event with respect to any Plan has occurred, or (B) the
Borrower acquires knowledge that any of its Affiliates knows that any other
Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower or such Affiliate proposes to take with
respect thereto;
(g)    Termination of Plans. Promptly and in any event within two Business Days
after (i) receipt thereof by the Borrower from the PBGC, or (ii) the Borrower
acquires knowledge of any Controlled Group member's receipt thereof from the
PBGC, copies of each notice received by the Borrower or any such member of the
Controlled Group of the PBGC's intention to terminate any Plan or to have a
trustee appointed to administer any Plan;
(h)    Other ERISA Notices. Promptly and in any event within five Business Days
after (i) receipt thereof by the Borrower from a Multiemployer Plan sponsor, or
(ii) the Borrower acquires knowledge of any Controlled Group member's receipt
thereof from a Multiemployer Plan sponsor, a copy of each notice received by the
Borrower or any member of the Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA;
(i)    Environmental Notices. Promptly upon the receipt thereof by the Borrower
or any of its Subsidiaries, a copy of any form of request, notice, summons or
citation received from the Environmental Protection Agency, or any other
Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could
reasonably be expected to cause a Material Adverse Change, (ii) any action or
omission on the part of the Borrower or any Subsidiary or any of their former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which
could reasonably result in the imposition of liability therefor that could
reasonably be expected to cause a Material Adverse Change, including any
information request related to, or notice of, potential responsibility under
CERCLA, or (iii) concerning the filing of a Lien upon, against or in connection
with the Borrower or any Subsidiary or their former Subsidiaries, or any of
their leased or owned Property, wherever located;
59




--------------------------------------------------------------------------------






(j)    Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Subsidiary, a copy of
any notice, summons, citation, or proceeding seeking to modify in any respect,
revoke, or suspend any contract, license, permit or agreement with any
Governmental Authority, if such modification, revocation or suspension could
reasonably be expected to cause a Material Adverse Change;
(k)    Material Changes. Prompt written notice of any condition or event of
which the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in a Material Adverse Change;
(l)    Disputes, Etc. Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Borrower or any of its Subsidiaries has knowledge
resulting in or reasonably considered to be likely to result in a strike against
the Borrower or any of its Subsidiaries and (ii) any claim, judgment, Lien or
other encumbrance (other than a Permitted Lien) affecting any Borrowing Base
Property of the Borrower or any Subsidiary if the value of the claim, judgment,
Lien, or other encumbrance affecting such Property not otherwise adequately
covered by insurance shall exceed $2,000,000;
(m)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other material report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the board of
managers or directors (or other applicable governing body) of the Borrower or
any Subsidiary of the Borrower, to such letter or report;
(n)    Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any default statement or notice of default furnished to any
Person pursuant to the terms of any indenture, loan or credit or other similar
agreement governing Debt, other than this Agreement and not otherwise required
to be furnished to the Lenders pursuant to any other provision of this Section
5.06;
(o)    Other Quarterly Reports. Upon the request of the Administrative Agent, as
soon as available and in any event not later than 45 days after the date of such
request; (i) an accounts receivable aging report in a form reasonably
satisfactory to the Administrative Agent and (ii) an accounts payable report in
a form reasonably satisfactory to the Administrative Agent as of the last
Business Day of the immediately preceding fiscal quarter;
(p)    Sales and Leasebacks. Prompt written notice of the consummation by the
Borrower or any of its Subsidiaries of any transaction of the type described in
Section 6.09;
(q)    Hedge Contracts. As soon as available and in any event within 45 days
after the end of each calendar quarter, a report, in form and substance
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such calendar quarter a true and complete list of all Hedge Contracts
(including commodity price swap agreements, forward agreements with terms in
excess of thirty days or contracts of sale which provide for prepayment for
deferred shipment or delivery of oil, gas or other commodities) of the Borrower
and its Subsidiaries, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value therefor, any new credit support agreements relating thereto not
listed on Schedule 4.20, any margin required or supplied under any credit
support document, and the counter party to each such agreement;
60




--------------------------------------------------------------------------------






(r)    USA Patriot Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable "know your
customer" and anti-money laundering rules and regulations, including the Patriot
Act;
(s)    Senior Unsecured Debt and Preferred Equity Charges. As soon as available
and in any event within 45 days after the end of each calendar quarter, a
report, in form and substance satisfactory to the Administrative Agent, setting
forth the Senior Unsecured Debt and Preferred Equity Charges of the Borrower and
its Subsidiaries for such calendar quarter, each subsequent calendar quarter
ending prior the Maturity Date and the period beginning with the calendar
quarter ending immediately prior to the Maturity Date and ending on the Maturity
Date; and
(t)    Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request.; the Administrative Agent agrees
to provide the Lenders with copies of any material notices and information
delivered solely to the Administrative Agent pursuant to the terms of this
Agreement.
Section 5.07    Maintenance of Property. Subject to Section 6.04, the Borrower
shall, and shall cause each of its Subsidiaries to, maintain their owned,
leased, or operated Property in good condition and repair in accordance with
customary industry standards, ordinary wear and tear excepted; and shall
abstain, and cause each of its Subsidiaries to abstain from, knowingly or
willfully permitting the commission of waste or other injury, destruction, or
loss of natural resources, or the occurrence of pollution, contamination, or any
other condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change.
Section 5.08    Agreement to Pledge. The Borrower shall, and shall cause each
Subsidiary (other than any Non-Guarantor Subsidiary) to, grant to the
Administrative Agent an Acceptable Security Interest in any Property of the
Borrower or such Subsidiary now owned or hereafter acquired, including Borrowing
Base Properties and Proven Reserves attributable thereto, promptly after receipt
of a written request from the Administrative Agent; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
and such Subsidiaries shall not be required to grant an Acceptable Security
Interest in any Borrowing Base Properties that constitute more than 90% (by
value) of Borrowing Base Properties and Proven Reserves attributable thereto
(but in no event shall the Administrative Agent have an Acceptable Security
Interest in less than 90% (by value) of all such Borrowing Base Properties and
Proven Reserves attributable thereto). Notwithstanding the foregoing, (a)
neither the Borrower nor any of its Subsidiaries shall be required to grant an
Acceptable Security Interest in its ownership interest in and to Medusa Spar,
LLC and (b) if the Borrower fails to obtain the lien releases set forth in
Section 5.12, the Administrative Agent may, at its option, request that the
Borrower grant an Acceptable Security Interest in substitute Borrowing Base
Properties that are not subject to the liens and security interests referenced
in Section 5.12 and the Borrower agrees, with 14 days of such request, to take
such action as is necessary to deliver an Acceptable Security Interest in such
substitute Borrowing Base Properties to the extent required to maintain
compliance with this Section 5.08.
Section 5.09    Use of Proceeds. The Borrower shall use the proceeds of the
Advances and Letters of Credit (a) to finance the acquisition, exploration,
development, maintenance and production of Oil and Gas Properties, (b) to
refinance the advances and other obligations outstanding under the Existing
Agreement and (c) to redeem or otherwise prepay or repay Senior Unsecured Debt
to the extent permitted
61




--------------------------------------------------------------------------------






by Section 6.17 of this Agreement and (d) for other working capital and general
corporate purposes (other than the redemption or prepayment of Senior Unsecured
Debt).
Section 5.10    Title Evidence. The Borrower shall from time to time upon the
reasonable request of the Administrative Agent, take such actions and execute
and deliver such documents and instruments as the Administrative Agent shall
require to ensure that the Administrative Agent shall, at all times, have
received satisfactory title evidence (including, if requested, supplemental or
new title opinions addressed to it) covering at least 80% of the discounted
present value (as set forth on the most recently delivered Engineering Report)
of the Proven Reserves attributable to Borrowing Base Properties as reasonably
determined by the Administrative Agent, which evidence of title shall be in form
and substance acceptable to the Administrative Agent in its sole discretion and
shall include opinions regarding the before payout and after payout ownership
interests held by the Borrower and the Guarantors, for all wells located on the
Borrowing Base Properties covered thereby as to the ownership of Borrowing Base
Properties of the Borrower and the Guarantors, and reflecting that the
Administrative Agent has an Acceptable Security Interest (to the extent required
under Section 5.08) in such Borrowing Base Properties of the Borrower and the
Guarantors.
Section 5.11    Further Assurances; Cure of Title Defects. The Borrower shall,
and shall cause each Subsidiary to, cure promptly any defects in the creation
and issuance of the Notes and the execution and delivery of the Security
Instruments and this Agreement. The Borrower hereby authorizes the Lenders or
the Administrative Agent to file any financing statements without the signature
of the Borrower to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under any of the Loan
Documents. The Borrower at its expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent upon request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Security Instruments and this Agreement, or to further evidence and more
fully describe the collateral intended as security for the Notes, or to correct
any omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Collateral. Within 30 days after (a) a request by the
Administrative Agent to cure any title defects or exceptions which are not
Permitted Liens raised by such information (including the failure of the
Borrower to obtain the lien releases set forth in Section 5.12) or (b) a notice
by the Administrative Agent that the Borrower has failed to comply with Section
5.10, the Borrower shall (i) cure such title defects or exceptions which are not
Permitted Liens or substitute acceptable Borrowing Base Properties with no title
defects or exceptions except for Permitted Liens covering Collateral of an
equivalent value and (ii) deliver to the Administrative Agent satisfactory title
evidence (including supplemental or new title opinions meeting the foregoing
requirements) in form and substance acceptable to the Administrative Agent in
its reasonable business judgment as to the Borrower's and the Guarantors'
ownership of such Borrowing Base Properties and the Administrative Agent's Liens
and security interests therein as are required to maintain compliance with
Section 5.10. In addition, the Borrower shall cause the Administrative Agent to,
at all times, have an Acceptable Security Interest in at least 90% (by value) of
all of the Borrowing Base Properties and Proven Reserves attributable thereto in
accordance with Section 5.08.
Section 5.12    Post-Closing Covenant. The Borrower and its Subsidiaries shall
use commercially reasonable best efforts to provide or caused to be provided to
the Administrative Agent file stamped Uniform Commercial Code termination
statements and all other recorded lien releases determined by the Administrative
Agent in its reasonable discretion to be necessary to release of public record
any security interests and other liens granted to or held by Regions Bank, as
collateral agent, or
62




--------------------------------------------------------------------------------






CEICO Energy (Entrada) LLC (or any of their predecessors-in-interest, successors
or assigns) within 60 days following the date of this Agreement (or such longer
period as the Administrative Agent may determine in its sole discretion).
ARTICLE VI


NEGATIVE COVENANTS
So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding or any Letter of Credit Exposure
shall exist, or any Lender shall have any Commitment, the Borrower agrees,
unless the Required Lenders otherwise consent in writing, to comply with the
following covenants.
Section 6.01    Liens, Etc. The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Subsidiaries may create, incur, assume, or suffer to exist:
(a)    Liens securing the Obligations;
(b)    purchase money Liens or purchase money security interests upon or in any
equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business created prior to or at the time of the Borrower's or
such Subsidiary's acquisition of such equipment; provided that such Liens secure
Debt that (i) was incurred solely for the purpose of financing or refinancing
the acquisition of such equipment, and does not exceed the aggregate purchase
price of such equipment, (ii) is secured only by such equipment and not by any
other Properties of the Borrower or its Subsidiaries, and (iii) is not increased
in amount;
(c)    Liens securing Capital Leases; provided such Liens secure Debt that (i)
is secured only by the Property leased under such Capital Leases and not any
other Properties of the Borrower or any of its Subsidiaries and (ii) is not
increased in amount;
(d)    Liens for taxes, assessments, or other governmental charges or levies not
yet due or that (provided foreclosure, sale, or other similar proceedings shall
not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;
(e)    Liens in favor of vendors, carriers, warehousemen, landlords, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being contested in good faith by appropriate
proceedings, provided that such reserve as may be required by GAAP shall have
been made therefor;
(f)    Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, provided that such reserve
as may be required by GAAP shall have been made therefor;
(g)    royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the
63




--------------------------------------------------------------------------------






proceeds of production, that do not secure Debt for borrowed money and that are
taken into account in computing the net revenue interests and working interests
of the Borrower or any of its Subsidiaries warranted in the Security
Instruments;
(h)    Liens arising in the ordinary course of business out of pledges or
deposits under workers' compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;
(i)    Liens arising under Leases, operating agreements, unitization and pooling
agreements and orders, farmout agreements, gas balancing agreements and other
agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into in the ordinary course of business
that are taken into account in computing the net revenue interests and working
interests of the Borrower or any of its Subsidiaries warranted in the Security
Instruments, to the extent that any such Lien referred to in this clause does
not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto;
(j)    easements, rights-of-way, restrictions, and other similar encumbrances,
and minor defects in the chain of title that are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of Borrower or any Subsidiary or materially detract from the value
or use of the Property to which they apply;
(k)    deposits of cash or securities to secure the performance of bids, trade
contracts, leases, statutory obligations and other obligations of a like nature
incurred in the ordinary course of business;
(l)    Liens on cash or securities of the Borrower or any Subsidiary securing
the Debt described in Section 6.02(g); provided, however, that the aggregate
amount of cash or securities which may secure such Debt shall not exceed
$5,000,000 in the aggregate at any time;
(m)    Liens described in Schedule 6.01; and
(n)    other Liens securing Debt permitted under Section 6.02 in an aggregate
principal amount outstanding not to exceed $3,000,000 at any time.
Section 6.02    Debts, Guaranties, and Other Obligations. The Borrower shall
not, and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:
(a)    Debt of the Borrower and its Subsidiaries under the Loan Documents;
(b)    Debt listed on Schedule 4.05(a) and any refinancings, refundings,
renewals and extensions thereof; provided that the amount of such Debt may not
be increased except by an amount equal to the premium paid, if any, and fees and
expenses incurred in connection with such refinancing, refunding, renewal or
extension;
(c)    Debt secured by the Liens permitted under paragraph (b) or (c) of
Section 6.01 and any obligations that are Debt permitted under Section 6.09, in
an aggregate principal amount outstanding not to exceed $10,000,000 at any time;
64




--------------------------------------------------------------------------------






(d)    Debt in the form of obligations for the deferred purchase price of
Property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;
(e)    The 2016 Senior Notes and any refinancings, renewals or extensions of
such Debt, and any additional issuance of senior, unsecured notes, provided that
(i) no Default has occurred and is continuing or would be caused thereby, (ii)
such Debt is unsecured and does not prohibit the repayment or prepayment of any
Obligations, (ii) such Debt does not have a maturity date that is on or earlier
than July 31, 2015, (iii) does not have any sinking fund payments, scheduled
principal payments, or mandatory redemption obligations (other than customary
redemption provisions in connection with certain asset dispositions or changes
in control that also constitute an Event of Default hereunder) that are due on
or prior to July 31, 2015, (iv) such Debt does not impose representations,
warranties, covenants, conditions, mandatory prepayments, events of default,
remedies or other provisions similar to the foregoing that are materially more
restrictive or burdensome as a whole than the terms and provisions of the 2016
Senior Notes as in effect on the Closing Date, (v) such Debt does not impose any
representation, warranty, covenant, condition, mandatory prepayment, event of
default, remedy or other provision similar to the foregoing that is more
restrictive or burdensome than the comparable terms and provisions of this
Agreement, (vi) such Debt does not impose a rate of interest that exceeds a rate
equal to the interest rate applicable to the 2016 Senior Notes in effect on the
Closing Date (plus an additional 2.0% upon the occurrence of an event of default
thereunder) and (vii) the Borrower certifies and demonstrates in a manner
satisfactory to the Administrative Agent that, after giving effect to such
refinancing or issuance, the Senior Unsecured Debt and Preferred Equity Charges
paid or payable by the Borrower and its Subsidiaries during any calendar quarter
ending prior to the Maturity Date (and during the period beginning with the
calendar quarter ending immediately prior to the Maturity Date and ending on the
Maturity Date) will not exceed $4,000,000 in the aggregate at any time; provided
further that the unpaid principal amount of the Debt described in this
subsection (e) shall not exceed $160,000,000 in the aggregate outstanding at any
one time;
(f)    Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties;
(g)    Debt under Hydrocarbon Hedge Agreements or Interest Hedge Agreements
which are not prohibited by the terms of Section 6.14; and
(h)    Debt not otherwise permitted under this Section 6.02, provided that (i)
such Debt is not secured by any Lien on Property of the Borrower or any of its
Subsidiaries and (ii) the aggregate unpaid principal amount of such Debt shall
not exceed $5,000,000 at any time.
Section 6.03    Agreements Restricting Liens and Distributions. Except for
(i) this Agreement and the other Loan Documents, (ii) provisions in the 2016
Senior Notes Indenture and in any indenture or other agreement governing any
other permitted Senior Unsecured Debt; provided that such provisions are not
materially more restrictive than those in this Agreement or the 2016 Senior
Notes Indenture as in effect on the Closing Date, and (iii) in connection with
any sale or other disposition of Property not constituting Collateral,
restrictions on such Property during the pendency of such sale or other
disposition imposed under the agreements governing such sale or disposition, the
Borrower shall not, nor shall it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any contract, agreement or
65




--------------------------------------------------------------------------------






understanding (other than this Agreement and the Security Instruments) which in
any way prohibits or restricts the granting, conveying, creation or imposition
of any Lien on any of its Property, whether now owned or hereafter acquired, to
secure the Obligations or restricts any Subsidiary from paying dividends or
otherwise transferring Property to the Borrower, or which requires the consent
of or notice to other Persons in connection therewith; provided, however, that
this Section shall not prohibit (A) any negative pledge incurred or provided in
favor of any holder of secured Debt permitted by Section 6.02(c) of this
Agreement to the extent any such negative pledge relates solely to the property
financed by such Debt or (B) anti-assignment provisions in Excluded Contracts
but only to the extent such provisions are customary in the oil, gas and mineral
production business and entered into in the ordinary course of business.
Section 6.04    Merger or Consolidation; Asset Sales; Issuance of Securities.
The Borrower shall not, nor shall it permit any of its Subsidiaries to:
(a)    merge or consolidate with or into any other Person other than (i) the
merger of a Guarantor with and into the Borrower or another Guarantor or (ii)
the merger of any other Person with and into the Borrower or any Guarantor so
long as the Borrower or such Guarantor is the surviving entity and the
investment to be made by the Borrower or any Guarantor related to such merger
would be permitted under the terms hereof;
(b)    sell, lease, transfer, assign, farm-out, convey, or otherwise dispose of
any of its Property (including any working interest, overriding royalty
interest, production payments, net profits interest, royalty interest, or
mineral fee interest) other than:
(i)    the sale of Hydrocarbons in the ordinary course of business,
(ii)    the sale or transfer of equipment that is (A) obsolete, worn out,
depleted or uneconomic and disposed of in the ordinary course of business, (B)
no longer necessary for the business of such Person or (C) contemporaneously
replaced by equipment of at least comparable use,
(iii)    any sale, lease, transfer, assignment, farm-out, conveyance or
disposition of any interest in Oil and Gas Properties to which no Proven
Reserves have been attributed in the most recent Engineering Report delivered
pursuant to this Agreement and which are not required to be Collateral pursuant
to the terms of this Agreement; provided that such sale, lease, transfer,
assignment, farm-out, conveyance or disposition is made on an arms'-length basis
and for fair market value,
(iv)    any sale, lease, transfer, assignment, farm-out, conveyance or
disposition of any Property (other than any Oil and Gas Properties to which
Proven Reserves have been attributed in the most recent Engineering Report
delivered pursuant to this Agreement) not otherwise permitted by clauses (b)(i)
through (b)(iii) of this Section 6.04 having a fair market value not to exceed
$1,000,000 during any fiscal year period, and
(v)    any sale, lease, transfer, assignment, farm-out, conveyance or other
disposition (including casualty events) of any interest in Oil and Gas
Properties to which Proven Reserves have been attributed in the most recent
Engineering Report delivered pursuant to this Agreement; provided that, (A) the
consideration received in respect of such sale, lease, transfer, assignment,
farm-out, conveyance or disposition shall be equal to or greater than the fair
market value of the such Oil and Gas Property, interest therein or Subsidiary
subject of such sale, lease,
66




--------------------------------------------------------------------------------






transfer, assignment, farm-out, conveyance or disposition (as reasonably
determined by the board of directors or the equivalent governing body of the
Borrower, and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect), (B) if any such sale, lease, transfer, assignment, farm-out,
conveyance or disposition is of a Subsidiary owning Oil and Gas Properties, such
Disposition shall include all the Equity Interests of such Subsidiary; (C) if,
during any six-month period between scheduled Borrowing Base redeterminations,
the sum of the aggregate discounted present value (as set forth on the most
recently delivered Engineering Report) of the Oil and Gas Properties subject to
any such sale, lease, transfer or other disposition, whether individually or in
the aggregate, equals or exceeds 5% of the then current Borrowing Base, then
(i) the Borrower shall provide the Administrative Agent with written notice of
such sale, lease, transfer, assignment, farm-out, conveyance or disposition at
least 10 Business Days (or such shorter period of time as may be required by the
Administrative Agent in its sole discretion) prior to the occurrence of such
sale, lease, transfer, assignment, farm-out, conveyance or disposition and
(ii) the Borrowing Base shall be reduced to the extent required pursuant to
Section 2.02(b)(iv), and (D) after giving effect to any Borrowing Base reduction
performed pursuant to Section 2.02(b)(iv) and the use of any proceeds received
therefrom, the aggregate outstanding amount of Advances plus the Letter of
Credit Exposure shall not exceed the Borrowing Base then in effect; or
(c)    issue or sell any Equity Interests provided that (i) Subsidiaries of the
Borrower may issue or sell additional Equity Interests to the Borrower and its
wholly-owned Subsidiaries, (ii) the Borrower may issue or sell additional common
Equity Interests, and (iii) the Borrower may issue preferred Equity Interests so
long as (A) no Default exists or would be caused thereby, (B) such preferred
Equity Interests are not mandatorily redeemable at the option of the holder at
any time prior to the date that is two years after the Maturity Date, and (C)
the Borrower certifies and demonstrates in a manner satisfactory to the
Administrative Agent that, after giving effect to such issuance, the Senior
Unsecured Debt and Preferred Equity Charges paid or payable by the Borrower and
its Subsidiaries during any calendar quarter ending prior to the Maturity Date
(and during the period beginning with the calendar quarter ending immediately
prior to the Maturity Date and ending on the Maturity Date) will not exceed
$4,000,000 in the aggregate at any time;
Section 6.05    Restricted Payments. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, make any Restricted Payments except that if no
Default exists or would result therefrom, the Borrower may (a) pay cash
dividends on Equity Interests issued to refinance the Senior Unsecured Debt so
long as such Equity Interests are on terms (including with respect to dividends)
acceptable to the Required Lenders in their sole discretion, (b) redeem
preferred Equity Interests with the proceeds of or in connection with a
contemporaneous issuance of Equity Interests; provided that, as to any preferred
Equity Interests issued to effect such redemption, such preferred Equity
Interests are permitted by Section 6.04(c), (c) pay non-cash dividends in the
form of common Equity Interests of the Borrower, (d) pay non-cash dividends on
preferred Equity Interests of the Borrower in the form of additional preferred
Equity Interests of the Borrower so long as such additional preferred Equity
Interests are permitted by Section 6.04(c), (e) pay cash dividends on, or make
any other cash payments (including redemptions) with respect to, preferred
Equity Interests of the Borrower; provided that (i) such preferred Equity
Interests are permitted under Section 6.04(c) and (ii) the aggregate amount of
all such cash dividends and other cash payments made with respect to all
preferred Equity Interests of the Borrower pursuant to this clause (e) does not
cause the Senior Unsecured Debt and Preferred Equity Charges paid or payable by
the Borrower or any Subsidiary during the current calendar quarter to exceed
$4,000,000 in the aggregate; and (f) repurchases or redemptions of shares of
common Equity Interests of the Borrower from any holder of less than 100 shares
of such common Equity Interests, provided that the aggregate amount paid for all
such repurchases and redemptions made pursuant to this clause (f) shall not
exceed $1,000,000.
67




--------------------------------------------------------------------------------






Section 6.06    Investments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in (including the making of any
Acquisition), or purchase or commit to purchase any stock or other securities or
evidences of indebtedness of or Equity Interests in (collectively,
"Investments") any Person, except:
(a)    Investments existing on the Closing Date set forth in Schedule 6.06;
(b)    Liquid Investments;
(c)    trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
(d)    the creation or acquisition of any additional Subsidiaries in compliance
with Section 6.15; provided that immediately before and after giving effect to
the creation or acquisition of such additional Subsidiary, no Default shall
exist and be continuing;
(e)    guaranties permitted by Section 6.02;
(f)    investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto, and investments, loans or
advances in connection with or related to farm out agreements, farm in
agreements, joint operating agreements, joint development agreements or area of
mutual interest agreements, processing facilities, seismic acquisition and
evaluation, pipelines or other similar or customary arrangements made in the
ordinary course of business only insofar as they do not (i) reduce the net
revenue interest of the Borrower or any Guarantor in any Borrowing Base Property
for which value was given in the most recent Borrowing Base redetermination
below the undivided net revenue interest specified for the Borrower or such
Guarantor in the most recent Engineering Report utilized by the Administrative
Agent and the Lenders in determining the then effective Borrowing Base and/or
(ii) increase the undivided working interest in any such Borrowing Base Property
without a corresponding increase in the net revenue interest specified for the
Borrower or such Guarantor in the most recent Engineering Report utilized by the
Administrative Agent and the Lenders in determining the then effective Borrowing
Base;
(g)    investments, loans or advances made by the Borrower in or to the
Guarantors or by any Guarantor in or to Borrower or another Guarantor;
(h)    loans or advances to employees of the Borrower and the Guarantors in the
ordinary course of business in an aggregate amount not to exceed $2,000,000 at
any time; and
(i)    other investments, loans or advances in an aggregate amount not to exceed
$6,000,000 at any time.
Section 6.07    Affiliate Transactions. Except for transactions between (a) a
Guarantor and another Guarantor or the Borrower and (b) a Non-Guarantor
Subsidiary with another Non-Guarantor Subsidiary, the Borrower shall not, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction or series of transactions (including the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving of any guaranty, the assumption of any obligation or the rendering of any
service) with any of their Affiliates unless such transaction or series of
transactions is on terms no less favorable to the Borrower or the Subsidiary, as
applicable, than those that could be obtained in a comparable arm's length
transaction with a Person that is not such an Affiliate.
68




--------------------------------------------------------------------------------






Section 6.08    Compliance with ERISA. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, (a) engage in, or
permit any Subsidiary or ERISA Affiliate to engage in, any transaction which
could reasonably be expect to result in the Borrower, any Subsidiary or any
ERISA Affiliate being subjected to either a civil penalty assessed pursuant to
section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code; (b) terminate, or permit any Subsidiary or ERISA Affiliate to
terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability to the Borrower, any Subsidiary or any
ERISA Affiliate to the PBGC; (c) fail to make, or permit any Subsidiary or ERISA
Affiliate to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto; (d) permit to exist, or allow any Subsidiary or ERISA
Affiliate to permit to exist, any accumulated funding deficiency within the
meaning of Section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan; (e) permit, or allow any Subsidiary or ERISA
Affiliate to permit, the actuarial present value of the benefit liabilities (as
"actuarial present value of the benefit liabilities" shall have the meaning
specified in section 4041 of ERISA) under any Plan maintained by the Borrower,
any Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any Subsidiary or ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
Subsidiary or ERISA Affiliate to acquire, an interest in any Person that causes
such Person to become an ERISA Affiliate with respect to the Borrower, any
Subsidiary or any ERISA Affiliate if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2)
any other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities; (h)
incur, or permit any Subsidiary or ERISA Affiliate to incur, a liability to or
on account of a Plan under section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;
(i) contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability; (j) amend or permit
any Subsidiary or ERISA Affiliate to amend, a Plan resulting in an increase in
current liability such that the Borrower, any Subsidiary or any ERISA Affiliate
is required to provide security to such Plan under section 401(a)(29) of the
Code; or (k) permit to exist any occurrence of any Reportable Event (as defined
in Title IV of ERISA), or any other event or condition, which presents a
material (in the opinion of the Required Lenders) risk of such a termination by
the PBGC of any Plan.
Section 6.09    Sale-and-Leaseback. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, sell or transfer to a Person any Property having a
value, in the aggregate at any time outstanding, in excess of $7,500,000,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.
Section 6.10    Change of Business. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, make any material change in the character of its
business as an independent oil and gas exploration and production company, nor
will the Borrower or any Subsidiary operate or carry on business in any
jurisdiction other than the United States.
69




--------------------------------------------------------------------------------






Section 6.11    Organizational Documents, Name Change. The Borrower shall not,
nor shall it permit any of its Subsidiaries to, amend its name or change its
jurisdiction of incorporation, organization or formation without prior written
notice to the Administrative Agent.
Section 6.12    Use of Proceeds; Letters of Credit. The Borrower will not permit
the proceeds of any Advance or Letters of Credit to be used for any purpose
other than those permitted by Section 5.09. The Borrower will not engage in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U). Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or shall take, nor permit any of the
Borrower's Subsidiaries to take any action which might cause any of the Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect, including the
use of the proceeds of any Advance or Letters of Credit to purchase or carry any
margin stock in violation of Regulation T, U or X.
Section 6.13    Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any Subsidiary which would require the Borrower or any
Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefore, if such gas imbalances, take-or-pay or other
prepayments could reasonably be expected to cause a Material Adverse Change.
Section 6.14    Limitation on Hedging. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, (a) purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedge
Contract for speculative purposes, or (b) be party to or otherwise enter into
any Hydrocarbon Hedge Agreement, Interest Hedge Agreement or any other Hedge
Contract which (i) is entered into for reasons other than as a part of its
normal business operations as a risk management strategy and/or hedge against
changes resulting from market conditions related to the Borrower's operations,
(ii) covers notional volumes in excess of (A) 80% of the anticipated production
volumes attributable to Proven Reserves of the Borrower and its Subsidiaries
which are categorized as "proved, developed and producing" for up to the first
24 months of the period such hedge arrangement is in effect, and (B) 60% of the
anticipated production volumes attributable to Proven Reserves of the Borrower
and its Subsidiaries which are categorized as "proved, developed and producing"
for the remaining period, if any, that such hedge arrangement is in effect (iii)
covers fluctuations in interest rates for notional principal amounts in excess
of 85% of the Debt for borrowed money of the Borrower and its Subsidiaries, (iv)
is longer than five (5) years in duration for any Interest Hedge Agreement, (v)
is longer than 36 months in duration for any Hydrocarbon Hedge Agreement, (vi)
requires the Borrower or any Subsidiary to put up money, assets, or other
security (other than letters of credit or guaranties permitted by Section 6.02
and liens on cash and securities to the extent permitted under Section 6.01(l))
against the event of its nonperformance prior to actual default by the Borrower
or such Subsidiary in performing its obligations thereunder, or (vii) is with a
counterparty or has a guarantor of the obligation of the counterparty who
(unless such counterparty is a Lender or one of its Affiliates) at the time the
contract is made (x) is not Shell Energy North America, Inc. or BP Corporation
North America, Inc. or any of their respective Affiliates, (y) does not have
long-term obligations rated BBB- or Baa3 or better, respectively, by either
Standard & Poor's Ratings Group or Moody's Investors Service, Inc., or (z) is
not an investment grade-rated industry participant (or such counterparty's
obligations are guaranteed by such a Person).
Section 6.15    Additional Subsidiaries. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, create or acquire any additional Subsidiaries
without (a) prior written notice to the
70




--------------------------------------------------------------------------------






Administrative Agent and the Required Lenders, (b) such new Subsidiary executing
and delivering to the Administrative Agent, at its request, a Guaranty, a Pledge
Agreement, a Security Agreement and a Mortgage, and such other Security
Instruments as the Administrative Agent or the Required Lenders may reasonably
request, (c) the equity holder of such Subsidiary executing and delivering to
the Administrative Agent a Pledge Agreement pledging 100% of the Equity Interest
owned by such equity holder of such Subsidiary along with the certificates
pledged thereby, if any, and appropriately executed stock powers in blank, if
applicable, and (d) the delivery by the Borrower and such Subsidiary of any
certificates, opinions of counsel, title opinions or other documents as the
Administrative Agent may reasonably request relating to such Subsidiary.
Section 6.16    Account Payables. The Borrower shall not, nor shall it permit
any Guarantor to, allow any of its trade payables or other accounts payable to
be outstanding for more than 120 days past the invoice or billing date (except
in cases where any such trade payable is being disputed in good faith and
adequate reserves under GAAP have been established).
Section 6.17    Amendments and Redemptions of Senior Unsecured Debt. The
Borrower will not (a) amend, supplement or otherwise modify the 2016 Senior
Notes Indenture or any other instruments evidencing, or agreements relating to
or executed in connection with, any Senior Unsecured Debt, in any manner which
would have the effect of (i) accelerating the timing or amount of any scheduled
payments of principal or interest thereon (unless such accelerated date is after
the Maturity Date), (ii) increasing the rate of interest payable thereon by more
than 2% per annum or (iii) resulting in a Material Adverse Change or (b) redeem,
defease, prepay, repay or otherwise satisfy any Senior Unsecured Debt with any
proceeds of Advances or Letters of Credit unless, after giving effect to such
redemption or payment, the Borrower has a Borrowing Base Utilization Percentage
of less than 65% as of the date of such redemption or payment. For avoidance of
doubt, except as provided in clause (b) above, this Section 6.17 does not
restrict the Borrower from prepaying or repaying the 2016 Senior Notes or any
other Senior Unsecured Debt at or prior to the maturity thereof.
Section 6.18    Non-Guarantor Subsidiaries. Notwithstanding anything to the
contrary contained herein (including any provision of this Article VI), Borrower
shall not, nor shall it permit any Guarantor to (i) create, assume, incur or
suffer to exist any Lien on or in respect of any of its Property for the benefit
of any Non-Guarantor Subsidiary, (ii) sell, assign, pledge, or otherwise
transfer any of its Properties to any Non-Guarantor Subsidiary, except as
permitted under Section 6.04 and on terms permitted by Section 6.07, or (iii)
except as permitted under Section 6.06(j), make or permit to exist any loans,
advances, or capital contributions to, or make any investment in, or purchase or
commit to purchase any stock or other securities or evidences of indebtedness of
or interests in, any Non-Guarantor Subsidiary or in any of its Properties.
Section 6.19    Current Ratio. The Borrower shall not permit, as of the end of
any fiscal quarter, commencing with the fiscal quarter ending June 30, 2012, the
ratio of (a) its consolidated current assets to (b) its consolidated current
liabilities, to be less than 1.00 to 1.00. For purposes of this calculation (i)
"current assets" shall include, as of the date of calculation, the aggregate
Unused Commitment Amount but shall exclude, as of the date of calculation (A)
any cash deposited with or at the request of a counterparty to any Hedge
Contract, (B) any assets representing a valuation account arising from the
application of SFAS 133 and 143, and (C) the current portion of any deferred tax
assets, and (ii) "current liabilities" shall exclude, as of the date of
calculation, (A) the current portion of long-term Debt existing under this
Agreement, (B) any liabilities representing a valuation account arising from the
application of SFAS 133 and 143 and (C) the current portion of any tax deferred
obligations.
Section 6.20    Leverage Ratio. The Borrower shall not permit, as of the end of
any fiscal quarter, commencing with the fiscal quarter ending June 30, 2012, the
ratio of (a) all Funded Debt of the
71




--------------------------------------------------------------------------------






Borrower and its Subsidiaries as of such fiscal quarter end to (b) the
consolidated EBITDAX of the Borrower and its Subsidiaries for the four-fiscal
quarter period then ended, to be greater than 3.50 to 1.00.
Section 6.21    Interest Coverage Ratio. The Borrower shall not permit, as of
the end of any fiscal quarter, commencing with the fiscal quarter ending June
30, 2012, the ratio of (a) the consolidated EBITDAX of the Borrower and its
Subsidiaries for the four-fiscal quarter period then ended to (b) the
consolidated Interest Expense of the Borrower and its Subsidiaries for the
four-fiscal quarter period then ended, to be less than 2.50 to 1.00.
ARTICLE VII


EVENTS OF DEFAULT; REMEDIES
Section 7.01    Events of Default. The occurrence of any of the following events
shall constitute an "Event of Default" under any Loan Document:
(a)    Payment. The Borrower (i) shall fail to pay when due any principal under
the Notes or (ii) shall fail to pay any interest, fees, reimbursements,
indemnifications, or other amounts due and payable hereunder, under the Notes,
or under any other Loan Document;
(b)    Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower, any Guarantor or any of their respective
Subsidiaries (or any of their respective officers) in this Agreement or in any
other Loan Document, or (ii) by the Borrower, any Guarantor or any of their
respective Subsidiaries (or any of their respective officers) in connection with
this Agreement or any other Loan Document, shall prove to have been incorrect in
any material respect when made or deemed to be made;
(c)    Covenant Breaches. The Borrower, any Guarantor or any of their respective
Subsidiaries shall fail to (i) perform or observe any covenant contained in
Section 5.02(a), Section 5.06(e), Section 5.12 or Article VI or (ii) fail to
perform or observe any other term or covenant set forth in this Agreement or in
any other Loan Document which is not covered by clause (i) above or any other
provision of this Section 7.01, if such failure shall remain unremedied for 30
days after the earlier to occur of (a) notice thereof to the Borrower by the
Administrative Agent or (b) the Borrower otherwise becoming aware of such breach
or failure;
(d)    Cross-Defaults. (i) The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to pay any principal of or premium or
interest on its Debt which is outstanding in a principal amount of at least
$1,000,000 individually or when aggregated with all such Debt of the Borrower,
any Guarantor or any of their respective Subsidiaries so in default (but
excluding Debt evidenced by the Notes) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to Debt (including, without limitation, any event of default
or termination event under any Interest Rate Agreement or Hydrocarbon Hedge
Agreement) which is outstanding in a principal amount (or termination payment
amount or similar amount) of at least $1,000,000 individually or when aggregated
with all such Debt of the Borrower, such Guarantor or such Subsidiary so in
default, and shall continue after the applicable grace period, if any, specified
in such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or
(iii) any Debt shall be declared to be due and
72




--------------------------------------------------------------------------------






payable, or required to be prepaid (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof; provided that for purposes of
this paragraph (d), the "principal amount" of the obligations in respect of
Hedging Contracts at any time shall be the aggregate amount (giving effect to
any netting agreements) that would be required to be paid if such Hedging
Contracts were terminated at such time;
(e)    Insolvency.
(i)    The Borrower, any Guarantor or any of their respective Subsidiaries shall
admit in writing its inability to, or be generally unable to, pay its debts as
such debts become due;
(ii)    The Borrower, any Guarantor or any of their respective Subsidiaries
shall (A) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (B) make a general assignment for the
benefit of its creditors, (C) commence a voluntary case under the Federal
Bankruptcy Code (as now or hereafter in effect) or any other Debtor Relief Law,
(D) file a petition seeking to take advantage of any other Debtor Relief Law,
(E) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Federal Bankruptcy Code or any other Debtor Relief Law, or (F) take any
corporate action for the purpose of effecting any of the foregoing; or
(iii)    A proceeding or case shall be commenced, without the application or
consent of the Borrower, any Guarantor or any of their respective Subsidiaries,
as applicable, in any court of competent jurisdiction, seeking (A) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (B) the appointment of a trustee, receiver,
custodian, liquidator or the like of the Borrower, any Guarantor or any of their
respective Subsidiaries of all or any substantial part of its respective assets,
(C) similar relief in respect of the Borrower, any Guarantor or any of their
respective Subsidiaries under any Debtor Relief Law, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days, or (D) an order for relief against the
Borrower, any Guarantor or any of their respective Subsidiaries shall be entered
in an involuntary case under the Federal Bankruptcy Code or any other Debtor
Relief Law;
(f)    Judgments. Any judgment or order for the payment of money in excess of
$500,000 shall be rendered against the Borrower, any Guarantor or any of their
respective Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;
(g)    Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan's vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $5,000,000 (or in the case of a Termination Event involving the
withdrawal of a "substantial employer" (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer's proportionate share of such excess shall
exceed such amount);
(h)    Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer
73




--------------------------------------------------------------------------------






Plan and the plan sponsor of such Multiemployer Plan shall have notified such
withdrawing employer that such employer has incurred a withdrawal liability in
an annual amount exceeding $5,000,000;
(i)    Change in Control. A Change in Control shall have occurred;
(j)    Borrowing Base. Any failure to cure any Borrowing Base deficiency in
accordance with Section 2.05;
(k)    Loan Documents. Any material provision of any Loan Document shall for any
reason cease to be valid and binding on the Borrower or a Guarantor or any of
their respective Subsidiaries or any such Person shall so state in writing; or
(l)    Security Instruments. (i) The Administrative Agent shall fail to have an
Acceptable Security Interest in any material portion of the Collateral as
determined by the Administrative Agent or (ii) any Security Instrument shall at
any time and for any reason cease to create the Lien on the Property purported
to be subject to such agreement in accordance with the terms of such agreement,
or cease to be in full force and effect, or shall be contested by the Borrower,
any Guarantor or any of their respective Subsidiaries.
Section 7.02    Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event,
(a)    the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and each Issuing Lender to make extensions of credit
hereunder, including making Advances and issuing, increasing or extending
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;
(b)    the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Required Lenders, deposit with the Administrative
Agent into the Cash Collateral Account an amount of cash equal to the Letter of
Credit Exposure as security for the Obligations; and
(c)    the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of itself, the Issuing Lenders and the Lenders by appropriate
proceedings.
Section 7.03    Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,
(a)
(i) the obligation of each Lender and each Issuing Lender to make extensions of
credit hereunder, including making Advances and issuing, increasing or extending
Letters of Credit, shall

74




--------------------------------------------------------------------------------






terminate, and (ii) all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Loan Documents shall become and be forthwith due and payable in
full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrower;
(b)    the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to the outstanding Letter of Credit
Exposure as security for the Obligations; and
(c)    the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of itself, the Issuing Lenders and the Lenders by appropriate
proceedings.
Section 7.04    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender Party, and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Legal Requirement, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender Party or any such Affiliate to or for the credit or the account of the
Borrower or any Guarantor against any and all of the obligations of the Borrower
or any Guarantor now or hereafter existing under this Agreement or any other
Loan Document to such Lender Party or Affiliate, irrespective of whether or not
such Lender Party or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender Party
or Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of the Administrative Agent, each Lender, Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Administrative Agent,
Lender, Issuing Lender or respective Affiliates may have. Each Lender and
Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 7.05    Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Lenders and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.
Section 7.06    Application of Proceeds. From and during the continuance of any
Event of Default, any monies or Property actually received by the Administrative
Agent pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument or any other agreement with the
Borrower, any Guarantor or any of their respective Subsidiaries which secures
any of the Obligations, shall be applied in the following order:
75




--------------------------------------------------------------------------------






(a)    First, to the payment of all amounts, including costs and expenses
incurred in connection with the collection of such proceeds and the payment of
any part of the Obligations, due to the Administrative Agent under any of the
expense reimbursement or indemnity provisions of this Agreement or any other
Loan Document, any Security Instrument, or other collateral documents, and any
applicable law;
(b)    Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Obligations
then due and payable, including Obligations with respect to Letters of Credit
and any Obligations of the Borrower or its Subsidiaries owing to any Swap
Counterparty under any Hedge Contract and Treasury Management Obligations; and
(c)    Third, the remainder, if any, to the Borrower, its Subsidiaries, their
respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
ARTICLE VIII


THE ADMINISTRATIVE AGENT AND THE ISSUING LENDERS
Section 8.01    Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement or any other Loan Document
(including enforcement or collection of the Notes), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
Notes; provided, however, that the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement, any other Loan Document, or applicable law.
Section 8.02    Administrative Agent's Reliance, Etc. Neither the Administrative
Agent nor any of its Related Parties shall be liable for any action taken or
omitted to be taken (INCLUDING THE ADMINISTRATIVE AGENT'S OWN NEGLIGENCE) by it
or them under or in connection with this Agreement or the other Loan Documents,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Administrative Agent: (a) may
treat the payee of any Note as the holder thereof until the Administrative Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to the Administrative Agent; (b) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants, or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties, or representations made in or in connection with this
Agreement or the other Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or any other Loan Document on the part of the
Borrower or its Subsidiaries or to inspect the Property (including the books and
records) of the Borrower or its Subsidiaries; (e) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency, or value of this Agreement or any other Loan Document;
and (f) shall incur no liability under or in respect of this Agreement or any
other Loan
76




--------------------------------------------------------------------------------






Document by acting upon any notice, consent, certificate, or other instrument or
writing (which may be by telecopier) believed by it to be genuine and signed or
sent by the proper party or parties.
Section 8.03    The Administrative Agent and Its Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent. The term "Lender" or "Lenders" shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to the Lenders.
Section 8.04    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the Financial Statements and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
Section 8.05    Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH ISSUING LENDER AND EACH AFFILIATE THEREOF AND
THEIR RESPECTIVE RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER),
ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT AND SUCH
ISSUING LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY
ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT'S,
SUCH ISSUING LENDER'S AND SUCH RELATED PARTY'S OWN NEGLIGENCE), AND INCLUDING
ENVIRONMENTAL LIABILITIES, provided THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE
ADMINISTRATIVE AGENT'S, SUCH ISSUING LENDER'S OR SUCH RELATED PARTY'S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH
LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER
PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT‑OF‑POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT,
OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE)
OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT OR SUCH ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER. To the
extent that the indemnity obligations provided in this Section 8.05 are for the
benefit of the Administrative Agent as the named secured party under the Liens
granted under the Security Instruments, each Lender hereby agrees that if such
Lender ceases to be a Lender hereunder but
77




--------------------------------------------------------------------------------






Obligations owing to such Lender or an Affiliate of such Lender continue to be
secured by such Liens, then such Lender shall continue to be bound by the
provisions of this Section 8.05 until such time as such Obligations have been
satisfied or terminated in full. In such event, in determining the pro rata
shares under this Section 8.05, the Lenders shall include the aggregate amount
(giving effect to any netting agreements) that would be owing to such Swap
Counterparty if such Hedge Contracts were terminated at the time of
determination.
Section 8.06    Successor Administrative Agent and Issuing Lenders. The
Administrative Agent or any Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders upon receipt of written
notice from the Required Lenders to such effect. Any Issuing Lender designated
in writing by the Borrower as provided in the definition of "Issuing Lender" may
be removed at any time with or without cause by the Borrower. Upon receipt of
notice of any such resignation or removal (other than a removal of an Issuing
Lender by the Borrower), the Required Lenders shall have the right to appoint a
successor Administrative Agent or Issuing Lender with, if any Event of Default
has not occurred and is not continuing, the consent of the Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
or Issuing Lender shall have been so appointed by the Required Lenders with the
consent of the Borrower, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent's or Issuing Lender's giving of
notice of resignation or the Required Lenders' removal of the retiring
Administrative Agent or Issuing Lender, then the retiring Administrative Agent
or Issuing Lender may, on behalf of the Lenders and the Borrower, appoint a
successor Administrative Agent or Issuing Lender, which shall be, in the case of
a successor agent, a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000.00 and, in the case of the Issuing Lender, a
Lender. Upon the acceptance of any appointment as Administrative Agent or
Issuing Lender by a successor Administrative Agent or Issuing Lender, such
successor Administrative Agent or Issuing Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges, and duties of the
retiring Administrative Agent or Issuing Lender, and the retiring Administrative
Agent or Issuing Lender shall be discharged from its duties and obligations
under this Agreement and the other Loan Documents, except that the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation or removal and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit. After any retiring Administrative Agent's or
Issuing Lender's resignation or removal hereunder as Administrative Agent or
Issuing Lender, the provisions of this Article VIII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent or Issuing Lender under this Agreement and the other Loan Documents.
Section 8.07    Additional Agents. Neither the Syndication Agent nor the
Documentation Agent referred to on the cover of this Agreement shall have any
duties, obligations or liabilities in their respective capacities as agents.
Section 8.08    Collateral Matters.
(a)
Administrative Agent is authorized on behalf of the Secured Parties, without the
necessity of any notice to or further consent from the Secured Parties, from
time to time, to take any actions with respect to any Collateral or Security
Instruments which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Instruments. Administrative Agent is further authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from the
Secured Parties, from time to time, to take any action (other than enforcement
actions requiring the consent of, or request by, the Required Lenders as set
forth in Section 7.02 or Section 7.03 above) in exigent circumstances as may be
reasonably necessary to



78




--------------------------------------------------------------------------------






preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable law. By accepting the benefit of the Liens granted
pursuant to the Security Instruments, each Secured Party not party hereto hereby
agrees to the terms of this paragraph (a).
(b)    Each Secured Party irrevocably authorizes Administrative Agent to release
any Lien granted to or held by the Administrative Agent upon any Collateral: (i)
upon termination of the Commitments, termination or expiration of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the applicable Issuing Lender have been made), and payment in full of all
Obligations payable under this Agreement, under any other Loan Document and
termination of all Hedge Contracts with any Swap Counterparty (other than Hedge
Contracts with any Swap Counterparty with respect to which other arrangements
satisfactory to the Swap Counterparty have been made; provided that, unless a
Swap Counterparty notifies the Administrative Agent in writing at least 2
Business Days prior to the expected termination of the Commitments that such
arrangements have not been made, then solely for purposes of this clause (b), it
shall be deemed that such satisfactory arrangements have been made); (ii)
constituting Property sold or to be sold or otherwise disposed of as part of or
in connection with any disposition permitted under this Agreement or the other
Loan Documents; (iii) constituting Property in which the Borrower or any
Subsidiary owned no interest at the time the Lien was granted or at any time
thereafter; (iv) constituting Property leased to the Borrower or any Subsidiary
under a lease which has expired or has been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by the Borrower or such Subsidiary to be, renewed or extended;
or (v) if approved, authorized or ratified in writing by the applicable Required
Lenders or all the Lenders, as the case may be, as required by Section 9.01.
Upon the request of the Administrative Agent at any time, the Secured Parties
will confirm in writing the Administrative Agent's authority to release
particular types or items of Collateral pursuant to this Section 8.08. By
accepting the benefit of the Liens granted pursuant to the Security Instruments,
each Secured Party not party hereto hereby agrees to the terms of this paragraph
(b).
ARTICLE IX


MISCELLANEOUS
Section 9.01    Amendments, Etc.
(a)
No amendment or waiver of any provision of this Agreement, the Notes, or any
other Loan Document (except for the Fee Letter), nor consent to any departure by
the Borrower or any Subsidiary therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 3.01, (b) increase the Borrowing Base or the
Commitments of the Lenders, (c) reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder or under any other Loan
Document, (d) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder or extend
the Maturity Date or the Commitment Termination Date, (e) change the percentage
of Lenders which shall be required for the Lenders or any of them to take any
action hereunder or under any other Loan Document, (f) amend Section 2.11 or
this Section 9.01, (g) amend the definition of "Required Lenders," (h) release
any Guarantor from its obligations under any Guaranty, except to the extent such
release is permitted under Section 8.08(b), (i) permit the Borrower or any
Subsidiary to enter into any merger or consolidation with or into any other
Person or amend Section 6.04(a), or (j) release all or substantially all of the
Collateral securing the Obligations, except to the extent such release is
permitted under Section 8.08(b); and provided further that no amendment, waiver
or consent shall, unless in writing



79




--------------------------------------------------------------------------------






and signed by the Administrative Agent or the Issuing Lenders in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent or the Issuing Lenders, as the case may be, under this
Agreement or any other Loan Document. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that neither the Commitment of
such Lender nor the Borrowing Base may be increased and the Commitment may not
be extended without the consent of such Lender.
(b)    No Lender or any Affiliate of a Lender shall have any voting rights under
any Loan Document as a result of the existence of obligations owed to it under
any such Hedge Contracts.
(c)    The Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.
Section 9.02    Notices, Etc. All notices and other communications shall be in
writing (including telecopy) and mailed by certified mail, return receipt
requested, telecopied, hand delivered, or delivered by a nationally recognized
overnight courier, at the address for the appropriate party specified in
Schedule II or at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and communications shall,
when so mailed, telecopied, or hand delivered or delivered by a nationally
recognized overnight courier, be effective when received if mailed, when
telecopy transmission is completed, or when delivered by such messenger or
courier, respectively, except that notices and communications to the
Administrative Agent pursuant to Article II or VIII shall not be effective until
received by the Administrative Agent.
Section 9.03    No Waiver; Remedies. No failure on the part of any Lender, the
Administrative Agent, or any Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
Section 9.04    Costs and Expenses. The Borrower agrees to pay on demand (a) all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, waiver, delivery, administration,
modification, and amendment of this Agreement, the Notes, the Guaranties, and
the other Loan Documents including the reasonable fees and out‑of‑pocket
expenses of counsel for the Administrative Agent with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,
and (b) all out‑of‑pocket costs and expenses, if any, of the Administrative
Agent, each Issuing Lender, and each Lender (including reasonable counsel fees
and expenses of the Administrative Agent, each Issuing Lender, and each Lender)
in connection with the enforcement (whether through negotiations, legal
proceedings, or otherwise) of this Agreement, the Notes, the Guaranties, and the
other Loan Documents. Any sums spent by the Administrative Agent, any Issuing
Lender and each Lender in payment of the foregoing costs and expenses shall
become part of the Obligations and shall bear interest at an annual rate equal
to the Default Rate from the date demanded until the date repaid by or on behalf
of the Borrower.
Section 9.05    Binding Effect. Subject to the terms of Article III, this
Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent, and when the Administrative Agent shall
have, as to each Lender, either received a counterpart hereof executed by such
Lender or been notified by such Lender that such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, each Issuing Lender, and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
80




--------------------------------------------------------------------------------






assign its rights or delegate its duties under this Agreement or any interest in
this Agreement without the prior written consent of each Lender.
Section 9.06    Lender Assignments and Participations.
(a)    Assignments. Any Lender may assign to one or more banks or other entities
all or any portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments, the Advances owing to it, the Notes held by
it, and the participation interest in the Letter of Credit Obligations held by
it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of such Lender's rights and obligations assigned
under this Agreement and shall be an equal percentage with respect to both its
obligations owing in respect of the Commitments and the related Advances and
Letters of Credit, (ii) the amount of the Commitments and Advances of such
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall be,
if to an entity other than a Lender, not less than $3,000,000 and shall be an
integral multiple of $1,000,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee, (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with the Notes
subject to such assignment, and (v) each Eligible Assignee (other than the
Eligible Assignee of the Administrative Agent) shall pay to the Administrative
Agent a $3,500 administrative fee (provided that the Administrative Agent may
waive such fee). Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least three Business Days after the execution thereof
(unless the Administrative Agent agrees otherwise), (A) the assignee thereunder
shall be a party hereto for all purposes and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (B) such
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of such Lender's rights and obligations under this Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14, 9.04 and 9.07 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender's having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(b)    Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or its
Subsidiaries or the performance or observance by the Borrower or its
Subsidiaries of any of their obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
Financial Statements referred to in Section 4.05 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such Lender or
any other Lender and
81




--------------------------------------------------------------------------------






based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(c)    The Register. The Administrative Agent shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the "Register"). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Lenders,
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Procedures. Upon its receipt of an Assignment and Acceptance executed by
a Lender and an Eligible Assignee, together with the Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit A:
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Promptly after its receipt of such notice, the Borrower shall execute and
deliver to the Administrative Agent in exchange for the surrendered Notes (A) if
such Eligible Assignee has acquired a Commitment, a new Note to the order of
such Eligible Assignee in an amount equal to the Commitment assumed by it
pursuant to such Assignment and Acceptance and (B) if such Lender has retained
any Commitment hereunder, a new Note to the order of such Lender in an amount
equal to the Commitment retained by it hereunder. Such new Notes shall be dated
the effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the attached Exhibit E.
(e)    Participations. Each Lender may sell participations to one or more banks
or other entities in or to all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments, the Advances
owing to it, its participation interest in the Letter of Credit Obligations, and
the Notes held by it); provided, however, that (i) such Lender's obligations
under this Agreement (including its Commitments to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Notes for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent, and the Issuing Lenders and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement, and
(v) such Lender shall not require the participant's consent to any matter under
this Agreement, except for change in the principal amount of the Notes,
reductions in fees or interest, releasing all or substantially all of any
Collateral, permitting the Borrower or any Subsidiary to enter into any merger
or consolidation with or into any other, postponement of any date fixed for any
payment of principal of, or interest on, the Notes or any fees or other amounts
payable hereunder, or extensions of the Maturity Date or the Commitment
Termination Date. The Borrower hereby agrees that participants shall have the
same rights under Sections 2.12, 2.13, 2.14(c), and 9.07 as a Lender to the
extent of their respective participations. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 7.04 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.11 as
though it were a Lender.
82




--------------------------------------------------------------------------------






Each Lender that sells a participation shall, acting solely for this purpose as
non-fiduciary agent of the Borrower, maintain a register in the United States on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the obligations
under the Loan Documents (the “Participant Register”) and no Lender shall have
any obligation to disclose any information contained in any Participant Registry
(including the identity of any Participant or any information relating to the
Participant's interests under this Agreement) except to the extent that such
disclosure is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
Borrower hereby agrees that each Lender acting as its non-fiduciary agent solely
for the purpose set forth above in this clause (e), shall not subject such
Lender to any fiduciary or other implied duties, all of which are hereby waived
by Borrower.
(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.13 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower's prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.14 unless such Participant and such Participant agrees, for the
benefit of such Borrower, to comply with Section 2.14(d), in which case Section
2.14 shall be applied as if such Participant had become a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section;
provided that, in no event shall such Participant be entitled to receive any
greater payment under Section 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Any Lender may furnish any information concerning the Borrower or any of
its Subsidiaries in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants), subject,
however, to the provisions of the following paragraph Section 9.13.
Section 9.07    Indemnification; Waiver of Damages.
(a)    THE BORROWER agrees to, JOINTLY AND SEVERALLY, indemnify and hold
harmless EACH LENDER PARTY AND EACH RELATED PARTY OF A lENDER pARTY (each, an
"Indemnitee") from and against any and all claims, damages, losses, liabilities,
costs, and expenses (including, without limitation, reasonable attorneys' fees)
that may be incurred by or asserted or awarded against any Indemnitee, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation, or proceeding or
preparation of defense in connection therewith) the LOAN Documents, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, in all cases, whether or not caused by or arising, in whole or
in part, out of the comparative,
83




--------------------------------------------------------------------------------






contributory or sole negligence OR THE STRICT LIABILITY of the applicable
INDEMNITEE, except to the extent such claim, damage, loss, liability, cost, or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee's gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 9.07 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by BORROWER, its directors, shareholders or creditors, any GUARANTOR, its
directors, shareholders or creditors or an Indemnitee or any other Person or any
Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. THE FOREGOING INDEMNITY AND HOLD HARMLESS
SHALL NOT APPLY TO ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES
THAT is INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE directly FOR,
OR AS A direct CONSEQUENCE OF, SUCH INDEMNITEE BEING A DEFAULTING LENDER under
clause (a) or (b) of the definition of "Defaulting Lender", WHETHER ASSERTED BY
BORROWER, ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER. You
shall not, without the prior written consent of each Indemnitee affected thereby
(which consent will not be unreasonably withheld), settle any threatened or
pending claim or action that would give rise to the right of any Indemnitee to
claim indemnification hereunder unless such settlement (x) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnitee, (y) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnitee, and (z) does not impose any actual or potential liability upon such
Indemnitee. All amounts due under this Section 9.07 shall be payable not later
than 10 days after demand therefor.
(b)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each of the Borrower and any Guarantor shall not assert, agrees
not to assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance or Letter of Credit or the use of the proceeds thereof. No
Indemnitee referred to in subsection (a) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
Section 9.08    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
84




--------------------------------------------------------------------------------






Section 9.09    Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Loan Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender's right to rely on such representations and
warranties. All obligations of the Borrower provided for in Sections 2.12, 2.13,
2.14(c), 9.04, and 9.07 and all of the obligations of the Lenders in Section
8.05 shall survive any termination of this Agreement and repayment in full of
the Obligations.
Section 9.10    Severability. In case one or more provisions of this Agreement
or the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
Section 9.11    Business Loans. The Borrower warrants and represents that the
Loans evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes and not primarily for personal, family,
household, or agricultural use, as such terms are used in Chapter One ("Chapter
One") of the Texas Credit Code. At all such times, if any, as Chapter One shall
establish a Maximum Rate, the Maximum Rate shall be the "indicated rate ceiling"
(as such term is defined in Chapter One) from time to time in effect.
Section 9.12    Governing Law; Submission to Jurisdiction.
(a)    This Agreement, the Notes and the other Loan Documents shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Texas. Without limiting the intent of the parties set forth above, (a) Chapter
346 of the Texas Finance Code, as amended (relating to revolving loans and
revolving tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch.
15)), shall not apply to this Agreement, the Notes, or the transactions
contemplated hereby and (b) to the extent that any Lender may be subject to
Texas law limiting the amount of interest payable for its account, such Lender
shall utilize the indicated (weekly) rate ceiling from time to time in effect.
Each Letter of Credit shall be governed by either the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (2007 version) or the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590 (and any subsequent
revisions thereof approved by a Congress of the International Chamber of
Commerce and adhered to by the applicable Issuing Lender).
(b)    The Borrower hereby irrevocably submits to the jurisdiction of any Texas
state or federal court sitting in Houston, Texas, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, and
the Borrower hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such court. The Borrower hereby
unconditionally and irrevocably waives, to the fullest extent it may effectively
do so, any right it may have to the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Borrower hereby agrees that
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding may be made by mailing or delivering
a copy of such process to such Borrower at its address set forth in this
Agreement. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against the Borrower or its Property in the courts of any
other jurisdiction.
85




--------------------------------------------------------------------------------






Section 9.13    Confidentiality. In the event that the Borrower or any of its
Subsidiaries provides to the Administrative Agent or the Lenders confidential
information belonging to the Borrower or such Subsidiary, which the Borrower or
any Subsidiary shall designate in writing as "confidential", the Administrative
Agent and the Lenders shall thereafter maintain such information in confidence
in accordance with the usual care that each utilizes in maintaining its own
confidential information. This obligation of confidence shall not apply to such
portions of the information which (i) are in the public domain, (ii) hereafter
become part of the public domain without the Administrative Agent or the Lenders
breaching their obligation of confidence to the Borrower, (iii) are previously
known by the Administrative Agent or the Lenders from some source other than the
Borrower, (iv) are hereafter developed by the Administrative Agent or the
Lenders without using the Borrower's information, (v) are hereafter obtained by
or available to the Administrative Agent or the Lenders from a third party who
owes no obligation of confidence to the Borrower with respect to such
information or through any other means other than through disclosure by the
Borrower, (vi) are disclosed with the Borrower's or such Subsidiary's consent,
(vii) must be disclosed either pursuant to any Legal Requirement or to Persons
regulating the activities of the Administrative Agent or the Lenders, or (viii)
as may be required by law or regulation or order of any Governmental Authority
in any judicial, arbitration or governmental proceeding. Further, the
Administrative Agent or a Lender may disclose any such information to any other
Lender, any Affiliate of any Lender, any independent petroleum engineers or
consultants, any independent certified public accountants, any legal counsel
employed by such Person in connection with this Agreement or any Security
Instrument, including without limitation, the enforcement or exercise of all
rights and remedies thereunder, or any assignee or participant (including
prospective assignees and participants) in the Loans. Notwithstanding anything
to the contrary provided herein, this obligation of confidence shall cease three
(3) years from the date the information was furnished, unless the Borrower
requests in writing at least thirty (30) days prior to the expiration of such
three year period, to maintain the confidentiality of such information for an
additional three year period. The Borrower and each of its Subsidiaries waives
any and all other rights it may have to confidentiality as against the
Administrative Agent and the Lenders arising by contract, agreement, statute or
law except as expressly stated in this Section 9.13.
Section 9.14    Restatement. This Agreement amends and restates the Existing
Agreement in its entirety. The Borrower hereby agrees that (a) the Debt
outstanding under the Existing Agreement and the Loan Documents (as defined in
the Existing Agreement; together with the Existing Agreement, the "Existing Loan
Documents") and all accrued and unpaid interest thereon and (b) all accrued and
unpaid fees under the Existing Loan Documents shall be deemed to be outstanding
under and governed by this Agreement. The Borrower hereby acknowledges,
warrants, represents and agrees that this Agreement is not intended to be, and
shall not be deemed or construed to be, a novation or release of the Existing
Loan Documents. Each Lender (which is a Lender under the Existing Loan
Documents) hereby waives any requirements for notice of prepayment, minimum
amounts of prepayments of the loans thereunder, ratable reductions of the
commitments of Lenders under the Existing Loan Documents and ratable payments on
account of the principal or interest of any loan under the Existing Loan
Documents to the extent that any such prepayment, reductions or payments are
required to ensure that, upon the effectiveness of this Agreement, the loans of
the Lenders shall be outstanding on a ratable basis in accordance with their
respective Pro Rata Share. Each Lender hereby authorizes the Administrative
Agent and the Borrower to request Borrowings from the Lenders, to make
prepayment of the loans under the Existing Loan Documents and to reduce the
commitments under the Existing Loan Documents among Lenders in order to ensure
that, upon the effectiveness of this Agreement, the Credit Extensions of the
Lenders shall be outstanding on a ratable basis in accordance with their
respective Pro Rata Share.
Section 9.15    WAIVER OF JURY TRIAL. THE BORROWER, THE LENDERS, THE ISSUING
LENDERS AND THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
86




--------------------------------------------------------------------------------






AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Section 9.16    USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
Section 9.17    Obligations as Senior Indebtedness; Senior Secured Debt. It is
the intent of all the parties hereto that all of the Obligations arising under
this Agreement and the other Loan Documents shall constitute (and to the extent,
if any, required are hereby designated by Borrower to constitute) "Senior
Indebtedness" and "Senior Secured Debt" as such terms are defined in the 2016
Senior Notes Indenture. This Agreement and the other Loan Documents represent
the "Senior Secured Credit Facility", as defined in the 2016 Senior Notes
Indenture. Notwithstanding the foregoing, the acknowledgment of intent contained
in this Section 9.17 shall not be deemed to modify or amend any provision of
this Agreement or any of the other Loan Documents.
Section 9.18    Notices of Swap Counterparty. Each Lender (other than the Lender
serving as the Administrative Agent) shall provide to the Administrative Agent
prompt written notice of any Hedge Contract entered into by such Lender or any
of its Affiliates with the Borrower or any Guarantor.
Section 9.19    Notices of Treasury Management Bank. Each Lender (other than the
Lender serving as the Administrative Agent) shall provide to the Administrative
Agent prompt written notice of any Treasury Management Agreement entered into by
such Lender or any of its Affiliates with the Borrower or any Guarantor.
Section 9.20    ORAL AGREEMENTS. THIS WRITTEN AGREEMENT, THE LOAN DOCUMENTS, ANY
TREASURY MANAGEMENT AGREEMENTS WITH A TREASURY MANAGEMENT BANK, AND ANY HEDGE
CONTRACTS WITH SWAP COUNTERPARTIES, AS DEFINED IN THIS AGREEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Remainder of this page intentionally left blank. Signature page follows.]


87


--




--------------------------------------------------------------------------------






    




EXECUTED as of the date first above written.


BORROWER:
CALLON PETROLEUM COMPANY






By:
/s/ B.F. Weatherly    

B.F. Weatherly
Executive Vice President and Chief Financial Officer








ADMINISTRATIVE AGENT/
ISSUING LENDER:


REGIONS BANK
as Administrative Agent, Documentation Agent and
Syndication Agent and as an Issuing Lender






By:
/s/ William A. Philipp    

William A. Philipp
Senior Vice President






LENDERS:


REGIONS BANK






By:
/s/ William A. Philipp    

William A. Philipp
Senior Vice President






